Exhibit 10.1

 

EXECUTION VERSION

 

 

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT

 

dated as of July 26, 2013

 

by and among

 

Rockwood Specialties Group, Inc.,

 

BYK Chemie GmbH

 

and

 

Altana AG, as Guarantor

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I            PURCHASE AND SALE OF SHARES

1

 

 

 

1.1

Purchase and Sale

1

 

 

 

1.2

Purchase Price and Payment

1

 

 

 

1.3

Closing

1

 

 

 

1.4

Deliveries at the Closing

2

 

 

 

1.5

Closing Working Capital Adjustment

4

 

 

 

1.6

Withholding

7

 

 

 

ARTICLE II           REPRESENTATIONS AND WARRANTIES OF PARENT

7

 

 

 

2.1

Organization and Good Standing

8

 

 

 

2.2

Capitalization

8

 

 

 

2.3

Authority, Approvals and Consents

9

 

 

 

2.4

Financial Statements

10

 

 

 

2.5

Absence of Undisclosed Liabilities; Indebtedness

11

 

 

 

2.6

Absence of Certain Changes or Events

11

 

 

 

2.7

Taxes

12

 

 

 

2.8

Legal Matters

14

 

 

 

2.9

Property

14

 

 

 

2.10

Material Contracts

16

 

 

 

2.11

Labor Matters

18

 

 

 

2.12

Employee Benefits

19

 

 

 

2.13

Transactions with Affiliates; Enterprise Agreements

22

 

 

 

2.14

Environmental Matters

22

 

 

 

2.15

Intellectual Property

23

 

 

 

2.16

Permits

24

 

--------------------------------------------------------------------------------


 

2.17

Insurance

25

 

 

 

2.18

Customers and Suppliers

25

 

 

 

2.19

Compliance with Foreign Corrupt Practices Act

25

 

 

 

2.20

Brokers

25

 

 

 

2.21

Product Liabilities

25

 

 

 

2.22

NO OTHER REPRESENTATIONS OR WARRANTIES

26

 

 

 

ARTICLE III          REPRESENTATIONS AND WARRANTIES OF BUYER

27

 

 

 

3.1

Incorporation of Buyer

27

 

 

 

3.2

Power; Authorization; Consents

27

 

 

 

3.3

Litigation

28

 

 

 

3.4

Brokers

28

 

 

 

3.5

Investment Intent of Buyer

28

 

 

 

3.6

Cash Resources

28

 

 

 

ARTICLE IV          COVENANTS

28

 

 

 

4.1

Access; Confidentiality

28

 

 

 

4.2

Announcements

29

 

 

 

4.3

Conduct of Business Prior to the Closing

30

 

 

 

4.4

Consents; Cooperation

33

 

 

 

4.5

Competition Filings

33

 

 

 

4.6

Use of Name

35

 

 

 

4.7

Notification of Certain Matters

35

 

 

 

4.8

Retention of Books and Records

36

 

 

 

4.9

Permits

36

 

 

 

4.10

Intercompany Agreements

36

 

 

 

4.11

Indebtedness

37

 

ii

--------------------------------------------------------------------------------


 

4.12

Guarantees

37

 

 

 

4.13

Title Insurance

37

 

 

 

4.14

Restructurings

38

 

 

 

4.15

Restrictive Covenants

38

 

 

 

4.16

Cooperation in Litigation

39

 

 

 

4.17

Assistance Obligations of Buyer

39

 

 

 

4.18

Further Assurances

40

 

 

 

4.19

Insurance

40

 

 

 

4.20

Privileged Matters; Waiver of Conflicts

40

 

 

 

4.21

Post-Closing Confidentiality

41

 

 

 

4.22

Enterprise Agreements

41

 

 

 

4.23

Parent Release

42

 

 

 

4.24

ECC America Agreement

43

 

 

 

4.25

UK Pensions

43

 

 

 

4.26

Post-Closing Asset Transfers

43

 

 

 

ARTICLE V           CONDITIONS TO THE OBLIGATIONS OF BUYER

44

 

 

 

5.1

Representations and Warranties; Covenants

44

 

 

 

5.2

Competition Law Clearances

44

 

 

 

5.3

No Injunctions or Restraints

44

 

 

 

5.4

Material Adverse Effect

44

 

 

 

5.5

Restructurings

44

 

 

 

5.6

Closing Deliveries

44

 

 

 

ARTICLE VI          CONDITIONS TO THE OBLIGATIONS OF PARENT

45

 

 

 

6.1

Representations and Warranties; Covenants

45

 

 

 

6.2

Competition Law Clearances

45

 

iii

--------------------------------------------------------------------------------


 

6.3

No Injunctions or Restraints

45

 

 

 

6.4

Restructurings

45

 

 

 

6.5

Closing Deliveries

45

 

 

 

ARTICLE VII        TERMINATION

45

 

 

 

7.1

Termination

45

 

 

 

7.2

Effect of Termination

46

 

 

 

ARTICLE VIII       SURVIVAL AND INDEMNIFICATION

46

 

 

 

8.1

Survival

46

 

 

 

8.2

Indemnification Obligations of Parent

47

 

 

 

8.3

Indemnification Obligations of Buyer

48

 

 

 

8.4

Limitations on Indemnification

48

 

 

 

8.5

Mitigation and Recovery from Third Persons

51

 

 

 

8.6

Procedure

51

 

 

 

8.7

Further Limitations on Indemnification

52

 

 

 

8.8

Tax Treatment of Payments

53

 

 

 

ARTICLE IX         TAX AND EMPLOYEE MATTERS

53

 

 

 

9.1

Certain Tax Matters

53

 

 

 

9.2

Certain VAT Matters

58

 

 

 

9.3

U.S. Employee Matters

59

 

 

 

9.4

Non-U.S. Employee Benefit Plan Matters

62

 

 

 

ARTICLE X           MISCELLANEOUS

62

 

 

 

10.1

Expenses

62

 

 

 

10.2

Headings

63

 

 

 

10.3

Notices

63

 

 

 

10.4

Assignment

64

 

iv

--------------------------------------------------------------------------------


 

10.5

Entire Agreement

64

 

 

 

10.6

Amendment; Waiver

64

 

 

 

10.7

Counterparts

65

 

 

 

10.8

Governing Law; Consent to Jurisdiction; Waiver of Jury Trial

65

 

 

 

10.9

Specific Performance

65

 

 

 

10.10

Interpretation; Absence of Presumption

65

 

 

 

10.11

Third Person Beneficiaries

66

 

 

 

10.12

Representations and Warranties; Schedules

66

 

 

 

10.13

Severability

67

 

 

 

10.14

Guaranty

67

 

 

EXHIBITS

 

Exhibit A                Certain Definitions

Exhibit B                List of Companies

Exhibit C                Allocation of Purchase Price

Exhibit D                Form of Transition Services Agreement

 

v

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made as of July 26, 2013, by and among
Rockwood Specialties Group, Inc., a Delaware corporation (“Parent”), BYK Chemie
GmbH, a company with limited liability organized under the laws of Germany
(“Buyer”), and Altana AG, a corporation organized under the laws of Germany
(“Guarantor”).  Capitalized terms not otherwise defined in this Agreement are
used as defined in Exhibit A.

 

Buyer desires to purchase and Parent desires to sell, or cause to be sold, all
of the issued and outstanding shares of capital stock or other equity interests
in the Entities listed on Exhibit B (collectively, the “Companies”), on the
terms and subject to the conditions set forth herein.

 

Accordingly, in consideration of the premises and mutual representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:

 

ARTICLE I

 

PURCHASE AND SALE OF SHARES

 

1.1          Purchase and Sale.  Upon the terms and subject to the conditions
set forth in this Agreement, and for the consideration set forth in Section 1.2,
Parent will sell (and will cause the other Sellers to sell) to Buyer at the
Closing, and Buyer will purchase from Parent and the other Sellers at the
Closing, all of the Shares, free and clear of any Encumbrances.

 

1.2          Purchase Price and Payment.  The aggregate consideration for the
Shares shall be U.S.$635.0 million, increased or decreased, as applicable, on a
dollar-for-dollar basis by (i) the amount by which Closing Working Capital is
more than U.S.$46.0 million or less than U.S.$46.0 million and (ii) the amount
by which the Retained Cash Balances are more than U.S.$5.0 million or less than
U.S.$5.0 million and decreased by (x) the amount of the Transferred Company
Indebtedness, if any, and (y) the Capex Shortfall, if any (the “Purchase
Price”).  The Purchase Price will be allocated among the Shares in accordance
with Exhibit C. .

 

1.3          Closing.  The closing of the transactions contemplated hereunder
(the “Closing”) will take place at the New York offices of Hughes Hubbard & Reed
LLP, at 10:00 a.m., Eastern Time, (i) on the tenth (10th) Business Day after the
satisfaction or written waiver of the last of the conditions required to be
satisfied or waived in writing pursuant to Articles V and VI (other than those
requiring the delivery of a certificate or other document or the taking of other
action at the Closing, and subject to the satisfaction or written waiver of such
conditions) or (ii) at such other time, on such other date and such other place
as may be mutually agreed in writing by Buyer and Parent; provided, however,
that the Closing shall not occur on any date prior to October 1, 2013.  The date
on which the Closing occurs is referred to herein as the “Closing Date.”  The
Closing shall be deemed to be effective between the parties as of 12:01 a.m.
(Eastern Time) on the Closing Date.

 

--------------------------------------------------------------------------------


 

1.4          Deliveries at the Closing.  Subject to the provisions of Article V
and Article VI, at the Closing:

 

(a)           Parent shall deliver, or cause the other Sellers to deliver, to
Buyer:

 

(i)            stock certificates representing all of the Shares of Newco,
accompanied by stock powers duly executed in blank, in proper form for transfer
of such Shares from Parent to Buyer;

 

(ii)           (1) share certificates (or customary indemnities in respect of
any such share certificates that are lost) representing all of the U.K. Shares,
accompanied by stock transfers duly executed by RSL in favor of Buyer in respect
of the U.K. Shares, and (2) an irrevocable power of attorney duly executed by
RSL in favor of Buyer, for the purpose of exercising the rights attached to the
U.K. Shares and securing the interest of Buyer in the U.K. Shares during the
period between the Closing and the registration of Buyer as the holder of the
U.K. Shares in the U.K. Company’s register of members;

 

(iii)          an executed version of a notarial share transfer and assignment
agreement (Anteilsübertragungs- und Abtretungsvertrag) effecting the transfer of
all the Shares in Rockwood Clay Additives from RSGG to Buyer and an irrevocable
power of attorney duly executed by RSGG in favor of Buyer, for the purpose of
exercising the rights attached to the Shares in Rockwood Clay Additives and
securing the interest of Buyer in such Shares during the period between the
Closing and the point in time when Buyer is deemed to be the holder of the
Shares pursuant to Sec. 16 Para. 1 Sentence 1 of the German limited liability
company act (GmbHG);

 

(iv)          public deeds by virtue of which Buyer has acquired ownership title
in respect of all of the Shares of Rockwood Spain, and the shareholders’
registry book (libro registro de socios) of Rockwood Spain updated in respect of
the sale and purchase of such Shares by Buyer from Parent;

 

(v)           the written resignations of each director, officer and company
secretary of the Transferred Companies as set forth in Schedule 1.4(a)(v) of the
Disclosure Letter, such resignations to take effect subject to and as of the
Closing;

 

(vi)          except as Buyer may otherwise specify to Parent in writing not
later than three (3) Business Days prior to the Closing, the written resignation
of the auditors of the U.K. Company, such resignation to take effect subject to
and as of the Closing;

 

(vii)         a Transition Services Agreement substantially in the form of
Exhibit D (the “Transition Services Agreement”), duly executed by Parent;

 

(viii)        copies of resolutions adopted by the board of directors of Parent
and of Rockwood, certified as of the Closing Date by the Secretary or an
Assistant Secretary of Parent and of Rockwood, as applicable, approving the
execution and delivery of this Agreement by Parent, and the Ancillary Documents
to be executed and delivered by Parent and the performance by Parent of its
obligations hereunder and thereunder;

 

2

--------------------------------------------------------------------------------


 

(ix)          copies of resolutions adopted by the board of directors (or
comparable governing bodies) of each Seller (other than Parent), certified as of
the Closing Date by the Secretary or an Assistant Secretary (or comparable
officers) of such Seller, approving the sale of all of the Shares held by such
Seller pursuant to the terms of this Agreement and the execution and delivery of
the Ancillary Documents to be executed and delivered by such Seller and the
performance by such Seller of its obligations thereunder;

 

(x)           copies of resolutions adopted by the board of directors of the
U.K. Company approving, subject only to the consummation of the Closing, the
following: (1) the registration of each of the transfers relating to the U.K.
Shares, subject only to the receipt of the relevant stock transfer forms duly
stamped; (2) the resignations (if any) of the existing directors and secretary
referred to in Section 1.4(a)(v); (3) any changes in the situation of the
registered office, the accounting reference date and instructions to banks as
Buyer may reasonably specify; and (4) the resignation of the auditors referred
to in Section 1.4(a)(vi) above;

 

(xi)          U.C.C. termination statements and/or other appropriate releases,
in form and substance reasonably satisfactory to Buyer, with respect to any
recorded Security Interests on any Business Assets, other than Permitted
Encumbrances;

 

(xii)         a certificate to the effect that Parent is not a “foreign person”
in form and substance required by Treasury Regulation Section 1.1445-2(b)(2) so
that Buyer is exempt from withholding any portion of the Purchase Price
thereunder;

 

(xiii)        the certificate required to be delivered by Parent pursuant to
Section 1.5(b).

 

(xiv)        the certificate required to be delivered by Parent pursuant to
Section 5.1;

 

(xv)         the certificate required to be delivered by Parent pursuant to
Section 5.4;

 

(xvi)        a good standing certificate with respect to each of the Transferred
Companies organized and existing within the United States, certified by the
Secretary of State or equivalent person of the state or jurisdiction of
incorporation, as of a date not more than three (3) Business Days prior to the
Closing Date;

 

(xvii)       documentary evidence of the termination of the agreements and
arrangements contemplated by Section 4.10; and

 

(xviii)      notarized copies of (A) the shareholder resolution(s) resolving the
amendment of the fiscal year of Rockwood Clay Additives to a short fiscal year
(Rumpfgeschaeftsjahr) ending on September 30, 2013 and the termination of the
Enterprise Agreement with effect as of September 30, 2013; (B) an excerpt from
the commercial register confirming the amendment of the fiscal year of Rockwood
Clay Additives to a short fiscal year (Rumpfgeschaeftsjahr) ending on
September 30, 2013; (C) the shareholder resolution of the shareholder of
Rockwood Clay Additives shareholder resolving the termination of the Enterprise

 

3

--------------------------------------------------------------------------------


 

Agreement with effect as of September 30,2013 and (D) the application filed with
the competent commercial register regarding the termination of the Enterprise
Agreement.

 

(b)           Buyer shall deliver, or cause to be delivered, to Parent:

 

(i)            the Estimated Purchase Price in immediately available funds by
wire transfer to the following bank account set forth on Schedule 1.4(b)(i) of
the Disclosure Letter;

 

(ii)           the Transition Services Agreement, duly executed by Buyer;

 

(iii)          copies of resolutions adopted by the sole shareholder of Buyer,
certified as of the Closing Date by the General Counsel of the sole shareholder
of Buyer, approving the execution and delivery of this Agreement and the
Ancillary Documents to be executed and delivered by Buyer and the performance by
Buyer of its obligations hereunder and thereunder;

 

(iv)          the certificate required to be delivered by Buyer pursuant to
Section 6.1.

 

(c)           At the request of Buyer or Parent, Buyer and Parent shall enter
into, and shall cause their applicable Affiliates to execute one or more
additional agreements, instruments and documents in such form reasonably agreed
by Buyer and Parent (a “Local Share Transfer Agreement”), in order to effectuate
the transfer of the Shares of one or more Companies in a particular
jurisdiction.

 

1.5          Closing Working Capital Adjustment.

 

(a)           At least five (5) Business Days prior to the Closing Date, Parent
shall prepare and deliver to Buyer, or shall cause to be prepared and delivered
to Buyer, a statement (the “Estimated Closing Statement”) setting forth its good
faith estimate of Closing Working Capital, Retained Cash Balances, Capex
Shortfall, and Transferred Company Indebtedness, determined in accordance with
the definitions of Closing Working Capital, Retained Cash Balances, Capex
Shortfall, Transferred Company Indebtedness and, except as set forth on Schedule
2.4(a) of the Disclosure Letter, GAAP applied on a basis consistent with the
application of such principles in the preparation of the Balance Sheet; provided
that the Retained Cash Balances and Transferred Company Indebtedness included in
the Estimated Closing Statement shall not include any Retained Cash Balances or
Transferred Company Indebtedness arising under any Enterprise Agreements, which
amount, if any, shall be included in the final determination of the Retained
Cash Balances and Transferred Company Indebtedness.

 

(b)           The Purchase Price payable on the Closing Date shall be calculated
in accordance with Section 1.2 as if Parent’s estimate of Closing Working
Capital, Retained Cash Balances and Transferred Company Indebtedness set forth
in the Estimated Closing Statement was the actual amount of Closing Working
Capital, Retained Cash Balances and Transferred Company Indebtedness.  The
Purchase Price as so estimated is referred to as the

 

4

--------------------------------------------------------------------------------


 

“Estimated Purchase Price.” The Estimated Closing Statement shall be accompanied
by a certificate executed by a senior financial officer of Parent to the effect
that the Estimated Closing Statement has been prepared in good faith in
accordance with this Section 1.5.

 

(c)           On or prior to the date that is ninety (90) days following the
Closing Date, Buyer shall prepare and deliver to Parent a statement (the “Final
Closing Statement”) setting forth in reasonable detail its calculation of
Closing Working Capital, Retained Cash Balances and Transferred Company
Indebtedness, determined in accordance with the definitions of Closing Working
Capital, Retained Cash Balances and Transferred Company Indebtedness, and GAAP
applied on a basis consistent with the application of such principles in the
preparation of the Balance Sheet.  The Final Closing Statement shall be
accompanied by a certificate executed by a senior financial officer of Buyer to
the effect that the Final Closing Statement has been prepared in good faith in
accordance with this Section 1.5(c).  The Final Closing Statement shall also set
forth, and explain, in reasonable detail, any differences between Buyer’s
calculation of Closing Working Capital, Retained Cash Balances and Transferred
Company Indebtedness from Parent’s estimate of Closing Working Capital, Retained
Cash Balances and Transferred Company Indebtedness set forth in the Estimated
Closing Statement.

 

(d)           Buyer shall make available to Parent all workpapers and other
books and records utilized by Buyer in the preparation of the Final Closing
Statement, and shall make available to Parent those employees and
representatives involved in the preparation of the Final Closing Statement.  If
Buyer employs a firm of independent accountants in connection with the
preparation of the Final Closing Statement, subject to the execution by Parent
of a customary non-reliance letter, Buyer shall cause such independent
accountants to deliver to Parent and its representatives any computations and
workpapers used in the preparation of the Final Closing Statement.  Parent shall
notify Buyer in writing within forty-five (45) days after Parent’s receipt of
the Final Closing Statement that it accepts the Final Closing Statement or that
there is a dispute (a “Dispute Notice”) as to any item reflected thereon (the
“Disputed Items”).  The Dispute Notice shall set forth, and explain, Parent’s
objections, if any, to the Final Closing Statement in reasonable detail and
Parent’s calculation of Closing Working Capital, Retained Cash Balances and
Transferred Company Indebtedness.  If Parent timely delivers to Buyer a Dispute
Notice, only the Disputed Items shall be deemed to be in dispute, and all other
matters included in the Final Closing Statement delivered by Buyer shall be
deemed to be final and binding on the parties hereto.  The failure by Parent to
deliver to Buyer the Dispute Notice within such period shall be deemed to
constitute Parent’s acceptance of the Final Closing Statement.  After delivery
of the Dispute Notice by Parent, the parties will use all reasonable efforts to
resolve any Disputed Items, and any resolution by Parent and Buyer of such
Disputed Items shall be final and binding on the parties hereto.

 

(e)           If any Disputed Items cannot be resolved by the parties within
forty-five (45) days after Parent delivers the Dispute Notice to Buyer, such
Disputed Items shall be referred to BDO USA, LLP (the “Selected Accountant”). 
The determination of the Selected Accountant shall be conclusive and binding on
each party.  The fees and expenses of the Selected Accountant shall initially be
shared equally by Parent and Buyer; provided, that such fees shall ultimately be
allocated in accordance with Section 1.5(h).  Not later than thirty (30) days
after the referral of any Disputed Items to the Selected Accountant, Parent and
Buyer shall

 

5

--------------------------------------------------------------------------------


 

simultaneously submit written statements to the Selected Accountant (with a copy
to the other party) setting forth their respective positions regarding the
Disputed Items which remain in dispute.  Parent and Buyer shall instruct the
Selected Accountant to render its decision resolving the dispute within 30 days
after submission of the written statements, and during such period, the parties
shall make available to the Selected Accountant such employees, information,
books and records as may be reasonably requested by the Selected Accountant to
make its final determination.  In resolving any Disputed Item, the Selected
Accountant (i) shall be bound by the provisions of this Section 1.5 and the
definitions of the Closing Working Capital, Retained Cash Balances and
Transferred Company Indebtedness, (ii) shall limit its review to the Disputed
Items submitted to the Selected Accountant for resolution, and shall be
instructed not to otherwise investigate matters independently and (iii) shall
further limit its review of the Disputed Items solely to whether the Final
Closing Statement has been prepared in accordance with this Section 1.5 or
contains any mathematical or clerical error.  The determination of any Disputed
Items cannot, however, be in excess of, or less than, the greatest or lowest
value, respectively, claimed for any such item in the Final Closing Statement or
the Dispute Notice.  Parent and Buyer agree that the resolution by the Selected
Accountant of any Disputed Items shall be final and binding on the parties
hereto.  Parent and Buyer agree that the procedure set forth in this Section 1.5
for resolving disputes with respect to Closing Working Capital, Retained Cash
Balances and Transferred Company Indebtedness shall be the sole and exclusive
method for resolving such disputes, provided that the parties hereto agree that
judgment may be entered upon the determination of the Selected Accountant in any
court having jurisdiction over the party against which such determination is to
be enforced.

 

(f)            If the Purchase Price as finally determined pursuant to this
Section 1.5 (f) is less than the Estimated Purchase Price, Parent shall pay to
Buyer an amount equal to the shortfall, or (ii) is more than the Estimated
Purchase Price, Buyer shall pay to Parent an amount equal to the excess.  Any
such payment pursuant to the preceding sentence will be made by wire transfer of
immediately available funds, to an account (or accounts) designated by Buyer or
Parent, as the case may be, on the later of (x) the second (2nd) Business Day
after acceptance or deemed acceptance by Parent of the Final Closing Statement
(as contemplated by paragraph (d) above) or (y) the second (2nd) Business Day
following resolution (as contemplated by paragraphs (d) or (e) above) of any
Disputed Items; provided, however, that if the parties are disputing the final
calculation of the Purchase Price, to the extent part of any payment that would
be payable pursuant to this paragraph (f) is not in dispute, the payor shall pay
the amount not in dispute on the date the payment would otherwise be due but for
such dispute by wire transfer of immediately available funds to an account (or
accounts) designated by the recipient.  All payments made pursuant to this
paragraph (f) shall be accompanied by interest at a rate equal to the Prime Rate
per annum from the Closing Date through (but excluding) the date such payment is
made.  “Prime Rate” shall mean, for any day, the rate of interest per annum
(over a year of 360 days) announced by JPMorgan Chase Bank, N.A. (or any
successor thereto) from time to time, as its “base rate” in effect on such
date.  Any amounts payable by either party pursuant to this paragraph (f) may
not be reduced by set-off against any amount(s) payable (whether at such time or
in the future or upon the occurrence of a contingency) by the recipient or any
Affiliate of the recipient to the payor or any Affiliates of the payor.  Any
payment required pursuant to this paragraph (f) shall constitute a payment in
respect of the Purchase Price.

 

6

--------------------------------------------------------------------------------


 

(g)           If the delivery deadline date for the Final Closing Statement or
the Dispute Notice is a day that is not a Business Day, the applicable delivery
deadline date shall be the immediately following Business Day.

 

(h)           In the event Parent and Buyer refer any Disputed Items to the
Selected Accountant for resolution as provided in this Section 1.5, the
responsibility for the fees and expenses of the Selected Accountant shall be as
follows:

 

(i)            if the Selected Accountant resolves all such Disputed Items in
favor of Buyer’s position (the Purchase Price so determined is referred to
herein as the “Low Value”), then Parent shall be responsible for all of the fees
and expenses of the Selected Accountant;

 

(ii)           if the Selected Accountant resolves all such Disputed Items in
favor of Parent’s position (the Purchase Price so determined is referred to
herein as the “High Value”), then Buyer shall be responsible for all of the fees
and expenses of the Selected Accountant; and

 

(iii)          if the Selected Accountant neither resolves all such Disputed
Items in favor of Buyer’s position nor resolves all such Disputed Items in favor
of the Parent’s position (the Purchase Price so determined is referred to herein
as the “Actual Value”), then that fraction of the fees and expenses of the
Selected Accountant equal to (x) the difference between the High Value and the
Actual Value over (y) the difference between the High Value and the Low Value
shall be paid by Parent and Buyer shall be responsible for the remainder of the
fees and expenses of the Selected Accountant.

 

1.6          Withholding.  Buyer shall be entitled to deduct and withhold any
Taxes from any amount otherwise payable under this Agreement such amounts as it
reasonably determines that it is required by Legal Requirements to deduct and
withhold with respect to the making of such payment.  To the extent that Buyer
so withholds any such amounts, such amounts shall be (A) paid over to the
appropriate Governmental Authority and (B) treated for all purposes of this
Agreement as having been paid to the applicable Person in respect of which such
deduction and withholding was made.  For the avoidance of doubt, Buyer and
Seller agree that VAT, which is governed by Section 9.2(a), does not constitute
a withholding Tax for purposes of this section.

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF PARENT

 

Except as set forth in the Disclosure Letter (subject to Section 10.12), dated
as of the date of this Agreement, delivered by Parent to Buyer contemporaneously
with the delivery of this Agreement (the “Disclosure Letter”), Parent hereby
represents and warrants to Buyer as follows:

 

7

--------------------------------------------------------------------------------


 

2.1          Organization and Good Standing.

 

(a)           Parent is a corporation validly existing and in good standing
under the laws of the State of Delaware.  Each of the other Sellers is a
corporation (or other Entity) validly existing and (if such Entity is organized
in a jurisdiction in which the concept of good standing or its functional
equivalent is applicable) in good standing or its functional equivalent under
the laws of its jurisdiction of organization.  Schedule 2.1 of the Disclosure
Letter lists each Company and each Subsidiary of the Companies (together with
the Companies, the “Transferred Companies”) and the business entity form and
place of organization for each of the Transferred Companies.

 

(b)           Each Transferred Company is (i) validly existing and (if such
Transferred Company is organized in a jurisdiction in which the concept of good
standing or its functional equivalent is applicable) in good standing or its
functional equivalent under the laws of its jurisdiction of organization, and
(ii) qualified to do business and in good standing or its functional equivalent
in each jurisdiction in which the Assets owned, leased or operated by it or the
nature of the business conducted by it requires such qualification, in each
case, if such concepts or their functional equivalent are applicable in such
jurisdiction, except, if applicable, for such failures to be so qualified and in
good standing or its functional equivalent which are not material to the
operation of the Business, taken as a whole.  Each Transferred Company has all
requisite corporate (or other Entity) authority under the Legal Requirements
pursuant to which it is organized to own, lease or operate the Assets owned,
leased or operated by it and to carry on the business as it is now being
conducted by it.  Schedule 2.1(b) of the Disclosure Letter sets forth each
jurisdiction in the United States in which each of the Transferred Companies is
licensed or qualified to do business.

 

(c)           Parent has made available to Buyer true and complete copies of
each Transferred Company’s certificate of incorporation and by-laws (or
comparable organizational documents) and all amendments thereto (the
“Organizational Documents”) to the date of this Agreement, as in effect on the
date of this Agreement. The Organizational Documents of each of the Transferred
Companies are in full force and effect and the Transferred Companies are not in
violation of their respective Organizational Documents.

 

2.2          Capitalization.  Schedule 2.2 of the Disclosure Letter sets forth
with respect to each Transferred Company the authorized capital stock or other
equity interests of each Transferred Company and the number of shares of such
stock or equity interests that are issued and outstanding as of the date of this
Agreement.  The ownership as of the date of this Agreement and following the
consummation of the Restructurings of all issued and outstanding shares or other
equity interests owned by the applicable Seller or Transferred Company in each
Transferred Company is set forth on Schedule 2.2 of the Disclosure Letter.  All
of the Shares and the Subsidiary Shares have been validly authorized and issued,
are fully paid and, in respect of such jurisdictions where such concept is
applicable, nonassessable and have not been issued in violation of any
preemptive rights.  Except as contemplated by this Agreement, there is no
security, option, warrant, right, call, subscription agreement, commitment or
understanding of any nature whatsoever to which a Seller or a Transferred
Company is a party, that directly or indirectly (a) calls for the issuance,
sale, pledge or other disposition of any shares of capital stock

 

8

--------------------------------------------------------------------------------


 

or other equity interests of a Transferred Company or any securities convertible
into, or other rights to acquire, any shares of capital stock or other equity
interests of a Transferred Company, (b) obligates a Transferred Company to
participate in or make any capital contribution or future equity investment in
any Persons, (c) obligates a Transferred Company to grant, offer or enter into
any of the foregoing or (d) relates to the voting or control of such capital
stock or other equity interests.  No Transferred Company is a party to, or
otherwise bound by, any voting trust, proxy or other agreement, restricting or
otherwise relating to the voting, dividend rights or disposition of any Shares
or any Subsidiary Shares.  None of the Transferred Companies own, directly or
indirectly, any capital stock, membership interest, partnership interest, joint
venture interest or other equity interests in any Person, other than a
Transferred Company.  Following the consummation of the Restructurings, the
applicable Seller shall own the Shares to be sold by such Seller free and clear
of any Encumbrances, other than Permitted Encumbrances, and the Sellers will
transfer to Buyer at the Closing, good title to the Shares, free and clear of
any Encumbrances.

 

2.3          Authority, Approvals and Consents.

 

(a)           Parent has the corporate power and authority to execute, deliver
and perform this Agreement and the Ancillary Documents to be executed and
delivered by Parent and to consummate the transactions contemplated hereby and
thereby.  At the Closing, each other Seller will have the corporate (or other
Entity) power and authority to execute, deliver and perform the Ancillary
Documents to be executed and delivered by such Seller and to consummate the
transactions contemplated hereby and thereby.  The execution, delivery and
performance by Parent of this Agreement and each of the Ancillary Documents to
which it will at Closing be a party, and the consummation by Parent of the
transactions contemplated hereby and thereby have been, and at the Closing the
execution, delivery and performance by each other Seller of the Ancillary
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby by such other Sellers will have been, duly
authorized and approved by the board of directors (or comparable governing body)
of each of the Sellers and no other corporate (or other Entity) proceedings on
the part of Sellers or the shareholders or other equity holders of Sellers are
necessary to authorize and approve this Agreement and the Ancillary Documents to
be executed and delivered by Sellers and the transactions contemplated hereby
and thereby.  This Agreement has been duly executed and delivered by Parent, and
the Ancillary Documents to be executed and delivered by any Seller at the
Closing will be duly executed and so delivered by such Seller.  This Agreement
constitutes, and at the Closing each Ancillary Document to be executed and
delivered by any Seller will constitute, a valid and binding obligation of such
Seller, enforceable against such Seller in accordance with its terms, except as
such enforceability may be limited by the Bankruptcy and Equity Exceptions.

 

(b)           The execution, delivery and performance by Parent of this
Agreement and by Parent and the applicable Sellers of the Ancillary Documents to
be executed and delivered by Parent or any of the other Sellers and the
consummation by Parent and the applicable Sellers of the transactions
contemplated hereby and thereby, do not and will not:

 

9

--------------------------------------------------------------------------------


 

(i)            contravene any provisions of the Organizational Documents of
Sellers or any Transferred Company;

 

(ii)           conflict with, result in a breach of any provision of, constitute
a default under, result in the modification or cancellation of, or entitle any
Person (with or without due notice or lapse of time or both) to terminate,
cancel, accelerate, modify or call a default with respect to, or increase or
decrease any benefit or obligation under any contract, agreement, lease, order,
arbitration award, judgment or decree or other commitment to which any of the
Sellers are a party or to which any of the Sellers or any of their Assets is
subject, except, in each case, as would not be material to (A) the operation of
the Business, taken as a whole or (B) Parent’s or the other Sellers’ ability to
perform timely their obligations under this Agreement and the Ancillary
Documents to be executed and delivered by Parent or the other Sellers and to
consummate the transactions contemplated hereby and thereby;

 

(iii)          conflict with, result in a breach of any provision of, constitute
a default under, result in the modification or cancellation of, or entitle any
Person (with or without due notice or lapse of time or both) to terminate,
cancel, accelerate, modify or call a default with respect to, or increase or
decrease any benefit or obligation under any contract, agreement, lease, or
other commitment to which any of the Transferred Companies are a party or to
which any of the Transferred Companies or any of their Assets is subject,
except, in each case, as would not be reasonably likely to have, individually or
in the aggregate, a Material Adverse Effect;

 

(iv)          violate or conflict with any Legal Requirements applicable to any
Seller or any Transferred Company or any of their businesses or Assets;
provided, that Parent makes no representation or warranty in this
Section 2.3(b)(iv) with respect to any Antitrust Law; or

 

(v)           require any Seller or any Transferred Company to obtain, secure or
make any material Approval, except for (x) Approvals in respect of Permits,
(y) the Approvals set forth on Schedule 2.3 of the Disclosure Letter and
(z) compliance with and filings under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the “HSR Act”).

 

2.4          Financial Statements.

 

(a)           Attached as Schedule 2.4(a) of the Disclosure Letter are (i) the
unaudited combined balance sheet of the Business as of December 31, 2012 (the
“Balance Sheet”, and such date, the “Balance Sheet Date”) and the related
unaudited combined statements of profits and losses and cash flows, in each
case, for the twelve-month period then ended, and (ii) the unaudited combined
balance sheet of the Business as of March 31, 2013 and the related unaudited
combined statements of profits and losses and cash flows, in each case, for the
three-month period then ended (all such financial statements, the “Financial
Statements”).  The Financial Statements fairly present in all material respects
the financial position of the Business as of the dates indicated and the results
of operations of the Business for the periods indicated, in accordance with GAAP
applied on a consistent basis throughout the periods specified, except as
expressly set forth therein and except that the Financial Statements (x) do not
contain footnotes

 

10

--------------------------------------------------------------------------------


 

and the disclosures required therein and (y) as of and for the three-month
period ended on March 31, 2013 are subject to normal year-end adjustments (the
effect of which would not be material).

 

(b)           The Transferred Companies maintain systems of internal accounting
controls sufficient in all material respects to enable officers of Rockwood to
give the certifications called for by Rule 13a-14(a) and (b) under the
Securities Exchange Act of 1934, as amended.

 

(c)           Since the Lookback Date, no director or officer of Parent or of
any of the Transferred Companies or, to Parent’s Knowledge, non-officer
employee, external auditor, external accountant or similar authorized
representative of Parent or any of the Transferred Companies, has received or
otherwise been made aware of any material written complaint, allegation or claim
regarding the accounting or auditing practices, procedures, methodologies or
methods of any of the Transferred Companies or their respective internal
accounting controls, including any material written complaint, allegation or
claim that any of the Transferred Companies has engaged in questionable
accounting or auditing practices.

 

2.5          Absence of Undisclosed Liabilities; Indebtedness.

 

(a)           As of the date of this Agreement, the Transferred Companies do not
have any liabilities, whether accrued or contingent (and whether or not required
under GAAP to be reflected on a balance sheet or the notes thereto), except
(i) as and to the extent reflected or reserved against on the Balance Sheet,
(ii) liabilities incurred or arising in the ordinary course of business after
the date of the Balance Sheet, (iii) those arising under Benefit Plans, Business
Agreements, Leases and Permits in the ordinary course of business (excluding,
for the avoidance of doubt, any liabilities resulting from any Transferred
Company’s breach of thereof), (iv) as disclosed in Schedule 2.5 of the
Disclosure Letter, (v) liabilities for Taxes (provided, for the avoidance of
doubt, that this clause (v) shall in no way limit any of the representations or
obligations of Parent under Section 2.7 or Articles VIII or IX hereof) and
(vi) other liabilities that would not be material to the Business, taken as a
whole.

 

(b)           Schedule 2.5(b) of the Disclosure Letter sets forth a list of all
agreements or arrangements with respect to Indebtedness of the Transferred
Companies as of the date of this Agreement.

 

2.6          Absence of Certain Changes or Events.

 

(a)           Since the date of the Balance Sheet, (i) the Business has been
operated in all material respects in the ordinary course of business and
(ii) there has not been any change, event or occurrence that has had,
individually or in the aggregate, a Material Adverse Effect.

 

(b)           Without limiting the foregoing, except for the Restructurings,
between the Balance Sheet Date and the date of this Agreement there has not
been, occurred or arisen:

 

11

--------------------------------------------------------------------------------


 

(i)            any physical damage, destruction or loss to any Business Assets
that is material to the operation of the Business, taken as a whole; or

 

(ii)           any action or event that would have required Buyer’s consent
pursuant to Section 4.3(b) had such event occurred after the date hereof.

 

2.7          Taxes.

 

(a)           The Transferred Companies have timely filed or have had filed on
their behalf, taking into account any applicable extensions, all material Tax
Returns which are required to be filed by them, and such Tax Returns are true
and complete and correct in all material respects.

 

(b)           All material Taxes required to be paid by the Transferred
Companies have been timely paid, after giving effect to any applicable
extensions.

 

(c)           The Transferred Companies have withheld and paid all material
Taxes required to have been withheld and paid in connection with amounts paid or
owing to any employee, independent contractor, creditor, shareholder, or other
third Person, and all forms required by applicable Legal Requirements with
respect thereto have been properly completed and timely filed.

 

(d)           There are no actions, suits, proceedings, audits, or claims
pending against the Transferred Companies relating to material Taxes.

 

(e)           Neither Parent nor any Transferred Company has been a party to any
“reportable transaction” as defined in Code Section 6707A(c)(1) and Treasury
Regulation Section 1.6011-4(b).

 

(f)            There is no outstanding power of attorney authorizing anyone to
act on behalf of any of the Transferred Companies in connection with any Tax,
Tax Return or proceeding relating to a Tax that will remain in effect following
the Closing, other than any such power of attorney authorizing a person to act
on behalf of a consolidated, combined or unitary group in which a Transferred
Company is included.

 

(g)           None of the Transferred Companies has distributed the stock of
another Person, or had its stock distributed by another Person, in a transaction
that was purported or intended to be governed in whole or in part by Section 355
of the Code within the two year period ending on the date hereof.

 

(h)           Subject to Section 4.22, none of the Transferred Companies is a
party to or bound by any Tax sharing agreement or Tax allocation agreement that
will remain in effect after the Closing Date.  Without limiting the forgoing,
none of the Transferred Companies (i) has been a member of an affiliated group
filing a consolidated U.S.  federal income Tax Return (other than a group the
common parent of which is Rockwood) during any Tax year with respect to which
the relevant statute of limitations remains open or (ii) has any liability for
the Taxes of any other Person (other than members of an affiliated group filing
a consolidated U.S.

 

12

--------------------------------------------------------------------------------


 

federal income Tax Return the common parent of which is Rockwood) under Treasury
Regulation Section 1.1502-6 (or any similar provision of state, local, or
non-U.S. law), as a transferee or successor or by contract (other than pursuant
to customary Tax indemnification provisions in commercial contracts such as
leasing and financing agreements).  For German corporate income tax, trade tax
and value added tax purposes, Rockwood Clay Additives is, and has been during
any Tax year with respect to which the relevant statute of limitations remains
open, a member of a valid tax group (steuerliche Organschaft).

 

(i)            There are no material deficiencies for Taxes with respect to the
Transferred Companies that have been claimed, proposed or assessed in writing by
any Governmental Authority that have not been resolved and paid in full, no
written claim has been made by a Governmental Authority in a jurisdiction where
a Transferred Company does not file Tax Returns that the Transferred Company is
or may be subject to material taxation by that jurisdiction, and there are no
liens for material Taxes (other than Permitted Encumbrances) upon any of the
assets of a Transferred Company.

 

(j)            Parent has identified to Buyer (i) all Income Tax Returns filed
with respect to the Transferred Companies for taxable periods ended on or after
the Lookback Date and (ii) all of those Tax Returns (other than any Tax Return
for a combined, unitary or consolidated group with respect to which a
Transferred Company is not the parent) that are currently the subject of audit. 
Parent has delivered or made available to Buyer true and complete copies of all
such Income Tax Returns (or in the case of an Income Tax Return for a combined,
unitary or consolidated group with respect to which a Transferred Company is not
the parent, the pro forma Tax Return relating to the Transferred Company) and
any examination reports or statements of deficiencies assessed against or agreed
to by Transferred Companies since the Lookback Date.  No Transferred Company has
waived any statute of limitations in respect of material Taxes or agreed to any
extension of time with respect to a material Tax assessment or deficiency
claimed against a Transferred Company, other than waivers or extensions made on
behalf of the Transferred Companies with respect to combined, unitary or
consolidated groups with respect to which a Transferred Company is not the
parent.

 

(k)           None of the Transferred Companies will be required to include any
material item of income in, or exclude any item of deduction from, taxable
income for any taxable period (or portion thereof) ending after the Closing Date
as a result of any: (A) change in method of accounting for a taxable period
ending on or prior to the Closing Date; (B) closing agreement (as described in
Code Section 7121 or any corresponding or similar agreement with any state,
local, or non-U.S. taxing authority) executed on or prior to the Closing Date;
(C) intercompany transactions or any excess loss account (as described in
Treasury Regulations under Code Section 1502 or any corresponding or similar
provision of state, local, or non-U.S. income Tax law); (D) installment sale or
open transaction disposition made on or prior to the Closing Date; or
(E) election under Code Section 108(i).

 

(l)            None of the Transferred Companies has benefited from any fiscal
advantage or similarly favorable Tax regime in exchange for undertakings or
obligations by which it is still bound or in respect of which it shall incur any
material additional Tax burden

 

13

--------------------------------------------------------------------------------


 

after the Closing Date.  None of the Transferred Companies has received any
material Tax subsidies that may be, or may become, repayable following the
Closing Date.

 

(m)          None of the Transferred Companies has made or taken any
extraordinary write-down or reduction of the book value of any fixed assets
(other than deductions for depreciation or amortization) prior to or on the
Closing Date that could be subject to a material taxable add-back, write-up or
other reversal after the Closing Date.

 

(n)           None of the Transferred Companies will have any of their tax
attributes reduced under the unified loss rules of Treasury Regulations
Section 1.1502-36 as a result of the transactions contemplated by this
Agreement.

 

2.8          Legal Matters.

 

(a)           As of the date of this Agreement, (i) there is no material
Litigation pending or, to the Knowledge of Parent, threatened in writing,
(A) against any Transferred Company or any Business Assets (including the Real
Property) before or by any Governmental Authority or (B) that would, if
adversely determined, materially impair the ability of Parent or any of the
other Sellers to consummate the transactions contemplated by this Agreement and
the Ancillary Documents, and (ii) no Transferred Company is subject to any
material judgment, decree, writ, injunction or order of any Governmental
Authority, other than those of general applicability.

 

(b)           The Business is being and, since the Lookback Date, has been,
conducted in all material respects in compliance with all statutes, laws,
ordinances, codes, rules, regulations or other legal requirement enacted,
adopted, promulgated or applied by any Governmental Authority (collectively
“Legal Requirements”).  Since the Lookback Date and prior to the date of this
Agreement, no Seller (as it relates to the Business) or Transferred Company has
received any written or, to the Knowledge of Parent, oral notice alleging any
material non-compliance with any Legal Requirement which remains outstanding and
unresolved.

 

2.9          Property.

 

(a)           Schedule 2.9(a) of the Disclosure Letter sets forth a true and
complete list as of the date of this Agreement of all real property owned by the
Transferred Companies (collectively, the “Owned Real Property”).  The
Transferred Companies have good and marketable title to the Owned Real Property,
free and clear of all Encumbrances other than Permitted Encumbrances.

 

(b)           Schedule 2.9(b) of the Disclosure Letter sets forth a true and
complete list as of the date of this Agreement of all leases, subleases, license
agreements and other instruments, agreements, arrangements (together with all
amendments and supplements thereto), to which any of the Transferred Companies
is a party and by which such Transferred Company (in the capacity of a lessee or
sublessee or another similar capacity) leases, subleases, licenses, or otherwise
holds or has a possessory right in or to any real property, whether surface,
mineral or both, or any similar interest therein, in each case, other than the
Owned Real Property,

 

14

--------------------------------------------------------------------------------


 

with rental or royalty payments that would reasonably be expected to be in
excess of U.S.$50,000 in any fiscal year (all such leases, subleases, license
agreements and other instruments, agreements, arrangements, collectively, the
“Leases”).  Other than as set forth in Schedule 2.9(b) of the Disclosure Letter,
no Lease has been amended, supplemented, assigned, subleased or otherwise
modified.  Each Lease grants the lessee a valid 100% undivided leasehold
interest, free of Encumbrances permitted or caused to be suffered by the
applicable Transferred Company, other than the Permitted Encumbrances.  Each
Lease is in full force and effect and constitutes a valid and legally binding
obligation of the applicable Transferred Company and, to the Knowledge of
Parent, of each other party thereto, enforceable against such Transferred
Company and, to the Knowledge of Parent, each other party thereto, in accordance
with its terms, except as such enforceability may be limited by the Bankruptcy
and Equity Exceptions.  Neither any Transferred Company nor, to the Knowledge of
Parent, any other party to any Lease is in material breach or default of or
under any such Lease, and the execution, delivery and performance by Parent of
this Agreement and the Ancillary Documents to be executed and delivered by
Parent or any of the other Sellers, and the consummation of the transactions
contemplated hereby and thereby by Parent and the other Sellers, do not and will
not, in any material respect, conflict with, result in the modification or
cancellation of, or give rise to any right of termination in respect of (with
due notice or lapse of time or both) any such Lease.  Parent has made available
to Buyer true and complete copies in all material respects of all Leases
(including amendments and supplements thereto).

 

(c)           To the Knowledge of Parent, no condemnation, eminent domain or
expropriation or compulsory acquisition, closing, demolition or clearance
proceeding against or affecting all or any portion of the Owned Real Property or
the Leased Real Property is pending or threatened.

 

(d)           Except as disposed of in the ordinary course of business since the
Balance Sheet Date, as of the date of this Agreement, the Transferred Companies
have good and valid title to all material tangible personal property reflected
on the Balance Sheet or acquired by it after the Balance Sheet Date, and such
property is held free and clear of all Encumbrances other than Permitted
Encumbrances.

 

(e)           After giving effect to capital expenditures budgeted to be
undertaken in the calendar year 2013 by the Transferred Companies, all material
improvements and fixtures on all the Owned Real Property and Leased Real
Property, and all material machinery, equipment and other tangible property
owned by or leased to the Transferred Companies (“Property”), are in all
material respects fit for the purposes in which they are currently being used
and in good condition, except for ordinary wear and tear.

 

(f)            The Real Property comprises all of the material real property or
interests therein used in the operation of the Business as of the date of this
Agreement, and the Property, together with the Administrative Assets and after
taking into account Assets, goods and services purchased or leased by the
Transferred Companies in the ordinary course of business, is and will be at
Closing sufficient for the conduct of the Business in all material respects as
it is conducted as of the date of this Agreement and as of the Closing Date, as
applicable.

 

15

--------------------------------------------------------------------------------


 

(g)           Other than Permitted Encumbrances or as required by Legal
Requirements, no commitments have been made to any Governmental Authority or to
any other organization, group or individual that would impose an obligation upon
any Transferred Company to make any material contribution or dedication of money
or land (including but not limited to any rights of access or reciprocal
easement agreements) or to construct, install or maintain any material
improvements upon or in the vicinity of such lot, parcel or tract of land.

 

(h)           The Transferred Companies have in all material respects duly
performed and observed all covenants, restrictions, real burdens, servitude
conditions, reservations, conditions, agreements, statutory requirements,
byelaws, orders, building regulations and other stipulations and regulations
affecting the Real Property and the use of the Real Property and no Transferred
Company has received any written complaint alleging material breach or
non-observance in respect of them which remains outstanding and unresolved.

 

2.10        Material Contracts.  Schedule 2.10 of the Disclosure Letter sets
forth a true and complete list as of the date of this Agreement of each of the
following Business Agreements (collectively, the “Material Contracts”):

 

(a)           any mortgage, indenture, note or other instrument or agreement for
or relating to the borrowing of money by any Transferred Company (other than
those in respect of trade payables arising in the ordinary course of business);

 

(b)           any guaranty by the Transferred Companies of any obligation for
borrowed money (other than guaranties of credit cards of officers and employees
of the Transferred Companies), excluding endorsements made for collection in the
ordinary course of business;

 

(c)           any obligation to make payments, contingent or otherwise, arising
out of the prior acquisition of any Assets or businesses of third Persons (other
than accounts payable and accrued liabilities constituting current liabilities);

 

(d)           any Business Agreement creating any Encumbrance on any of the
Business Assets, other than a Permitted Encumbrance;

 

(e)           any Business Agreement containing non-competition,
non-solicitation or other limitations restricting any Transferred Company’s
ability to compete in any line of business, geographic area or with any Person
or to solicit the employees or customers of any Person (other than
confidentiality restrictions contained in any Business Agreement);

 

(f)            any Business Agreement (other than (x) for the purchase or sale
of goods and services on a purchase order basis in the ordinary course of
business and (y) Leases) which involved the payment of consideration to or by a
Transferred Company, in each case, by or to a third Person, in excess of
U.S.$750,000 during the fiscal year ended December 31, 2012;

 

(g)           any Business Agreement that is a partnership, joint venture or
similar agreement;

 

16

--------------------------------------------------------------------------------


 

(h)           any hedging agreement (such as a currency exchange, interest rate
exchange, commodity exchange or similar contract) that will be binding on a
Transferred Company after the Closing;

 

(i)            any Business Agreement (i) granting to a Transferred Company any
right (including a license, covenant not to sue, release or immunity) in, under
or to any Third-Party Intellectual Property (other than licenses for
“off-the-shelf” shrinkwrap, clickwrap or other similar commercially available
non-custom Software on generally standard terms and conditions), (ii) pursuant
to which Sellers or a Transferred Company has granted to a third Person
(including the Sellers and their Affiliates (other than the Transferred
Companies)) any right (including a license, covenant not to sue, release or
immunity) in, under or to any Owned Intellectual Property other than a grant of
a non-exclusive license of a Trademark of a Transferred Company pursuant to a
sales, distribution or agency agreement entered into in the ordinary course of
business, where such license is related to the sale or distribution of a product
of such Transferred Company to its customers;

 

(j)            any Business Agreement that requires any Transferred Company to
purchase its total requirements of any product or service from any Person or
contains a “take or pay” or similar provision;

 

(k)           any Business Agreement that contains a “most-favored-nation”
clause or similar term that provides preferential pricing or treatment;

 

(l)            any Business Agreement that contains any product or service
guaranty or warranty or right of return that is not consistent with the terms
customarily provided by the Business in the ordinary course of business; and

 

(m)          any Business Agreement relating to any future capital expenditures
by the Transferred Companies, individually or collectively, in excess of
$500,000.

 

Each Material Contract is in full force and effect and constitutes a valid and
legally binding obligation of the applicable Transferred Company and, to the
Knowledge of Parent, of each other party thereto, enforceable against such
Transferred Company and, to the Knowledge of Parent, each other party thereto,
in accordance with its terms, except as such enforceability may be limited by
the Bankruptcy and Equity Exceptions.  Neither any Transferred Company nor, to
the Knowledge of Parent, any other party to any Material Contract is in material
breach or default of or under any such Material Contract, no event has occurred
which within the passage of time or the giving of notice or both would
constitute a material breach or default of or under any Material Contract, no
Transferred Company has received written notice of any material breach or
default of or under any such Material Contract and the execution, delivery and
performance by Parent of this Agreement and the Ancillary Documents to be
executed and delivered by Parent or any of the other Sellers, and the
consummation of the transactions contemplated hereby and thereby by Parent and
the other Sellers, do not and will not, in any material respect, conflict with,
result in the modification or cancellation of, or give rise to any right of
termination in respect of (with due notice or lapse of time or both) any

 

17

--------------------------------------------------------------------------------


 

Material Contract.  Parent has made available to Buyer, prior to the date of
this Agreement, true and complete copies of all Material Contracts (including
all amendments thereto).

 

2.11        Labor Matters.

 

(a)           Since the Lookback Date and through the date of the Agreement,
there has been no labor strike, organized work stoppage, or lockout or, to the
Knowledge of Parent, is such a strike, stoppage or lockout threatened against
the Transferred Companies in relation to the Business Employees.

 

(b)           To the Knowledge of Parent, since the Lookback Date and through
the date of the Agreement, there has been, no union organization campaign or
material dispute with any works council or other employee representative body
relating to any Business Employees.

 

(c)           Schedule 2.11(c) of the Disclosure Letter provides a true and
complete list, as of the date of this Agreement, of all material collective
bargaining agreements and any material works agreements (Betriebsvereinbarungen)
on the group level (Konzernbetriebsvereinbarungen) or on the level of the
individual Transferred Companies (Einzelbetriebsvereinbarungen), in each case,
binding upon any of the Transferred Companies in relation to the Business on the
date of this Agreement.  Parent has made available to Buyer true and complete
copies of each such collective bargaining agreement.

 

(d)           As of the date of this Agreement, Southern Clay Products has not,
and to the Knowledge of Parent, none of its respective representatives or
employees has, committed any unfair labor practice in connection with the
operation of the Business in the United States.  As of the date of this
Agreement, there is no charge, complaint or other action against the Transferred
Companies by the National Labor Relations Board or comparable Governmental
Authority pending, or to the Knowledge of the Parent, threatened with respect to
the Business Employees.  As of the date of this Agreement, the Transferred
Companies have complied in all material respects with all Legal Requirements
relating to employment and employment practices, including without limitation
terms and conditions of employment, worker classification, tax withholding,
prohibited discrimination, equal employment, immigration status, employee safety
and health, wages, compensation and hours of work.

 

(e)           Since January 1, 2013 through the date of this Agreement, none of
the Transferred Companies has effectuated (i) a “plant closing” (as defined in
the Worker Adjustment and Retraining Notification Act (the “WARN Act”) or any
similar state, local or foreign law) affecting any site of employment or one or
more facilities or operating units within any site of employment or facility of
Transferred Companies or (ii) a “mass layoff” (as defined in the WARN Act, or
any similar state, local or foreign law) affecting any site of employment or
facility of Transferred Companies.

 

(f)            Parent will deliver to Buyer on the date of this Agreement a
separate Schedule 2.11(f), which will contain a true and complete list, as of
the date of this Agreement, of (x) all of the Business Employees (on an
anonymous basis), indicating their (i) job title, (ii) current base salary or
wage rate and (iii) 2012 bonus, and (y) any consultants or

 

18

--------------------------------------------------------------------------------


 

independent contractors (on an anonymous basis) engaged by the Transferred
Companies, indicating their function and their wage rate or fee arrangement. 
After the date hereof, Parent will cooperate in providing Buyer with (i) the
fringe benefits, 2013 holiday or vacation entitlement and immigration status of
the Business Employees of the U.K. Company, and (ii) the fringe benefits of the
Business Employees of Rockwood Clay Additives.

 

(g)           No Transferred Company is bound by (i) any restriction with
respect to closure, downsizing or other restructuring affecting its workforce or
a portion thereof, except for any restrictions under applicable Legal
Requirements or (ii) any obligation to guarantee a certain number of employees
at any of its sites.

 

(h)           None of the Business Employees listed on Schedule 2.11(h) of the
Disclosure Letter has as of the date of this Agreement (i) either given notice
in writing to the Transferred Companies, Parent or any of its Affiliates, or
been given notice by the Transferred Companies, Parent or its Affiliates, of
termination of or an intent to terminate their employment or engagement with the
Transferred Companies, Parent or its Affiliates, and (ii) to the Knowledge of
Parent, no such Business Employee has expressed an intention of delivering any
such notice.

 

2.12        Employee Benefits.

 

(a)           Schedule 2.12(a) of the Disclosure Letter sets forth a true and
complete list, as of the date of this Agreement, of (x) each material “employee
benefit plan” within the meaning of Section 3(3) of ERISA (whether or not
subject to ERISA), (y) any other material employee benefit plan, agreement,
arrangement, program fund or commitment (whether of an individual or collective
nature), including any stock option, stock purchase, stock award, deferred
compensation, pension, retirement, death, old-age part-time (e.g.
Altersteilzeit), savings, profit sharing, incentive, bonus, health, life
insurance, cafeteria, flexible spending, dependent care, fringe benefit,
anniversary, jubilee, holiday, paid time off, disability, or severance pay plan
and (z) any material employment, consulting, indemnification, severance,
termination, retention or change-in-control agreement, in each case, which is
sponsored or maintained by Parent, the Transferred Companies or any of their
Affiliates, or to which Parent, the Transferred Companies or any of their
Affiliates is required to make contributions or pursuant to which the Parent,
the Transferred Companies or any of their Affiliates has any liability, direct
or indirect, contingent or otherwise, on behalf of any current or former
directors, officers, employees or consultants of the Transferred Companies
(other than, with respect to any plan or arrangement not sponsored or

maintained by the Transferred Companies or to which the Transferred Companies
are not required to contribute, the Resigning Officers and Directors)
(collectively, “Benefit Plans”).  Benefit Plans that are sponsored or maintained
solely by one or more of the Transferred Companies are denoted by asterisk on
Schedule 2.12(a) of the Disclosure Letter and are referred to herein as
“Transferred Company Benefit Plans.”  Benefit Plans shall not include any
statutory non-U.S. plans with respect to which any Transferred Company, Parent
or any of their Affiliates are obligated to make contributions or comply with
under applicable Legal Requirements.

 

(i)            With respect to each of the Transferred Company Benefit Plans,
the Parent has made available to the Buyer a current, accurate and complete copy
(or, to

 

19

--------------------------------------------------------------------------------


 

the extent no such copy exists, an accurate description) thereof (including any
amendments thereto) and, to the extent applicable, (A) any related trust
agreement, annuity or insurance contract or other funding instrument; (B) any
summary plan description (including any amendments thereto), (C) the most recent
annual Form 5500 with respect to such Transferred Company Benefit Plan, (D) if
such Transferred Company Benefit Plan is intended to be a qualified plan under
section 401(a) of the Code, the most recent unrevoked favorable determination
letter received from the IRS, and (E) the most recent actuarial reports
concerning the obligations of the Transferred Companies under the Transferred
Company Benefit Plans.

 

(ii)           With respect to each U.S. Benefit Plan, either (A) the Parent has
made available to the Buyer a current, accurate and complete copy of  summary
plan descriptions (including any amendments thereto) or other written summaries
of such plans, or (B) a copy of such plan has been made publicly available as a
filing to (or incorporation by reference on) the exhibits to Rockwood’s annual
report on Form 10-K for the fiscal year ended December 31, 2012 (or any
subsequent document filed with the SEC and made publically available).

 

(b)           Since the Lookback Date and through the date of the Agreement,
there has been no material audit or investigation of any Transferred Company
Benefit Plan by any Governmental Authority or, to the Knowledge of Parent, is
such an audit or investigation threatened.

 

(c)           The obligations of the Transferred Companies with respect to
German Transferred Company Benefit Plans are funded in accordance with and to
the extent required by applicable Legal Requirements and the requirements of
such German Transferred Company Benefit Plans.  With respect to the Business
Employees, all contributions and premium payments in respect of the Transferred
Company Benefit Plans (also including with respect to pension guaranty funds)
currently outstanding that are required to have been paid under or with respect
to such Transferred Company Benefit Plans will have been timely paid as of the
Closing Date and all amounts which are not yet due have been properly accrued
and recorded on the books of the Transferred Companies and, to the extent
required by GAAP or other applicable Legal Requirement, adequate reserves are
reflected on the Financial Statements.  Rockwood Clay Additives is the
policyholder of all insurances that fund pension obligations of Rockwood Clay
Additives.

 

(d)           With such exceptions as are individually or in the aggregate not
material, (i) each U.S. Transferred Company Benefit Plan is, and since the
Lookback Date has been, in compliance with all applicable Legal Requirements and
administered in accordance with its terms, (ii) each U.S. Transferred Company
Benefit Plan intended to be tax-qualified under Section 401(a) of the Code has
received a favorable determination letter from the IRS as to its tax-qualified
status under the Code and, to Parent’s Knowledge, there are no, and have not
been any, circumstances or events that have resulted, or are likely to result,
in the revocation of any such determination letter or disqualification of any
such U.S. Transferred Company Benefit Plan, and (iii) to the Knowledge of
Parent, no event has occurred and no condition exists with respect to any
employee benefit plan or arrangement currently or previously maintained or
contributed to by any ERISA Affiliate of the Transferred Companies that could
subject the Transferred

 

20

--------------------------------------------------------------------------------


 

Companies, directly or indirectly, to a material liability under Code
Section 412 or 430 or Title IV of ERISA.  As of the date of this Agreement, to
the Knowledge of Parent, there are no actions, suits or claims pending or
threatened (other than routine claims for benefits) with respect to any U.S.
Transferred Company Benefit Plan or the Assets, fiduciaries or administrators
thereof, which are likely to result in the imposition of liability on any
Transferred Company.  No U.S. Transferred Company Benefit Plan is a
“single-employer” plan (within the meaning of Section 4001(a)(15) of ERISA), a
“multiemployer plan” (within the meaning of Section 3(37) of ERISA), or a
“multiple employer plan” (within the meaning of Section 413(c) of the Code), and
Southern Clay Products has no outstanding material liability with respect to any
such plans it previously maintained or to which it was required to contribute.

 

(e)           No U.S. Transferred Company Benefit Plan provides retiree health
or life insurance or other retiree welfare benefits to any Person, except as
required by the Consolidated Omnibus Reconciliation Act of 1985, as amended
(“COBRA”) or other applicable Legal Requirements, and to the Knowledge of
Parent, there has been no communication to any U.S. Business Employee that could
reasonably be expected to promise or guarantee any such retiree health or life
insurance or other retiree welfare benefits.

 

(f)            The execution of this Agreement and the consummation of the
transactions contemplated herein will not by itself or in conjunction with any
other event, (i) entitle any Business Employee of Rockwood Clay Additives or
Rockwood Additives Limited to terminate their employment or engagement,
(ii) result in any payment (whether of severance pay or otherwise) or benefit
(or any enhancement or improvement to any payment or benefit) becoming due or
required to be provided from or under any Benefit Plan to any current or former
director, officer, employee or consultant of the Transferred Companies,
(iii) result in the vesting, acceleration, funding  or increase in the amount of
any payment due or benefit payable to or in respect of any current or former
director, officer, employee or consultant of the Transferred Companies, or
(iv) result in the payment of any amount that would not be deductible by reason
of Section 280G of the Code.  None of the Transferred Companies have any
indemnity obligations for excise taxes which may be imposed under Section 4999
of the Code.

 

(g)           To the Knowledge of Parent, no Transferred Company has given any
indemnity, undertaking or guarantee in relation to the U.K. Retirement Plan. 
There is no amount which is, or to the Knowledge of Parent might in the future
be, treated as a material debt due from any Transferred Company to the trustees
of any occupational pension scheme (other than the U.K. Retirement Plan) under
section 144 of the Pension Schemes Act 1993, section 75 or 75A of the Pensions
Act 1995, section 43 of the Pensions Act 2004 (Financial support directions) or
section 47 of the Pensions Act 2004 (Contribution notices where non-compliance
with financial support direction).  To the Knowledge of Parent, no person
connected or associated with the Transferred Companies participates, or has
participated, as an employer in a U.K. occupational pension scheme to which the
Transferred Companies have any continuing material liability other than (a) the
U.K. Retirement Plan, or (b) a money purchase scheme (as defined in section 181
of the Pension Schemes Act 1993, but reading that Act as if Part 4 of the
Pensions Act 2011 were already in force).  For purposes of this paragraph,
“connected” and “associated” are to be interpreted in accordance with sections
249 and 435 respectively of the Insolvency Act 1986.

 

21

--------------------------------------------------------------------------------

 


 

2.13        Transactions with Affiliates; Enterprise Agreements.

 

(a)           Schedule 2.13(a) of the Disclosure Letter sets forth a true and
complete list as of the date of this Agreement of (i) all Business Agreements
(other than intercompany purchase orders) between one or more of the Transferred
Companies, on the one hand, and Parent and/or one or more of its Affiliates
(other than the Transferred Companies), on the other hand, in effect as of the
date of this Agreement and (ii) other material transactions in effect as of the
date of this Agreement between one or more of the Transferred Companies, on the
one hand, and Parent and/or one or more of its Affiliates (other than the
Transferred Companies), on the other hand.

 

(b)           Schedule 2.13(b) of the Disclosure Letter sets forth a true and
complete list of all control agreements, profit and loss transfer agreements or
other enterprise agreements within the meaning of Section 291 of the German
Stock Corporation Act (Aktiengesetz) (the “AktG”) to which Rockwood Clay
Additives is a party as of the date of this Agreement (collectively, the
“Enterprise Agreements”).

 

2.14        Environmental Matters.

 

(a)           The Transferred Companies are and since July 26, 2008 have been in
all material respects in compliance with all Environmental Requirements.

 

(b)           During the five-year period preceding the date of this Agreement,
the Transferred Companies have not received (i) written notice or a written
request for information from any Governmental Authority with respect to any
material Environmental Condition or (ii) written notice that any Transferred
Company has been or may be identified in any action, suit, litigation,
investigation or proceeding as a responsible party or a potentially responsible
party for any material liability under Environmental Requirements which remains
outstanding and unresolved.  To the Knowledge of Parent, no such notice or
request has been threatened in writing.

 

(c)           As of the date of this Agreement, there is no material Litigation
pending or, to the Knowledge of Parent, threatened in writing, against any
Transferred Company or any Business Assets before or by any Governmental
Authority pursuant to Environmental Requirements or relating to an Environmental
Condition, and no Transferred Company is subject to any material judgment,
decree, writ, injunction or order of any Governmental Authority, pursuant to
Environmental Requirements or relating to an Environmental Condition.

 

(d)           The Transferred Companies hold, and are in all material respects
in compliance with, all material Permits required under Environmental
Requirements for the Transferred Companies to conduct the Business in all
material respects in the manner it is conducted on the date of this Agreement. 
All such Permits are on the date of this Agreement in all material respects in
full force and effect, and no event has occurred and is continuing which
requires, or after notice or lapse of time or both would require, any
modification, revocation, non-renewal or termination of any such Permit.

 

22

--------------------------------------------------------------------------------


 

(e)           None of the Transferred Companies have entered into any material
written agreements or undertakings with any Person relating to any Remedial
Action that remains in effect as of the date of this Agreement (except that the
Leases and Permits may contain indemnities and/or agreements regarding such
liabilities).

 

(f)            To Parent’s Knowledge, there are no material Environmental
Conditions present at or migrating to or from the Owned Real Property or Leased
Real Property or otherwise relating to the Business.

 

(g)           There are no underground storage tanks located on the Owned Real
Property or the Leased Real Property, and no asbestos, asbestos-containing
materials, polychlorinated biphenyls (PCBs) or PCB wastes are now located,
contained, used or stored by the Transferred Companies in or at the Owned Real
Property or the Leased Real Property (including the buildings, structures and
all improvements and machinery and equipment thereon or thereat).

 

(h)           The Parent has delivered to, or has otherwise made available for
inspection by Buyer, all material investigation reports, studies or test results
for the five-year period preceding the date of this Agreement in the possession,
control or custody of the Parent or any Transferred Company related to
Environmental Conditions at, environmental, health or safety matters in respect
of, or Hazardous Substances in or on, the Real Property.

 

2.15        Intellectual Property.

 

(a)           Schedule 2.15(a) of the Disclosure Letter sets forth a true and
complete list of the following categories of Intellectual Property that is
registered, issued or subject to a pending application for registration or
issuance in the name of any Transferred Company or that is otherwise owned by
any Transferred Company:  (i) Patents; (ii) Trademarks; (iii) Copyrights; and
(iv) domain names, in each case listing, as applicable, (A) the name of the
current owner of record, (B) the jurisdiction where the application or
registration is located, (C) the application or registration number and (D) the
current status thereof.

 

(b)           (i) To the Knowledge of Parent, no Person is infringing,
misappropriating or violating, nor during the two (2) years preceding the date
of this Agreement have there been any infringements, misappropriations or
violations, by any person of any Owned Intellectual Property, and (ii) no such
action, suit or proceeding has been threatened in writing by Parent or its
Affiliates (including the Transferred Companies) during such two (2) year
period.

 

(c)           Except as would not reasonably be expected to as material to the
Business taken as a whole, neither the Transferred Companies nor the conduct of
the Business infringes, misappropriates or violates any Intellectual Property of
any other Person.  Neither Parent nor any of the Transferred Companies has
received any written notice from any other Person, and there is no Litigation
pending (nor, to the Knowledge of Parent, threatened), alleging (i) that any
Transferred Company or the conduct of the Business has infringed upon,
misappropriated or violated the Intellectual Property of any other Person or
(ii) the Owned Intellectual Property is invalid, unenforceable or not owned by
the Transferred Companies, in each case, which claim is still pending or
otherwise unresolved.

 

23

--------------------------------------------------------------------------------


 

(d)           Except as otherwise set forth in Section 4.6 or in Schedule
2.15(a) of the Disclosure Letter, (i) the Transferred Companies are the sole and
exclusive owners of the Intellectual Property scheduled in Schedule 2.15(a) of
the Disclosure Letter and each other item of Owned Intellectual Property free
and clear of any Encumbrances other than Permitted Encumbrances and (ii) the
Owned Intellectual Property and the Intellectual Property licensed to the
Transferred Companies pursuant to the Business Agreements listed in
Section 2.10(i)(i) constitute in all material respects the Intellectual Property
required to conduct the Business in the manner in which it is conducted as of
the date of this Agreement (other than licenses for “off the shelf” shrinkwrap,
clickwrap or other similar commercially available non-custom Software on
generally standard terms and conditions), and each of the Transferred Companies
shall have all such rights in the foregoing immediately following the Closing.

 

(e)           Except as otherwise set forth in Schedule 2.15(a) of the
Disclosure Letter, the Intellectual Property scheduled thereon is valid,
subsisting and enforceable.  To the Knowledge of Parent, each of the Sellers and
the Transferred Companies have complied with and are in compliance with all
Legal Requirements (including payment of all applicable fees) with respect to
any such Intellectual Property.

 

(f)            Each of the Transferred Companies has taken reasonable measures
to protect the secrecy, confidentiality and value of all Trade Secrets included
in the Owned Intellectual Property, including establishing a policy that
requires each employee and consultant of each Transferred Company and any other
Person with access to such Owned Intellectual Property to agree to protect the
security confidentiality and value of such Trade Secrets, and, to the Knowledge
of Parent, there has not been any unauthorized disclosure of any Trade Secrets
included in the Owned Intellectual Property.

 

(g)           Each of the Transferred Companies has taken reasonable measures to
ensure that all former and current employees, consultants and contractors of any
Transferred Company who contribute or have contributed to the creation or
development of any material Intellectual Property in the course of their
employment or engagement or otherwise for or on behalf of the Transferred
Companies execute written instruments with such Transferred Company that assign
to such Transferred Company all rights, title and interest in and to any such
contributions or otherwise validly assign all such right, title and interest to
such Transferred Company that the Transferred Company does not already own by
operation of law.

 

(h)           Parent and its Affiliates (other than the Transferred Companies)
do not own, and do not have any license or right to use, any Intellectual
Property used in the Business, and do not have the Trade Secrets used in the
Business.

 

2.16        Permits.  The Transferred Companies hold, and are in all material
respects in compliance with, all material Permits (other than Permits required
under Environmental Requirements, which are addressed in Section 2.14) required
to conduct the Business in all material respects in the manner in which it is
conducted as of the date of this Agreement.  All such material Permits are in
full force and effect, and no event has occurred and is continuing which
permits, or after notice or lapse of time or both would permit, any
modification, revocation, non-renewal or termination of any such Permit.

 

24

--------------------------------------------------------------------------------


 

2.17        Insurance.  All material assets and risks of the Transferred
Companies are covered by valid insurance policies in such types and amounts and
covering such risks as are consistent with customary practices and standards of
companies engaged in businesses and operations and with an ownership structure
similar to that of the Business, taken as a whole.  All such insurance policies
are in full force and effect and all premiums due and payable thereon have been
paid in full.  As of the date of this Agreement, no written notice has been
received by Parent or any of the Transferred Companies that would reasonably be
expected to be followed by a written notice of cancellation, alteration of
coverage or non-renewal of any such insurance policy.

 

2.18        Customers and Suppliers.  Schedule 2.18 of the Disclosure Letter
sets forth a true and complete list of the fifteen (15) largest customers and
distributors and the fifteen (15) largest suppliers of the Business, as measured
by the dollar amount of purchases therefrom or thereby, during the fiscal year
ended December 31, 2012, showing the approximate total sales by the Transferred
Companies to each such customer and the approximate total purchases by the
Transferred Companies from each such supplier, during such period.  Since
December 31, 2012 and prior to the date of this Agreement, no customer or
supplier listed on Schedule 2.18 of the Disclosure Letter has terminated in
writing its relationship with any Transferred Company or materially reduced, or
adversely changed the pricing of, its business with any Transferred Company and,
to the Knowledge of Parent, no customer or supplier listed on Schedule 2.18 of
the Disclosure Letter has notified any Transferred Company that it intends to
terminate or materially reduce, or adversely change the pricing of, its business
with any Transferred Company.

 

2.19        Compliance with Foreign Corrupt Practices Act.  Since the Lookback
Date, none of the Transferred Companies, or any director, officer, agent,
employee or other person acting on behalf of any Transferred Company, has
violated any provision of the Foreign Corrupt Practices Act of 1977, as amended,
the U.K. Bribery Act of 2010 or similar laws of any jurisdiction.  Since the
Lookback Date, none of the Transferred Companies has received any written
communication that alleges that any of the Transferred Companies, or its
representative, has or may have violated or have any liability under such Legal
Requirements.

 

2.20        Brokers.  Except for Lazard Frères & Co. LLC, whose fees and
expenses will be paid by Parent or one of its Affiliates (other than the
Transferred Companies), no broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with this
Agreement, the Ancillary Documents or the transactions contemplated hereby or
thereby based upon any agreements, written, oral or otherwise made by or on
behalf of Parent or any of its Affiliates (including the Transferred Companies).

 

2.21        Product Liabilities.  Since the Lookback Date, (i) no Transferred
Company has received any written claim alleging Losses in an amount in excess of
$200,000 as a result of any defect or other deficiency (whether of design,
materials, workmanship, labeling, instructions, or otherwise) with respect to
any products designed, manufactured, sold, leased, licensed, or delivered, or
any service provided by the Transferred Companies, whether incurred by reason of
any express or implied warranty (including any warranty of merchantability or
fitness), any doctrine of common law (tort, contract, or other), any other Legal
Requirement or otherwise, (ii)

 

25

--------------------------------------------------------------------------------


 

no Governmental Authority has alleged that any product designed, manufactured,
sold, leased, licensed, or delivered by any Transferred Company is defective or
unsafe or fails to meet any product warranty or any standards promulgated by any
such Governmental Authority and no product designed, manufactured, sold, leased,
licensed, or delivered by any Transferred Company has been recalled and (iii) no
Transferred Company has received any written notice of recall of any such
product from any Governmental Authority.  Except for normal returns and
allowances which, individually or in the aggregate, have not been, and would not
reasonably be expected to be, material to the Business, taken as a whole, no
event has occurred or circumstance exists that (with or without notice or lapse
of time or both) could result in any such Losses or recall.

 

The parties hereto agree as follows:

 

2.22        NO OTHER REPRESENTATIONS OR WARRANTIES.  EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE II, PARENT MAKES NO
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WRITTEN OR ORAL, AND PARENT
HEREBY DISCLAIMS TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LEGAL
REQUIREMENTS ANY SUCH REPRESENTATION OR WARRANTY (INCLUDING ANY WARRANTY OF
MERCHANTABILITY OR OF FITNESS FOR A PARTICULAR PURPOSE), WHETHER BY PARENT, THE
OTHER SELLERS, THE TRANSFERRED COMPANIES, THEIR AFFILIATES OR ANY OF THEIR
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES OR ANY OTHER PERSON,
WITH RESPECT TO THE TRANSFERRED COMPANIES, THE BUSINESS, THE SHARES, THE
BUSINESS ASSETS, THE LIABILITIES OF THE BUSINESS OR THE EXECUTION AND DELIVERY
OF THIS AGREEMENT OR THE ANCILLARY DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY OR ANY OTHER MATTER WHATSOEVER, NOTWITHSTANDING THE DELIVERY
OR DISCLOSURE TO BUYER, ANY AFFILIATE OF BUYER OR ANY OF THEIR OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES OR ANY OTHER PERSON OF ANY
DOCUMENTATION OR OTHER INFORMATION (INCLUDING ANY PROJECTIONS OR DUE DILIGENCE
REPORTS) BY PARENT, THE OTHER SELLERS, THE TRANSFERRED COMPANIES, OR ANY OF
THEIR AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES OR
ANY OTHER PERSON WITH RESPECT TO ANY ONE OR MORE OF THE FOREGOING.  BUYER
ACKNOWLEDGES THAT IN ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY IT IS NOT RELYING ON ANY INFORMATION OTHER THAN THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS ARTICLE II.  NOTHING HEREIN
SHALL LIMIT THE LIABILITY OF ANY PARTY FOR INTENTIONAL FRAUD.

 

26

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Parent as follows:

 

3.1          Incorporation of Buyer.  Buyer is a company with limited liability,
validly existing and in good standing under the laws of Germany, and the share
capital of Buyer has been fully paid in.

 

3.2          Power; Authorization; Consents.

 

(a)           Buyer has the corporate power and authority to execute, deliver
and perform this Agreement and the Ancillary Documents to be executed and
delivered by Buyer and to consummate the transactions contemplated hereby and
thereby.  The execution, delivery and performance by Buyer of this Agreement and
the Ancillary Documents to be executed and delivered by Buyer and the
consummation of the transactions contemplated hereby and thereby by Buyer have
been duly authorized and approved by the sole shareholder of Buyer and no other
corporate proceedings on the part of Buyer or its sole shareholder are necessary
to authorize and approve this Agreement and the Ancillary Documents to be
executed and delivered by Buyer and the transactions contemplated hereby and
thereby.  This Agreement has been duly executed and delivered by Buyer, and the
Ancillary Documents to be executed and delivered by Buyer at the Closing will be
duly executed and so delivered by Buyer.  This Agreement constitutes, and at the
Closing each Ancillary Document to be executed and delivered by Buyer will
constitute, a valid and binding obligation of Buyer, enforceable against Buyer
in accordance with its terms, except as such enforceability may be limited by
the Bankruptcy and Equity Exceptions.

 

(b)           The execution, delivery and performance by Buyer of this Agreement
and the Ancillary Documents to be executed and delivered by Buyer and the
consummation of the transactions contemplated hereby and thereby do not and will
not:

 

(i)            contravene any provisions of the certificate of incorporation or
by-laws (or comparable organization documents) of Buyer;

 

(ii)           in any material respect, conflict with, result in a breach of any
provision of, constitute a default under, or entitle any Person (with due notice
or lapse of time or both) to terminate, cancel, accelerate, modify or call a
default with respect to, any material contract, agreement, lease, order,
arbitration owed, judgment or decree or other material commitment, to which
Buyer is a party or to which any of its Assets is subject;

 

(iii)          in any material respect, violate or conflict with any material
Legal Requirements applicable to Buyer or any of their businesses or Assets;
provided, that Buyer makes no representation or warranty in this
Section 3.2(b)(iii) with respect to any Antitrust Law; or

 

27

--------------------------------------------------------------------------------


 

(iv)          require Buyer or any of its Affiliates to obtain, secure or make
any material Approval, except for compliance with and filings under the HSR Act
and the Non-U.S. Antitrust Approvals.

 

3.3          Litigation.  As of the date of this Agreement, there is no
Litigation pending or, to the knowledge of Buyer, threatened in writing, against
Buyer or any of its Affiliates that would, if adversely determined, materially
impair the ability of Buyer to consummate the transactions contemplated by this
Agreement and the Ancillary Documents to which Buyer is a party.

 

3.4          Brokers.  No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with this
Agreement, the Ancillary Documents or the transactions contemplated hereby or
thereby based upon any agreements, written, oral or otherwise made by or on
behalf of Buyer or any of its Affiliates.

 

3.5          Investment Intent of Buyer.  Buyer has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of purchasing the Shares.  Buyer is acquiring the Shares
pursuant to this Agreement for its own account for investment purposes only, and
not with the view to or in connection with any distribution thereof.  Buyer
acknowledges and agrees that the Transferred Companies, the Shares and Business
are being sold “as is”, except as expressly set forth in this Agreement.  Buyer
acknowledges and agrees that it has conducted its own independent inspection,
examination and determination with respect to the Shares, the Business, the
Business Assets and the condition of the Transferred Companies (financial, Tax
or otherwise).  Without limiting the generality of the foregoing, Buyer
acknowledges that Parent makes no representation or warranty with respect to
(i) any projections, estimates or budgets delivered to or made available to
Buyer or its representatives of future revenues, future results of operations
(or any component thereof), future cash flows or future financial condition (or
any component thereof) of the Transferred Companies or the Business or the
future business and operations of the Transferred Companies or the Business or
(ii) except as expressly set forth in this Agreement, any other information or
documents made available to Buyer or its representatives with respect to the
Transferred Companies, the Shares or the Business.

 

3.6          Cash Resources.  Buyer, together with its Affiliates, including
Guarantor, will have at the Closing sufficient funds to enable Guarantor to pay
the Purchase Price on behalf of Buyer and for Buyer to perform its obligations
under this Agreement and the Ancillary Documents to which it is or at the
Closing will be a party.

 

ARTICLE IV

 

COVENANTS

 

4.1          Access; Confidentiality.

 

(a)           Between the date of this Agreement and the Closing, Parent will,
and will cause the Transferred Companies to, during normal business hours and
upon reasonable prior notice, (i) provide to Buyer and its representatives
reasonable access to the premises,

 

28

--------------------------------------------------------------------------------


 

property, books and records of the Transferred Companies related to the
Business, (ii) furnish to Buyer and its representatives financial information,
operating data and other information pertaining to the Business and the Business
Assets, (iii) make available for inspection and copying by Buyer copies of any
documents relating to the foregoing and (iv) permit Buyer and its
representatives to conduct reasonable interviews of executive officers of the
Business; provided, however, that (x) Buyer shall exercise its right under this
Section 4.1(a) in such a manner as to not unreasonably interfere with the
operation of the Business, (y) for the avoidance of doubt, Buyer’s right under
this Section 4.1(a) shall in no way include the right to any invasive
environmental investigation or invasive procedure or investigation, including
any sampling, testing or removal of materials (other than documents to the
extent permitted hereunder) from the offices, factories and properties of
Parent, the other Sellers or the Transferred Companies without the consent of
Parent, and (z) Parent may limit such access described in clauses (i) through
(iv) above to the extent such access (A) would, in the opinion of Parent’s
counsel, violate or give rise to liability under applicable Legal Requirements,
including any Antitrust Laws, (B) would require Parent or any of its Affiliates
to waive any attorney-client privilege or (C) conflicts with any confidentiality
obligations to which Parent or any of its Affiliates is bound; provided, that
Parent shall use commercially reasonable efforts to establish a process that,
through customary steps, such as targeted redactions, providing information to
counsel to review and summarize for Buyer or using a clean room environment,
will provide Buyer with timely access to the fullest extent possible in a manner
that allows Parent to avoid such consequences; provided, further, that the
access to any information provided by Parent or knowledge obtained by Buyer
pursuant to this Section 4.1 shall not (i) affect or be deemed to affect or
modify any representation, warranty, covenant or agreement contained herein, the
conditions to the obligations of the parties to consummate the Closing in
Articles V and VI or otherwise prejudice in any way the rights and remedies of
Buyer hereunder, including pursuant to Article VII, (ii) be deemed to affect or
modify Buyer’s reliance on the representations, warranties, covenants and
agreements made by Seller in this Agreement or (iii) be deemed to amend or
supplement the Disclosure Letter or prevent or cure any misrepresentation,
breach of warranty or breach of covenant by Parent.

 

(b)           Subject to Section 4.21, all information provided to Buyer or its
representatives by or on behalf of Parent, the other Sellers, the Transferred
Companies, their Affiliates or their representatives (whether pursuant to this
Section 4.1 or otherwise) prior to the Closing will be governed and protected by
the Confidentiality Agreement between Parent and Buyer dated July 1, 2013 (the
“Confidentiality Agreement”).

 

4.2          Announcements.  Prior to the Closing, no party shall, and each
party shall cause its Affiliates and representatives, including any financial
advisors, not to, issue any press release or otherwise directly or indirectly
make any public statement or announcement with respect to the transactions
contemplated hereby without the prior consent of the other party, except as may
be required by applicable Legal Requirements or the rules of any stock exchange
on which their securities (or securities of any of their Affiliates) are listed
(in which case the party required (or whose Affiliate or representative is
required) to make the release, statement or announcement shall, to the extent
practicable under the circumstances, allow the other party reasonable time to
comment on such release or announcement in advance of its issuance (the first
party being under no obligation to accept any such comments)).

 

29

--------------------------------------------------------------------------------


 

4.3          Conduct of Business Prior to the Closing.

 

(a)           During the period from the date of this Agreement and continuing
until the Closing, except as expressly provided in or otherwise contemplated by
this Agreement or as set forth on Schedule 4.3(a) of the Disclosure Letter and
except for the Restructurings, to the extent that Buyer otherwise shall consent
(which consent shall not be unreasonably withheld, delayed or conditioned),
Parent (to the extent related to the Business) shall, and shall cause the other
Sellers (to the extent related to the Business) and the Transferred Companies
to, conduct the Business in all material respects in the ordinary course of
business and use commercially reasonable efforts to keep available in all
material respects the services of their present officers and other key employees
to preserve in all material respects the Business Assets and their relationships
with material customers, suppliers, landlords, licensors, licensees,
distributors and others having material business dealings with them, and
continue making expenditures, collecting accounts receivable and paying accounts
payable in the ordinary course of business.

 

(b)           Without limiting the generality of the foregoing, during the
period from the date of this Agreement and continuing until the Closing, except
as expressly provided in or otherwise contemplated by this Agreement or as set
forth on Schedule 4.3(b) of the Disclosure Letter and except for the
Restructurings, to the extent that Buyer otherwise shall consent (which consent
shall not be unreasonably withheld, delayed or conditioned) or as required by
changes in applicable Legal Requirements, Parent (to the extent related to the
Business) shall not, and shall not permit any of the other Sellers (to the
extent related to the Business) or Transferred Companies to, do any of the
following:

 

(i)            amend the certificates of incorporation or by-laws (or comparable
organizational documents) of any Transferred Company;

 

(ii)           (A) issue additional shares of capital stock or other equity
interests of any Transferred Company or (B) sell, subject to any Encumbrance or
dispose of any Shares, any Subsidiary Shares or any other shares of capital
stock or other securities of, or other ownership interests in, any Transferred
Company or grant options, warrants, calls or other rights to purchase or
otherwise acquire Shares, Subsidiary Shares or other shares of the capital stock
or other securities of, or other ownership interests in, any Transferred
Company, other than (1) in the case of subclauses (A) and (B), any issuances,
sales, dispositions or grants to one or more Transferred Companies as
contemplated by the Restructurings or (2) in the case of subclause (B), any
Encumbrances that will be released prior to the Closing;

 

(iii)          sell, transfer, license, sublicense, lease, abandon, allow to
lapse or otherwise dispose of any of the material Business Assets (including any
Owned Intellectual Property), except for a grant of a non-exclusive license of a
Trademark of a Transferred Company pursuant to a sales, distribution or agency
agreement entered into  in the ordinary course of business, where such license
is related to the sale or distribution of a product of such Transferred Company
to its customers;

 

30

--------------------------------------------------------------------------------


 

(iv)          alter in any manner the base salary or other compensation or
benefits due or payable (or that may become due or payable) to any Business
Employee or class or group of Business Employees, other than (x) in the ordinary
course of business consistent with past practice with respect to Business
Employees with annual base salaries of less than $150,000, (y) as required by
Benefit Plans or Business Agreements, in each case, as in effect as of the date
of this Agreement, or any collective bargaining agreements (including any
Verbandstarifverträge) or any other agreements with any labor unions or works
council as in effect on the date hereof or as entered into or amended consistent
with the terms of this Agreement, or (z) as required by applicable Legal
Requirements;

 

(v)           terminate or materially amend any Benefit Plan or adopt any new
agreement, plan or arrangement that would have been a Benefit Plan had it
existed as of the date hereof, other than (x) a termination, amendment or
adoption that does not materially increase the cost to the Transferred
Companies, (y) as required by Benefit Plans or Business Agreements, in each
case, as in effect as of the date of this Agreement, or any collective
bargaining agreements or any other agreements with any labor unions or works
council as in effect on the date hereof or as entered into or amended consistent
with the terms of this Agreement, or (z) as required by applicable Legal
Requirements;

 

(vi)          (x) forgive any loans to any Business Employee with an annual base
salary of more than $150,000 and (y) forgive any loans to any other Business
Employee other than in the ordinary course of business consistent with past
practice;

 

(vii)         terminate, or transfer to Parent or any of its Affiliates other
than a Transferred Company, the employment or engagement of any Business
Employee, other than (w) as necessary to comply with the requirements of
Section 9.4(b) of this Agreement, (x) with respect to the Resigning Officers and
Directors, (y) with respect to the employees listed on Schedule 4.3(b)(vii) of
the Disclosure Letter (the “Retained Employees”) or (z) for cause with prior
reasonable notice to Buyer and in the ordinary course of business;

 

(viii)        enter into, amend, or terminate, in any material respect, any
collective bargaining agreement, works council agreement or other arrangement
with a union, works council or similar representative of any Business Employee,
other than in the ordinary course of business or as required by applicable Legal
Requirements; provided, however, that Southern Clay Products will reasonably
consult with Buyer with respect to the negotiations and renewal of the Chemical
Workers CBA;

 

(ix)          make any changes in the senior management of the Transferred
Companies other than with respect to (x) any voluntary resignations from
employment, or (y) any termination of employment for cause;

 

(x)           make any material change in any accounting method or practice with
respect to the Business, except as may be required by GAAP;

 

31

--------------------------------------------------------------------------------


 

(xi)          declare, set aside or pay any non-cash dividend or distribution in
respect of any shares of capital stock or other equity security of any
Transferred Company, or purchase, redeem or acquire any shares of capital stock
or other equity security of any Transferred Company;

 

(xii)         subject to any voluntary Encumbrance (other than Permitted
Encumbrances) any Business Assets which Encumbrance shall not be released or
satisfied prior to the Closing;

 

(xiii)        make or enter into any Business Agreement that would be a Material
Contract or Lease, other than any Business Agreement made or entered into in the
ordinary course of business, or enter into any Business Agreement containing any
obligations of the types described in Section 2.10(e), (j) or (k);

 

(xiv)        accelerate, renew (other than in the ordinary course of business),
terminate, restate, or in any material respect, amend, supplement or waive, any
material rights under any Material Contract or Lease;

 

(xv)         settle, pay, discharge, satisfy or compromise any material action,
suit, litigation, investigation, proceeding or claim relating to, or, other than
in the ordinary course of business, waive, release, grant or transfer any
material rights of, the Transferred Companies, the Business or the Business
Assets (in each case, other than with respect to Tax matters which shall be
governed by Section 4.3(b)(xvii));

 

(xvi)        enter into or agree to enter into any merger or consolidation with
any Entity, engage in any new material line of business, discontinue an existing
line of business or invest in, make a loan, advance or capital contribution to,
or otherwise acquire the securities, of any other Person, other than extensions
of trade credit or loans or advances to employees, in each case, in the ordinary
course of business;

 

(xvii)       make a material change in its Tax accounting methods or annual Tax
accounting period, or, in respect of Taxes, change or rescind any material
election, amend any material Tax Return, enter into any closing agreement in
respect of material Taxes, settle any material claim or assessment, surrender
any right to claim a refund, consent to any extension or waiver of the
limitation period applicable to any material Tax claim or assessment or take any
similar action relating to the filing of any material Tax Return or the payment
of any material Tax, in each case, which could reasonably be expected to
materially increase the Tax liability, or materially decrease any Tax attribute,
of any Transferred Company for any taxable period beginning after the Closing
Date;

 

(xviii)      except as expressly contemplated by the Restructurings, create any
Subsidiary of a Transferred Company;

 

(xix)        enter into any commitment for capital expenditures other than
expressly provided for in the budget of the Transferred Companies or in excess
of $500,000 in the aggregate; or

 

32

--------------------------------------------------------------------------------


 

(xx)         agree or otherwise become obligated, whether in writing or
otherwise, to do any of the foregoing.

 

Notwithstanding any provision of this Agreement, (x) the Transferred Companies
may distribute some or all of their cash, short term investments and cash
equivalents to their stockholders or other equity holders at or prior to the
Closing and take such actions as may be required to effect the foregoing,
(y) prior to the Closing, Sellers may continue to manage the Transferred
Companies’ cash through intercompany accounts and cash management arrangements
consistent with past practices and (z) Sellers and the Transferred Companies may
take any of the actions specified on Schedule 4.3 of the Disclosure Letter at or
prior to the Closing.

 

4.4          Consents; Cooperation.  Subject to the terms and conditions hereof,
Parent and Buyer will use their respective commercially reasonable efforts (and
to the extent necessary, will use their respective commercially reasonable
efforts to cause their Affiliates to use their respective commercially
reasonable efforts):

 

(a)           to obtain, secure or make prior to the earlier of the date
required (if so required) or the Closing Date, any Consents or Approvals of, to
or with any Governmental Authority or any other third Person (subject to Section
4.9) that are required for the consummation of the transactions contemplated by
this Agreement;

 

(b)           subject to Section 4.5, to defend, consistent with applicable
Legal Requirements, any lawsuit or other legal proceeding, whether judicial or
administrative, whether brought derivatively or on behalf of third Persons
(including Governmental Authorities) challenging this Agreement or the
transactions contemplated hereby;

 

(c)           subject to Section 4.1, to furnish to each other such information
and assistance as may reasonably be requested in connection with the foregoing;
and

 

(d)           subject to Section 4.5(c), to take, or cause to be taken, all
action and to do, or cause to be done, all things necessary, proper or advisable
to consummate and make effective the transactions contemplated by this Agreement
including satisfaction, but not waiver, of the closing conditions set forth in
Articles V and VI.

 

4.5          Competition Filings.

 

(a)           In furtherance of the respective obligations of Buyer and Parent
contained in Section 4.4, Parent and Buyer shall (i) as promptly as practicable,
but in no event later than ten (10) Business Days, following the execution and
delivery of this Agreement, file or cause to be filed with the Federal Trade
Commission (“FTC”) and the United States Department of Justice (“DOJ”) the
initial notification and report form under the HSR Act required for the
transactions contemplated hereby, (ii) if required by any Applicable Non-U.S.
Antitrust Law, as promptly as practicable following the date of this Agreement,
notify the transactions contemplated hereby to any other Governmental Authority
with competent jurisdiction to review the transactions contemplated hereby
pursuant to such Applicable Non-U.S. Antitrust Laws, (iii) cooperate (and shall
cause their respective Affiliates to cooperate) in promptly responding to and

 

33

--------------------------------------------------------------------------------


 

promptly providing the information requested by (A) any request for additional
information and documentary material under the HSR Act or (B) any requests for
information from any Governmental Authority pursuant to any Applicable Non-U.S.
Antitrust Law, (iv) seek to terminate any waiting periods under the HSR Act or 
applicable suspensory periods during which the Closing cannot occur under any
other applicable Antitrust Laws as soon as practicable, (v) obtain any required
consents or approvals pursuant to any Applicable Non-U.S. Antitrust Law, and
(vi) furnish the other party and the other party’s counsel as promptly as
practicable with all such information and reasonable assistance as may be
reasonably required in order to effectuate the foregoing actions.  Neither party
to this Agreement shall agree to any voluntary extension or delay of any waiting
periods or applicable suspensory periods during which the Closing cannot occur
under the HSR Act or under any Applicable Non-U.S. Antitrust Law, or otherwise
withdraw its notification and report form under either the HSR Act or any
Applicable Non-U.S. Antitrust Law, in each case, unless both Parent and Buyer
have given their prior written consent to such extension, delay or withdrawal.

 

(b)           Buyer and Parent shall use their commercially reasonable efforts
to defend any challenge, administrative process or litigation brought by any
Governmental Authority or third person seeking to restrain or prohibit any of
the transactions contemplated by this Agreement under any Antitrust Laws, and to
vacate any relevant restraining order, injunction or adverse decision that
prohibits the consummation of the transactions contemplated by this Agreement,
in each case, so as to permit the transactions contemplated by this Agreement to
be consummated as expeditiously as possible.

 

(c)           Subject to the terms and conditions herein provided, and without
limitation by the foregoing, Buyer shall offer to take, or cause to be taken,
all commercially reasonable actions and do, or cause to be done, all other
commercially reasonable things necessary, proper or advisable to eliminate any
objection that any Governmental Authority has to the transactions contemplated
by this Agreement under applicable Antitrust Laws and to consummate the
transactions contemplated by this Agreement, in each case, as expeditiously as
possible.

 

(d)           Subject to applicable Legal Requirements, the preservation of the
attorney-client privilege and the instructions of any Governmental Authority,
Parent and Buyer shall each keep the other informed of the status of matters
relating to the completion of the transactions contemplated by this Agreement,
including promptly furnishing the other with copies of notices or other
communications between Parent or Buyer, as the case may be, or any of their
respective Affiliates (with any competitively sensitive information being
provided on an external counsel basis only and excluding any internal business
documents of Buyer), and any third Person and/or any Governmental Authority with
respect to such transactions.  Parent and Buyer shall permit counsel for the
other party reasonable opportunity to review in advance, and consider in good
faith the views of the other party in connection with, any proposed written
communication to any Governmental Authority with respect to such transactions. 
Parent and Buyer each agree not to participate in any substantive meeting or
discussion, either in person or by telephone, with any Governmental Authority in
connection with the transactions contemplated by this Agreement unless it
consults with the other party in advance and, to the

 

34

--------------------------------------------------------------------------------


 

extent not prohibited by such Governmental Authority, gives the other party the
opportunity to attend and participate.

 

4.6          Use of Name.

 

(a)           Buyer agrees that (except as expressly set forth in this Section
4.6(a)), after the Closing neither Buyer nor its Affiliates (including the
Transferred Companies) shall have any rights in and to the mark “Rockwood” or
any Trademark  related thereto or containing or comprising any of the foregoing,
including any mark or term confusingly similar thereto or derivative thereof
(the “Seller Marks”), and will not at any time after the Closing market,
promote, advertise or offer for sale any products, goods or services utilizing
any of the Seller Marks or otherwise hold itself out as having any affiliation
with Parent or any of its Affiliates.  Buyer agrees that, after the expiration
of the license contained in this Section 4.6(a), if any of the Business Assets,
including any promotional materials, bear the Seller Marks, Buyer shall, prior
to distributing, selling or otherwise making use (other than internal use) of
such Business Assets, remove, delete or render illegible the Seller Marks as
they may appear on such Business Assets; provided that Buyer shall use its
commercially reasonable efforts to remove, delete or render illegible any Seller
Marks from any Business Assets used for internal use as promptly as practicable
following the expiration of such license.  Notwithstanding the foregoing, Parent
hereby grants to Buyer and the Transferred Companies a non-exclusive,
non-assignable, fully paid-up, royalty-free, worldwide license for a period of
one hundred and twenty (120) days after the Closing Date to use the Seller Marks
to distribute, sell and offer for sale, products and services, including for the
display of marketing, promotional and advertising materials, business cards,
stationery, packaging materials, displays, signs, promotional materials and
other similar materials that include one or more of the Seller Marks
(collectively, “Supplies”), provided such Supplies (i) were included within the
inventory of Business Assets as of the Closing, (ii) are used solely in
connection with the promotion, marketing, advertising and sale of the Business’
products of the type sold, and in a manner consistent with that used, prior to
the Closing and (iii) clearly indicate that (x) the Transferred Companies are
not affiliated with Parent or any of Parent’s Affiliates and (y) the inclusion
of the Seller Marks in the Supplies shall not be construed as an endorsement of
any of the Business’ products by Parent or any of Parent’s Affiliates.  Buyer
shall indemnify and hold harmless the Seller Indemnitees against all Losses
asserted against or imposed upon them as a consequence of the use of the Seller
Marks by Buyer and its Affiliates (including the Transferred Companies)
following the Closing, except for any Losses asserted against or imposed upon
them as a consequence of any claim that the use of the Seller Marks infringes
the rights of any third Person.

 

(b)           Buyer agrees to cause each Transferred Company whose name includes
the name “Rockwood” to, promptly following the Closing, and in any event within
fifteen (15) Business Days after the Closing Date, change its name such that its
name does not include the name “Rockwood.”

 

4.7          Notification of Certain Matters.  Between the date of this
Agreement and the Closing, (a) Parent will give prompt notice in writing to
Buyer of (i) any written notice or other written communication it receives from
any Governmental Authority in connection with the transactions contemplated by
this Agreement, to the extent permitted by Legal Requirements,

 

35

--------------------------------------------------------------------------------


 

(ii) any written notice from any Person alleging that the Consent or Approval of
such Person is or may be required in connection with the transactions
contemplated by this Agreement or any of the Ancillary Documents, or (iii) any
specific event or circumstance of which it has Knowledge, or of which it
receives written notice, that (x) has had or could reasonably be expected to
have, individually or in the aggregate, taken together with other events or
circumstances, a Material Adverse Effect or (y) will result, or has a reasonable
prospect of resulting, in the failure to satisfy a condition specified in
Article V by the Outside Date, and (b) Buyer will give prompt notice in writing
to Parent of (i) any written notice or other written communication it receives
from any Governmental Authority in connection with the transactions contemplated
by this Agreement, to the extent permitted by Legal Requirements, (ii) any
written notice from any Person alleging that the Consent or Approval of such
Person is or may be required in connection with the transactions contemplated by
this Agreement or any of the Ancillary Documents, or (iii) any specific event or
circumstance of which it has knowledge, or of which it receives notice, that
will result, or has a reasonable prospect of resulting, in the failure to
satisfy a condition specified in Article VI by the Outside Date; provided,
however, that the delivery of any notice by Parent and the information or
knowledge obtained by Buyer pursuant to this Section 4.7 shall not (i) affect or
be deemed to affect or modify any representation, warranty, covenant or
agreement contained herein, the conditions to the obligations of the parties to
consummate the Closing in Articles V and VI or otherwise prejudice in any way
the rights and remedies of Buyer hereunder, including pursuant to Article VII,
(ii) be deemed to affect or modify Buyer’s reliance on the representations,
warranties, covenants and agreements made by Seller in this Agreement or
(iii) be deemed to amend or supplement the Disclosure Letter or prevent or cure
any misrepresentation, breach of warranty or breach of covenant by Parent.

 

4.8          Retention of Books and Records.  Buyer will retain, or cause its
Affiliates (including the Transferred Companies) to retain, all books, records
and other documents pertaining to the Business in existence on the Closing Date
and to make the same available after the Closing Date for examination and
copying by Parent or its representatives, at Parent’s expense, upon reasonable
notice and subject to entry into customary confidentiality obligations.  Buyer
agrees that no such books, records or documents will be destroyed by Buyer or
its Affiliates (including the Transferred Companies) until the later of
(i) seven (7) years following the Closing or (ii) the expiration of the statute
of limitations for the assessment of Taxes in the jurisdiction to which such
books, records and documents relate, and that thereafter no such books, records
or documents will be destroyed without first advising Parent in writing and
providing to Parent a reasonable opportunity to obtain possession or make copies
thereof at Parent’s expense.

 

4.9          Permits.  Buyer shall be responsible for effecting all updates and
amendments and reissuances of Permits required in connection with or as a result
of the transactions contemplated hereby.  Parent will, and will cause its
Affiliates to, reasonably cooperate with Buyer in effecting such updates,
amendments and reissuances.

 

4.10        Intercompany Agreements.

 

(a)           As of the Closing, all Business Agreements and transactions
between Parent and its Affiliates (other than the Transferred Companies) on the
one hand, and

 

36

--------------------------------------------------------------------------------


 

the Transferred Companies, on the other hand(other than the Business Agreements
or other transactions listed on Schedule 4.10 of the Disclosure Letter) will
either be terminated or amended to remove or replace the applicable Transferred
Company or Affiliate of Parent, as the case may be, as a party to such
agreement, as applicable, without further liability to any Transferred Company
that is a party thereto with respect to periods following the Closing.

 

(b)           Parent shall, and shall cause its Affiliates (including the other
Sellers and the Transferred Companies) to take such actions as are necessary to
ensure that the Retained Cash Balances do not exceed U.S.$10.0 million at
Closing; provided that any amounts deemed to be Retained Cash Balances pursuant
to Section 4.22 shall not be Retained Cash Balances for these purposes.

 

4.11        Indebtedness.  Prior to the Closing, except for any Indebtedness
arising under any Enterprise Agreement, Parent will cause each Transferred
Company to pay, discharge, compromise, settle, terminate or otherwise satisfy
(or cause to be paid, discharged, compromised, settled, terminated, contributed
to the capital of the applicable Transferred Company or otherwise satisfied) in
full all Indebtedness of the Transferred Companies, including any intercompany
Indebtedness owing from any Transferred Company to Parent or any of its
Affiliates (other than the Transferred Companies) and all Indebtedness listed on
Schedule 2.5(b) of the Disclosure Letter.  In addition, Parent will cause all
intercompany Indebtedness owing from Parent or any of its Affiliates (other than
the Transferred Companies) to the Transferred Companies to be paid, discharged,
compromised, settled, terminated, contributed to the capital of Parent or the
applicable Affiliate or otherwise satisfied in full prior to the Closing.

 

4.12        Guarantees.  The parties shall use their commercially reasonable
efforts to obtain, on or before the Closing Date, and in any event within ninety
(90) days following the Closing Date, the release of each of the obligations of
Parent (or any Affiliate thereof, other than the Transferred Companies) to
guaranty the liabilities listed on Schedule 4.12 of the Disclosure Letter, and
Buyer shall provide such guarantees as shall be reasonably required to obtain
such release.  Buyer shall indemnify and hold harmless Parent in respect of any
liability or expense incurred by Parent (or any Affiliate thereof, other than
the Transferred Companies) in respect of any claim made in respect of any such
liability or expense arising or incurred after the Closing Date.

 

4.13        Title Insurance.  Prior to the Closing, Parent will cause the
Transferred Companies to reasonably cooperate with Buyer in Buyer’s efforts to
obtain title insurance or title reports in respect of the Real Property located
in the United States.  Such cooperation will include the execution of such
customary instruments by Parent reasonably requested by Buyer’s title insurance
company to enable Buyer to obtain such insurance and desired endorsements;
provided, however, that Parent and its Affiliates (other than the Transferred
Companies) shall not be required to execute any instrument which expands in any
way the representations and warranties contained herein or the liabilities of
Parent hereunder (for purposes of this Agreement, any instrument executed by the
Transferred Companies pursuant to this Section 4.13 shall be deemed to have been
executed and delivered following the Closing).  The premiums for such title
insurance will be Buyer’s responsibility.

 

37

--------------------------------------------------------------------------------


 

4.14        Restructurings.  Parent shall cause the Restructurings to be
consummated in accordance with Schedule A-2 of the Disclosure Letter and shall
use commercially reasonable efforts to consummate the Restructurings prior to
the date the Closing would otherwise be required to occur pursuant to this
Agreement without giving effect to the conditions to the consummation of the
Closing set forth in Sections 5.5 and 6.4.  All fees, expenses and other
liabilities, other than Taxes (liability for which Buyer is indemnified for to
the extent provided in Section 9.1(a)(iii)), in connection with the
Restructurings shall be Parent’s responsibility.

 

4.15        Restrictive Covenants.

 

(a)           Parent agrees, to the maximum extent not violative of applicable
Legal Requirements, that for a period of two (2) years following the Closing
Date, Parent will not, nor will it permit any of its Affiliates to, directly or
indirectly, solicit for employment or hire any Business Employee who is or has
been employed by any of the Transferred Companies, at, or at any time within one
(1) year prior to, the time of the act of solicitation; provided, however, that
(i) general solicitations, such as through newspaper advertisements not directed
at Business Employees, will not be deemed to violate this Section 4.15(a) and
(ii) this Section 4.15(a) shall not apply in respect of any Business Employee
whose employment with Buyer or any of its Affiliates, including the Transferred
Companies, is terminated by Buyer or any of its Affiliates.

 

(b)           Parent agrees, to the maximum extent not violative of applicable
Legal Requirements, that for a period of three (3) years following the Closing
Date, Parent will not, and will not permit any of its Affiliates to, engage in
the Business in any country (the “Restricted Territory”) in which the Business
conducts operations as of the Closing Date (the “Restricted Business”);
provided, however, that nothing herein shall be construed to prevent Parent or
its Affiliates from (w) acquiring or owning, directly or indirectly, up to 5% of
a class of equity securities issued by any Person that engages, directly or
indirectly, in the Restricted Business in the Restricted Territory that is
publicly traded or listed on any stock exchange or automated quotation system,
(x) conducting any business conducted by them on the Closing Date (other than
those conducted through the Transferred Companies), (y) acquiring any Entity or
business or owning such acquired Entity or business that, directly or
indirectly, engages in the Restricted Business in the Restricted Territory;
provided, however, that if more than 15% of the aggregate net revenue derived
from the last complete fiscal year of such acquired Entity or business
(calculated on a consolidated basis) was attributed to the Restricted Business
in the Restricted Territory, Parent will or will cause its applicable Affiliate
to, as the case may be, use commercially reasonable efforts to dispose of such
portion of such Entity or business to the extent that it engages in the
Restricted Business in the Restricted Territory within nine (9) months of the
consummation of such acquisition by Parent or such Affiliate, or (z) performing
its obligations under this Agreement or any Ancillary Document.

 

(c)           Notwithstanding anything herein to the contrary, the restrictions
set forth in Sections 4.15(a) and 4.15(b) will apply only to Rockwood and
Entities “controlled by” (as such term is defined in the definition of the term
“Affiliate”) Rockwood, and shall not apply to any third Person or the Affiliates
of such third Person (other than Rockwood, and any Entities “controlled” by
Rockwood) that acquires Rockwood or any Entities “controlled” by

 

38

--------------------------------------------------------------------------------


 

Rockwood, whether as a result of a merger, consolidation, other business
combination, or acquisition of all or substantially all of its assets or
business.

 

(d)           Parent acknowledges and agrees that the covenants set forth in
this Section 4.15 are reasonable in geographical and temporal scope and in all
other respects, and any violation of these restrictions would cause substantial
injury to Buyer and that Buyer would not have entered into this Agreement
without receiving the additional consideration offered by Parent in binding
itself and its Affiliates to these restrictions.  In the event of a breach or a
threatened breach by Parent or any of its Affiliates of these restrictions,
Buyer will be entitled to seek an injunction restraining Parent or such
Affiliate from such breach or threatened breach without the necessity of proving
the inadequacy as a remedy of money damages; provided, however, that the right
to injunctive relief will not be construed as prohibiting Buyer from pursuing
any other available remedies, whether at law or in equity, for such breach or
threatened breach.

 

(e)           If any court determines that any provision included in this
Section 4.15 is unenforceable, such court will have the power to reduce the
duration or scope of such provision, as the case may be, or terminate such
provision and, in reduced form, such provision shall be enforceable; it is the
intention of the parties hereto that the foregoing restrictions shall not be
terminated, unless so terminated by a court, but shall be deemed amended to the
extent required to render them valid and enforceable, such amendment to apply
only with respect to the operation of this Agreement in the jurisdiction of the
court that has made the adjudication.

 

4.16        Cooperation in Litigation.  Buyer and Parent shall (and shall cause
their respective Affiliates to) reasonably cooperate with each other at the
requesting party’s expense in the prosecution or defense of any claim,
litigation or other proceeding arising from or related to the conduct of the
Business prior to the Closing and involving one or more third Persons.  The
party requesting such cooperation shall pay the reasonable out of pocket
expenses incurred in providing such cooperation (including reasonable legal fees
and disbursements) by the party providing such cooperation and by its Affiliates
and its and their officers, directors, employees and agents, but shall not be
responsible for reimbursing such party or its Affiliates or its and their
officers, directors, employees and agents for their time spent in such
cooperation.

 

4.17        Assistance Obligations of Buyer.  After the Closing, Buyer will (and
will cause the Transferred Companies and its other Affiliates to) reasonably
assist Parent and its Affiliates in preparing information for various
Governmental Authorities or third party insurance providers under policies held
by Parent or its Affiliates after the Closing to the extent that such
information relates to the transactions contemplated by this Agreement, the
Business, the Business Assets and/or the liabilities of the Business.  Such
information includes, but is not limited to, information required by Parent and
its Affiliates to (i) comply with their financial reporting requirements and
(ii) to submit any claims that would reasonably be expected to be covered under
the insurance policies of Parent or its Affiliates or their respective
self-insurance programs in respect of events, circumstances and occurrences
prior to Closing.  Parent shall reimburse Buyer for all reasonable out-of-pocket
expenses (excluding internal costs) actually

 

39

--------------------------------------------------------------------------------


 

incurred by Parent and its Affiliates in connection with the compliance by
Parent with its obligations under this Section 4.17.

 

4.18        Further Assurances.  Any time after the Closing, Parent and Buyer
will, and Buyer will cause the Transferred Companies to, promptly execute,
acknowledge and deliver any other assurances or documents reasonably requested
by Buyer or Parent, as the case may be, to satisfy or in connection with its
obligations hereunder or to consummate or implement the transactions and
agreements contemplated hereby.

 

4.19        Insurance.  From and after the Closing Date, the Transferred
Companies shall cease to be insured by Parent’s or Parent’s Affiliates’ (other
than the Transferred Companies’) insurance policies or by any of Parent’s or
Parent’s Affiliates’ (other than the Transferred Companies’) self-insured
programs.  From and after the Closing, Parent shall be responsible for the
administration and payment of all claims made by any of the Transferred
Companies prior to the Closing under any of Parent’s or Parent’s Affiliates’
(other than the Transferred Companies) insurance policies or self-insured
programs, and Buyer and its Affiliates (including the Transferred Companies)
shall reasonably cooperate with any reasonable requests of Parent in connection
with administration and payment of such claims.  For the avoidance of doubt,
following the Closing, Parent and its Affiliates shall retain all rights to
control its insurance policies and programs, including the right to exhaust,
settle, release, commute, buy back or otherwise resolve disputes with respect to
any of its insurance policies and programs, notwithstanding whether any such
policies or programs apply to any liabilities of Buyer or the Transferred
Companies.  Prior to and after the Closing, Parent and its Affiliates
(including, prior to the Closing Date, the Transferred Companies) shall
reasonably cooperate with Buyer to assist Buyer in obtaining replacement
insurance policies.

 

4.20        Privileged Matters; Waiver of Conflicts.  The parties hereto
acknowledge and agree that the information relating to or arising out of the
legal advice or services that have been or will be provided prior to the Closing
Date for the benefit of both Parent or its Affiliates (other than the
Transferred Companies) and the Transferred Companies shall be subject to a
shared privilege between Parent, on the one hand, and the Transferred Companies,
on the other hand, and Parent and the Transferred Companies shall have equal
right to assert all such shared privileges in connection with privileged
information under any applicable Legal Requirements and no such shared privilege
may be waived by (a) Parent without the prior written consent of Buyer or (b) by
Buyer or any Transferred Company without the prior written consent of Parent;
provided, however, that any information relating to or arising out of any legal
advice or services provided, whether before or after the Closing Date, with
respect to any matter for which an Indemnifying Party has an indemnification
obligation hereunder, shall be subject to the sole and separate privilege of
such Indemnifying Party, and such Indemnifying Party shall be entitled to
control the assertion or waiver of all such separate privileges under any
applicable Legal Requirements in connection with any privileged information,
whether or not such information is in the possession of or under the control of
any Indemnified Party.  Buyer, on behalf of itself and its Affiliates,
including, following the Closing, the Transferred Companies, hereby irrevocably
waives any conflicts arising out of the representation of the Transferred
Companies by Hughes Hubbard & Reed LLP or Willkie Farr & Gallagher LLP prior to
the Closing that may, following the Closing, prevent such firms from
representing Parent and its Affiliates in any matter

 

40

--------------------------------------------------------------------------------


 

(including with respect to claims and legal proceedings arising under or with
respect to this Agreement and the transactions contemplated hereby).

 

4.21        Post-Closing Confidentiality.  For five (5) years following the
Closing, Parent shall keep confidential, and shall cause its Affiliates and its
and their representatives to keep confidential, all information relating to the
Business, the Transferred Companies and the Business Assets (“Confidential
Information”), except (a) with the prior written consent of Buyer, (b) to the
extent necessary to comply with applicable Legal Requirements, including federal
securities laws, the valid order of a court of competent jurisdiction or any
judicial or administrative process, in which event, to the extent permitted by
such Legal Requirement, order or process, Parent shall notify Buyer as promptly
as practicable (and, if possible, prior to the making of such disclosure) and
disclose only that information that Parent determines (with the advice of
counsel) is required by such applicable Legal Requirements to be disclosed, (c)
to the extent such Confidential Information is available to the public through
no fault of the Parent or any Affiliate of Parent, (d) to the extent such
Confidential Information was or becomes available to Parent or any Affiliate of
Parent from a third Person who is under no confidential or fiduciary obligation
to Buyer or its Affiliates with respect to such Confidential Information, (e) to
the extent such Confidential Information is independently developed by Parent or
its Affiliates without violating this Section 4.21 or (f) to the extent such
Confidential Information is used in the enforcement of any of the rights of
Parent or any of its Affiliates under this Agreement or the other Ancillary
Documents or in the defense of any action, suit, litigation, investigation or
proceeding brought against Parent or one of its Affiliates.

 

4.22        Enterprise Agreements

 

(a)           Parent shall cause the Enterprise Agreements to be terminated by
RSGG with effect as near to (but not after) the Closing Date as is reasonably
practicable (the effective date of such termination, the “Termination Date”). 
Within seventy-five (75) days following the Closing Date, Buyer shall cause
Rockwood Clay Additives to prepare and complete, in cooperation with RSGG, the
annual financial accounts of Rockwood Clay Additives for the fiscal period
commencing on January 1 of the calendar year during which the Termination Date
occurs and ending as of the Termination Date (the “German Controlled Entity
Profit Pooling Accounts”), which accounts shall be prepared in accordance with
generally accepted accounting principles in Germany as in effect on the
Termination Date and, to the extent permitted by applicable Legal Requirements,
consistent with the past practices of Rockwood Clay Additives, including by
applying the policies, procedures, practices and elections applied by Parent in
the preparation of the annual financial accounts of Rockwood Clay Additives
prior to the Closing Date on a consistent basis.  Any amounts included in the
German Controlled Entity Profit Pooling Accounts as payable by RSGG to Rockwood
Clay Additives as of the Termination Date under an Enterprise Agreement shall be
treated as Retained Cash Balances for purposes of determining the Purchase
Price, and such amount shall be included in the Retained Cash Balances included
in the Final Closing Statement delivered by Buyer to Parent pursuant to Section
1.5(c), and any disputes over such amount shall be resolved pursuant to Section
1.5.  Any amounts included in the German Controlled Entity Profit Pooling
Accounts as payable by Rockwood Clay Additives to RSGG under an Enterprise
Agreement as of the Termination Date shall be treated as Transferred Company
Indebtedness for purposes of

 

41

--------------------------------------------------------------------------------


 

determining the Purchase Price, and such amount shall be included in the
Transferred Company Indebtedness included in the Final Closing Statement
delivered by Buyer to Parent pursuant to Section 1.5(c), and any disputes over
such amount shall be resolved pursuant to Section 1.5.  Promptly, and in any
event, within two (2) Business Days following the final determination of the
Purchase Price pursuant to Section 1.5, (i) Buyer shall cause Rockwood Clay
Additives to pay to RSGG any amounts payable to RSGG under the Enterprise
Agreements as of the Termination Date, and (ii) Parent shall cause RSGG to pay
to Rockwood Clay Additives any amounts payable to Rockwood Clay Additives under
the Enterprise Agreements as of the Termination Date.

 

(b)           Following the Closing Date, Buyer shall not, and shall cause its
Affiliates (including Rockwood Clay Additives) not to, amend, re-file or
otherwise modify the German Controlled Entity Profit Pooling Accounts without
the prior written consent of Parent (not to be unreasonably withheld, delayed or
conditioned).  Upon Parent’s reasonable request, Buyer shall, and shall cause
Rockwood Clay Additives to, amend the German Controlled Entity Profit Pooling
Accounts in accordance with the written instructions of Parent, if and to the
extent required in order to maintain the fiscal unity of Rockwood Clay Additives
with RSGG and its Affiliates in accordance with the applicable Enterprise
Agreement for any period ending on or prior to the Termination Date.  In the
event that, following the Closing Date, a Governmental Authority of competent
jurisdiction makes a determination which is not subject to appeal that the
amount of profits transferred or the losses paid, as the case may be, under an
Enterprise Agreement with respect to any period ending on or prior to the
Termination Date were not transferred or paid, as the case may be, in accordance
with the applicable Enterprise Agreement or applicable Legal Requirements, (i)
Parent will cause RSGG to pay any such amounts so determined to be payable by
RSGG to Rockwood Clay Additives, or (ii) Buyer shall cause Rockwood Clay
Additives to pay such amounts so determined to be payable by Rockwood Clay
Additives to RSGG, as the case may be, by wire transfer of immediately available
funds to a bank account designated in writing by Parent or Buyer, as the case
may be, to the other party.  Concurrently with any payment by RSGG to Rockwood
Clay Additives pursuant to the previous sentence, Buyer shall pay to Parent an
amount equal to such payment and, concurrently with any payment by Rockwood Clay
Additives to RSGG, as the case may be, pursuant to the previous sentence, Parent
shall pay to the Buyer an amount equal to such payment, in each case, by wire
transfer of immediately available funds to a bank account designated in writing
by Parent or Buyer, as the case may be, to the other party.

 

4.23        Parent Release.  Except (a) for the rights and remedies in respect
of this Agreement and the Ancillary Documents, (b) with regard to those items
listed on Schedule 4.10 of the Disclosure Letter or (c), with respect to any
director, officer or employee of a Transferred Company, for any breaches or
violations of the Rockwood Code of Business Conduct and Ethics or similar
policies, effective upon the Closing, Parent, on behalf of itself and each of
its Affiliates (other than the Transferred Companies), hereby irrevocably and
unconditionally releases, discharges and covenants not to sue and otherwise
agrees not to enforce any claim, cause of action, right, title or interest
against, any Transferred Company and each director, officer and employee of each
Transferred Company and their respective successors and permitted assigns of,
from and with respect to any and all claims, charges, complaints, debts,
covenants, agreements, obligations, liabilities, actions or demands of any kind
or character,

 

42

--------------------------------------------------------------------------------


 

based upon any fact or circumstance, whether known or unknown, suspected or
unsuspected, which presently exists or has ever existed in the past, that Parent
or such of its Affiliates have or may have in any manner whatsoever, either
singly or jointly with others against any of such Persons.

 

4.24        ECC America Agreement.  Following the date of this Agreement and
prior to the Closing Date, Parent shall use its commercially reasonable efforts
to obtain the consent to assign in part the ECC America Agreement to Buyer or
one if its Affiliates from the counterparties to such agreement; provided that
such efforts shall not include an obligation by Parent or any of its Affiliates
to pay any consideration or other amounts to any third Person in connection with
obtaining such consent.  In the event the ECC America Agreement is not assigned
in part to Buyer or one of its Affiliates at the Closing, following the Closing
and until the ECC America Agreement is assigned in part to Buyer or one of its
Affiliates, Parent shall, at the cost and expense of Buyer and its Affiliates,
use its commercially reasonable efforts to provide, and shall cause its
Affiliates to use their respective commercially reasonable efforts to provide,
Buyer and its Affiliates, including Southern Clay Products, the benefits under
the ECC America Agreement to which Buyer and its Affiliates, including Southern
Clay Products, are entitled, including using its commercially reasonable efforts
to pursue any claims for indemnification available to Buyer and its Affiliates,
including Southern Clay Products, under the ECC America Agreement in accordance
with the terms thereof.  Buyer agrees to provide, and to cause its Affiliates,
including Southern Clay Products, to provide, such cooperation and information
reasonably requested by Parent in connection with such indemnification claims.

 

4.25        UK Pensions.  Parent will use reasonable efforts to reach an
agreement with the trustees of the U.K. Retirement Plan prior to the Closing
under which any and all liabilities of Rockwood Additives Limited in relation to
the U.K. Retirement Plan are apportioned to Parent or any of its Affiliates
other than the Transferred Companies.   Notwithstanding the foregoing, if
Rockwood Additives Limited, Buyer or any of their Affiliates following the
Closing are or may become required to pay any amount to or in respect of the
U.K. Retirement Plan (whether under section 75 or 75A of the Pensions Act 1995
or otherwise), Parent acknowledges that the relevant provisions of Section 8.2
of this Agreement shall apply.

 

4.26        Post-Closing Asset Transfers.  If after the Closing, either Buyer or
Parent in good faith identifies any Asset (other than any Administrative Asset)
of Parent or its Affiliates which is primarily used or held for use primarily in
the operation of the Business as the Business is conducted as of the date of the
Agreement that is not owned by a Transferred Company at the Closing, then either
Buyer or Parent, as applicable, will provide written notice to the other Party
identifying such Asset, then Parent will, or will cause its Affiliates to, as
promptly as practicable and at no further cost to Buyer, transfer, convey,
assign, deliver, or cause to be transferred, conveyed, assigned, or delivered to
Buyer, all of the right, title and interest of Parent and its Affiliates in and
to such Asset.

 

43

--------------------------------------------------------------------------------


 

ARTICLE V

 

CONDITIONS TO THE OBLIGATIONS OF BUYER

 

The obligations of Buyer under this Agreement to consummate the Closing are
subject to the satisfaction at or prior to the Closing of the following
conditions (each of which may be waived in writing in whole or in part by
Buyer):

 

5.1          Representations and Warranties; Covenants.  Each of the
representations and warranties of Parent contained (a) in Section 2.2 shall be
true and complete at and as of the Closing Date in all but de minimis respects
and (b) the other Sections of Article II of this Agreement shall be true and
complete (disregarding for purposes of this condition any materiality or
Material Adverse Effect qualification therein) at and as of the Closing Date,
with the same effect as though made at and as of the Closing Date (or, if given
as of a specific date or time other than the Closing Date, as of such date or
time), except for such failures of the representations and warranties to be true
and complete as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  Parent shall have performed and complied
in all material respects with all covenants and agreements required by this
Agreement to be performed or complied with by Parent at or prior to the
Closing.  At the Closing, Parent shall have furnished to Buyer a certificate
dated as of the Closing Date, and signed by a senior executive officer of Parent
to the effect that the conditions set forth in this Section 5.1 have been
satisfied.

 

5.2          Competition Law Clearances.  The waiting period under the HSR Act
shall have expired or been terminated, and the Non-U.S. Antitrust Approvals
shall have been obtained (and, to the extent relevant, shall remain in full
force and effect).

 

5.3          No Injunctions or Restraints.  No temporary restraining order,
preliminary or permanent injunction, or other similar legal restraint or
prohibition, shall have been issued by a Governmental Authority, and shall
remain in effect, that restrains, enjoins or otherwise prohibits in any material
respect the consummation of the transactions contemplated by this Agreement to
be consummated at the Closing.

 

5.4          Material Adverse Effect.  Between the date of this Agreement and
the Closing Date, there shall have been no change, event or occurrence that has
had individually or in the aggregate, a Material Adverse Effect. At the Closing,
Parent shall have furnished to Buyer a certificate dated as of the Closing Date,
and signed by a senior executive officer of Parent to the effect that the
conditions set forth in this Section 5.4 have been satisfied.

 

5.5          Restructurings.  The Restructurings shall have been completed.

 

5.6          Closing Deliveries.  Parent shall have delivered, or caused the
Sellers to deliver, each of the documents, contracts and instruments required to
be executed and delivered by them pursuant to Section 1.4(a).

 

44

--------------------------------------------------------------------------------


 

ARTICLE VI

 

CONDITIONS TO THE OBLIGATIONS OF PARENT

 

The obligations of Parent to consummate the Closing are subject to the
satisfaction at or prior to the Closing of the following conditions (each of
which may be waived in writing in whole or in part by Parent):

 

6.1          Representations and Warranties; Covenants.  Each of the
representations and warranties of Buyer contained in this Agreement shall be
true and complete (disregarding for purposes of this condition any materiality
qualification therein) at and as of the Closing Date, with the same effect as
though made at and as of the Closing Date, except for such failures of the
representations and warranties to be true and complete as would not reasonably
be expected to have, individually or in the aggregate, a material adverse effect
on the ability of Buyer or its Affiliates to consummate the transactions
contemplated to be consummated by Buyer or its Affiliates hereunder.  Buyer
shall have performed and complied in all material respects with all covenants
and agreements required by this Agreement to be performed or complied with by
Buyer at or prior to the Closing.  At the Closing, Buyer shall have furnished to
Parent a certificate dated the Closing Date, and signed by a senior executive
officer of Buyer to the effect that the conditions set forth in this Section 6.1
have been satisfied.

 

6.2          Competition Law Clearances.  The waiting period under the HSR Act
shall have expired or been terminated, and the Non-U.S. Antitrust Approvals
shall have been obtained (and, to the extent relevant, shall remain in full
force and effect).

 

6.3          No Injunctions or Restraints.  No temporary restraining order,
preliminary or permanent injunction, or other similar legal restraint or
prohibition, shall have been issued by a Governmental Authority, and shall
remain in effect, that restrains, enjoins or otherwise prohibits in any material
respect the consummation of the transactions contemplated by this Agreement to
be consummated at the Closing.

 

6.4          Restructurings.  The Restructurings shall have been completed.

 

6.5          Closing Deliveries.  Buyer shall have delivered each of the
documents, contracts and instruments required to be executed and delivered by
them pursuant to Section 1.4(b).

 

ARTICLE VII

 

TERMINATION

 

7.1          Termination.  This Agreement may be terminated at any time prior to
the Closing:

 

(a)           by mutual written consent of Buyer and Parent;

 

45

--------------------------------------------------------------------------------


 

(b)           by Buyer or Parent by giving written notice to the other party, if
there shall be in effect a final, nonappealable order, injunction, judgment,
decree or ruling of any Governmental Authority restraining, enjoining or
otherwise prohibiting in any material respect the consummation of the
transactions contemplated hereby; provided, however, that the right to terminate
this Agreement under this Section 7.1(b) shall not be available to any party
whose failure (or whose Affiliate’s failure) to fulfill any obligation under
this Agreement has been the primary cause of, or resulted in, such order,
injunction, judgment, decree or ruling;

 

(c)           by Buyer by giving written notice to Parent, if any condition
contained in Article V shall become incapable of satisfaction prior to the
Outside Date (other than as a result of action or inaction by Buyer or its
Affiliates in contravention of this Agreement);

 

(d)           by Parent by giving written notice to Buyer, if any condition
contained in Article VI shall become incapable of satisfaction prior to the
Outside Date (other than as a result of action or inaction by Parent or its
Affiliates in contravention of this Agreement); or

 

(e)           by Buyer or Parent by giving written notice to the other party, on
or after January 2, 2014 (the “Outside Date”), if the Closing has not occurred
(other than as a result of action or inaction by the party seeking to terminate
this Agreement (or its Affiliates) in contravention of this Agreement).

 

7.2          Effect of Termination.  Upon termination of this Agreement pursuant
to Section 7.1 hereof, except for the obligations contained in Section 4.1(b),
this Section 7.2, Section 9.1(h)  and Section 10.1 and the representations and
warranties contained in Sections 2.20 and 3.4, which will survive any
termination of this Agreement, this Agreement will forthwith become null and
void, and no party hereto or any of their respective officers, directors,
employees, agents, consultants, stockholders or principals will have any
liability hereunder or with respect hereto, except that nothing contained herein
shall relieve any party from liability for any failure to comply with any
covenant or agreement contained herein.

 

ARTICLE VIII

 

SURVIVAL AND INDEMNIFICATION

 

8.1          Survival.  The representations and warranties contained in or made
pursuant to this Agreement will survive the Closing, but will terminate on, and
be of no further force after, the date that is the eighteen (18) month
anniversary of the Closing Date; provided, however, that (a) the representations
and warranties set forth in Sections 2.1, 2.2, 2.3 (other than
Section 2.3(b)(iii)), 2.5(b) and 2.20 (the “Specified Representations”) and
Sections 2.8(b) (solely with respect to Antitrust Laws), 2.19, 3.1, 3.2 and 3.4
shall terminate on, and be of no further effect after, the expiration of the
statute of limitation applicable to the matter to which such representation or
warranty relates, (b) each representation and warranty set forth in Section 2.7
shall terminate on, and be of no further effect after the date that is
(i) thirty (30) days following the expiration of the applicable statute of
limitations in the case of any representations relating to

 

46

--------------------------------------------------------------------------------


 

Taxes other than German Taxes, and (ii) six (6) months after the Tax assessment
becomes binding and unappealable (formell und materiell bestandskraftige) in the
case of representations relating to German Taxes, and (c) each representation
and warranty set forth in Section 2.14 shall terminate on, and be of no further
effect after, the date that is the fifth (5th) anniversary of the Closing Date;
provided further, however, that such representations, warranties and rights of
indemnification shall survive to the extent a claim for indemnification or other
claim based upon, resulting from or arising out of a breach or inaccuracy of
such a representation and warranty or under such rights of indemnification is
made with reasonable specificity in accordance with this Article VIII prior to
such date until such claim is finally resolved.  All other provisions of this
Agreement will survive the Closing indefinitely in accordance with their terms.

 

8.2          Indemnification Obligations of Parent.  If the Closing shall occur,
Parent, subject to the limitations set forth in this Article VIII, will
indemnify and hold harmless Buyer and its Affiliates (including the Transferred
Companies) and their respective directors, officers and employees of the
foregoing Persons (collectively, the “Buyer Indemnitees”), on a Net After-Tax
Basis, against and in respect of any and all Losses, which may be incurred by
Buyer Indemnitees based upon, resulting from or arising out of:

 

(a)           any inaccuracy or breach of any representation or warranty made by
Parent in Article II of this Agreement as if made on and as of the Closing Date,
except for representations and warranties that speak as of a specific date or
time other than the Closing Date (which shall be made for this purpose on and as
of such date or time);

 

(b)           any breach by Parent of or failure by Parent to perform any of its
covenants or agreements contained in this Agreement;

 

(c)           any Indebtedness of the Transferred Companies as of the Closing
Date;

 

(d)           any Third-Party Claim asserted against a Transferred Company
arising out of any business, operation or activities conducted, or alleged to be
conducted, by the Transferred Companies prior to the Closing Date other than the
Business;

 

(e)           the Restructurings;

 

(f)            subject to compliance by Buyer and its Affiliates, including the
Transferred Companies, with the Back-to-Back Obligations, any Back-to-Back
Amounts;

 

(g)           the ownership, existence or business operations of Rockwood
Absorbents (Baulking) Limited;

 

(h)           the U.K. Retirement Plan;

 

(i)            the Transaction Bonuses;

 

47

--------------------------------------------------------------------------------


 

(j)            any asbestos, talc or silica related Third-Party Claims asserted
against a Transferred Company to the extent the underlying exposure or cause of
action arises out of any product sold by a Transferred Company prior to the
Closing Date;

 

(k)           any Pre-Closing Widnes Environmental Condition.

 

8.3          Indemnification Obligations of Buyer.  If the Closing shall occur,
Buyer, subject to the limitations set forth in this Article VIII, will indemnify
Parent and its Affiliates and their respective directors, officers and employees
of the foregoing Persons (collectively, the “Seller Indemnitees”), on a Net
After-Tax Basis, against and in respect of any and all Losses which may be
incurred by Seller Indemnitees based upon, resulting from or arising out of:

 

(a)           any inaccuracy or breach of any representation or warranty made by
Buyer in Article III of this Agreement as if made on and as of the Closing Date,
except for representations and warranties that speak as of a specific date or
time other than the Closing Date (which shall be made for this purpose on and as
of such date or time);

 

(b)           any breach by Buyer of or failure by Buyer to perform any of its
covenants or agreements contained in this Agreement; and

 

(c)           any claims for the granting by RSGG of collateral under
Section 303 of the AktG.

 

8.4          Limitations on Indemnification.  Notwithstanding anything to the
contrary in this Agreement and except in the case of fraud, intentional
misrepresentation or willful misconduct:

 

(a)           the aggregate liability of Parent and Buyer pursuant to
Section 8.2 (other than Sections 8.2(d) or (e)) or Section 8.3, as the case may
be, will not exceed the Purchase Price (excluding Retained Cash Balances and
Transferred Company Indebtedness), except that the aggregate liability of Parent
(i) pursuant to Section 8.2(a) (other than in respect of any inaccuracy or
breach of the Specified Representations or the representations and warranties
set forth in Sections 2.8(b) (solely with respect to Antitrust Laws) or 2.19)
shall not exceed an amount equal to 20% of the Purchase Price (excluding
Retained Cash Balances and Transferred Company Indebtedness) and (ii) pursuant
to Section 8.2(k) shall not exceed U.S.$20.0 million;

 

(b)           no Indemnified Party will be entitled to recover indirect,
special, consequential, incidental, punitive or business interruption damages,
or lost revenues, profits, cost savings or synergies pursuant to Sections 8.2 or
8.3, except to the extent such Losses were (i) other than in the case of
punitive or special damages, reasonably foreseeable or (ii) actually paid to a
third Person (including pursuant to a binding contractual obligation) pursuant
to a final, non-appealable award, decree or settlement in any Third-Party Claim.

 

(c)           no claim for indemnification may be made by a Buyer Indemnitee
pursuant to Section 8.2 or by a Seller Indemnitee pursuant to Section 8.3 unless
written notice of such claim (describing the facts or events, the existence or
occurrence of which constitute or have resulted in the alleged inaccuracy or
breach of a representation or warranty made in this

 

48

--------------------------------------------------------------------------------


 

Agreement or which otherwise form the basis of the claim with reasonable
specificity, to the extent known) has been given to the party from whom
indemnification is sought (the “Indemnifying Party”) during the relevant
survival period set forth in Section 8.1 (which, for purposes of Sections
8.2(a) and 8.3(a), will be the survival period of the representation and
warranty alleged to have been breached);

 

(d)           Parent shall have no liability pursuant to Section 8.2(a): (i) for
any Losses with respect to an individual matter or series of related matters
until the cumulative aggregate amount of the Losses with respect to such matter
or series of related matters arising out of the same facts or circumstances
exceeds U.S.$150,000 (the “Threshold Amount”), in which case the amount of all
such Losses (including those that are less than the Threshold Amount) shall be
included for purposes of computing the Losses that are indemnifiable hereunder
and/or applicable against the Basket Amount pursuant to clause (ii) below; and
(ii) until the aggregate amount of the Losses of the Buyer Indemnitees for which
indemnification would otherwise be available under Section 8.2(a) exceeds 0.5 %
of the Purchase Price (excluding Retained Cash Balances and Transferred Company
Indebtedness) (the “Basket Amount”), after which Parent will be obligated to
indemnify for only that portion of such Losses of the Buyer Indemnitees that
exceed the Basket Amount; provided that the limitations set forth in subclause
(ii) of this clause (d) shall not apply to Losses incurred by a Buyer Indemnitee
by reason of any inaccuracy or breach of a Specified Representation; and

 

(e)           Parent shall have no liability pursuant to Section 8.2 for any
Loss to the extent a reserve with respect to such Loss is included in or taken
into account in the calculation or determination of Closing Working Capital,
Capex Shortfall or Transferred Company Indebtedness.

 

(f)            Notwithstanding any other provision of this Agreement, Parent’s
obligations under Section 8.2(a) in respect of any asserted breach or inaccuracy
of the representations and warranties set forth in Section 2.14 shall, to the
extent such obligations involve a Remedial Action, be limited to the minimum
reasonable cost approach to such Remedial Action, taking into account Buyer’s or
its successor’s continued industrial use of the relevant property or facility,
that is legally available (or otherwise required by any Governmental Authority).

 

(g)           Parent shall have no liability  for Losses relating to any
Environmental Condition (i) under Section 8.2(a)-(j) to the extent occurring as
a result of or triggered by the closure, decommissioning or demolition after the
Closing of any part of any facility or structure of any Transferred Company or
(ii) under Section 8.2 to the extent occurring as a result of or triggered by
any sampling, monitoring, testing, or surface or subsurface investigation
conducted after the Closing that is not (A) expressly required pursuant to an
Environmental Requirement of any Governmental Authority (except where the
Governmental Authority has requested such Remedial Action by reason of a request
initiated by a Buyer or its Affiliates or its or their representatives) or
(B) otherwise the reasonable action of a prudent businessperson taken for a
reason other than the assertion of an indemnity claim under this Agreement.

 

49

--------------------------------------------------------------------------------


 

(h)           For purposes of Section 8.2, Losses shall not include (i) any
Losses arising from any change to a non-industrial use of the Real Property,
(ii) any Losses resulting from any increase, worsening or other adverse impact
on any Environmental Condition that arises from any act or omission attributable
to Buyer or any Transferred Company (and their Affiliates, agents and
contractors and Persons acting on their behalf) following the Closing that is a
failure to act reasonably with respect to an Environmental Condition, and
(iii) any expense related to management or employee time (whether opportunity
costs, direct costs or otherwise).

 

(i)            For the purposes of determining whether a breach of
representation or warranty has occurred for the purposes of Section 8.2(a) or
8.3(a), as the case may be, and calculating the amount of Losses related
thereto, any qualification as to materiality or Material Adverse Effect
contained in Articles II and III shall be disregarded (it being understood that
the word “Material” in the defined term “Material Contract(s)” and the
qualifications as to “material”, “material respects” or “Material Adverse
Effect” contained in Sections 2.4(a) (second sentence), 2.6(a)(ii), 2.11(c),
2.12(a), and 4.3(b) (to the extent incorporated into Section 2.6(b)) shall not
be disregarded for any of such purposes).

 

(j)            Notwithstanding anything to the contrary herein, except for the
qualification of the representations and warranties in Articles II and III by
the Disclosure Letter as expressly provided for in Section 10.10(b), the rights
and remedies of the Indemnified Parties after the Closing shall not be limited
by the fact that any Indemnified Party had actual or constructive knowledge
(regardless of whether such knowledge was obtained through such Indemnified
Party’s own investigation or through disclosure by Parent, Buyer or any third
party, as applicable) of any breach, event or circumstance, whether before or
after the Closing.

 

(k)           For purposes of Section 8.2(k):

 

(i)            Parent shall have no liability for any Losses with respect to an
individual Environmental Condition or series of related Environmental Conditions
until the cumulative aggregate amount of the Losses with respect to such
Environmental Condition or series of related Environmental Conditions arising
out of the same facts or circumstances exceeds U.S.$50,000, after which Parent
will be obligated to indemnify for only that portion of such Losses of the Buyer
Indemnitees that exceed such amount;

 

(ii)           Parent shall be liable only for (A) 75% of the Losses of the
Buyer Indemnitees incurred prior to and including the tenth (10th) anniversary
of the Closing Date and (B) 50% of the Losses of the Buyer Indemnitees incurred
after the tenth (10th) anniversary of the Closing Date and prior to and
including the fifteenth (15th) anniversary of the Closing Date;

 

(iii)          Parent shall not be liable for any Losses of the Buyer
Indemnitees incurred following the fifteenth (15h) anniversary of the Closing
Date; and

 

(iv)          Buyer Indemnitees shall not be entitled to indemnification under
clauses (d), (e), (g) or (j) of Sections 8.2 for any Pre-Closing Widnes
Environmental Condition.

 

50

--------------------------------------------------------------------------------


 

(l)            Notwithstanding anything to the contrary in this Agreement,
including Article VIII, Parent shall have no liability for any Losses incurred
by the Buyer Indemnitees based upon, resulting from or arising out of the
remediation, removal or disposal of any asbestos at the facility of the U.K.
Company in Widnes, Cheshire, United Kingdom identified in the surveys described
in Schedule 2.14(g) of the Disclosure Letter.

 

8.5          Mitigation and Recovery from Third Persons.

 

(a)           Buyer and Parent shall each take, and shall cause their respective
Affiliates to take, all reasonable steps to mitigate any Loss for which
indemnification may be sought hereunder promptly upon a responsible officer of
an Indemnified Party or its Affiliates becoming aware of such Loss, and neither
Buyer nor Parent shall be liable for any Loss to the extent the Indemnified
Party or its Affiliates could have mitigated such Loss by taking reasonable
steps after a responsible officer of such Indemnified Party or its Affiliates
becomes aware thereof.

 

(b)           The amount of any Loss for which indemnification is provided under
this Article VIII (before giving effect to the other limitations on
indemnification set forth in this Article VIII) shall be net of any amounts
recovered by the Indemnified Party (or any Affiliate thereof) under insurance
policies, or otherwise recovered by the Indemnified Party (or any Affiliate
thereof) from other Persons (in each case, net of any costs incurred for the
recovery of such amounts), with respect to such Loss.  Buyer and Parent each
agree that, unless the other party shall otherwise direct in writing, it will
(and cause its Affiliates to) use commercially reasonable efforts to recover any
such amounts to the extent such recoveries would reduce amounts required to be
paid by the other party pursuant to this Article VIII; provided that, no
Indemnified Party (or any Affiliate thereof) shall be required to seek recovery
of any Loss for which indemnification is provided under this Article VIII from
any employees or managers of any Transferred Companies in order to recover the
full amount of the Loss.

 

8.6          Procedure.  Any claim for indemnification under Section 8.2 or
Section 8.3 will be made in accordance with this Section 8.6.  In the case of
any claim for indemnification arising from a claim or demand of a third Person
(a “Third-Party Claim”), the Indemnified Party will give prompt written notice,
and in any event, no more than fifteen (15) Business Days following such
Indemnified Party’s receipt of such claim or demand, to the Indemnifying Party
describing in reasonable detail the basis of such claim or demand as to which it
may request indemnification hereunder; provided, however, that any such notice
need only specify such information to the knowledge of the Indemnified Party as
of the date of such notice and shall not limit or prejudice any of the rights or
remedies of any Indemnified Party (including pursuant to Section 8.1) on the
basis of any such limitations on the information included in such notice or any
limitations made in good faith to preserve the attorney-client privilege, work
product doctrine or any other privilege, provided, further that the failure to
notify or delay in notifying an Indemnifying Party as provided in this sentence
or the next sentence will not relieve the Indemnifying Party of its obligations
pursuant to Sections 8.2 or 8.3 above, as applicable, except to the extent that
such failure actually harms the Indemnifying Party (it being understood that any
claim for indemnity pursuant to Sections 8.2(a) or 8.3(a) above must be made by
notice given as provided in this sentence or the next sentence within the
applicable survival period

 

51

--------------------------------------------------------------------------------


 

specified in Section 8.1 above).  Any other claim for indemnification will be
made as promptly as practicable after the time the Indemnified Party becomes
aware of the facts forming the basis of such claim.  The Indemnifying Party will
have the right, at its sole expense, to defend and to direct the defense against
and management and settlement of any such claim or demand, in its name or in the
name of the Indemnified Party, with counsel or other representatives selected by
the Indemnifying Party and reasonably acceptable to the Indemnified Party,
provided that the Indemnifying Party may not assume the defense, management or
settlement of any such claim if (i) such claim seeks injunctive or other
equitable relief against the Indemnified Party or (ii) the Indemnified Party has
determined in good faith that Losses that may be incurred as a result of such
claim, either individually or when aggregated with all other outstanding
indemnification claims under this Article VIII, would exceed the amount
specified in Section 8.4(a).  The Indemnifying Party may not settle or
compromise any such claim or demand without the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld, delayed or
conditioned) unless the relief consists solely of monetary Losses to be paid by
the Indemnifying Party and includes as an unconditional term thereof the giving
by the Person asserting such claim to all Indemnified Parties of an
unconditional release from all liability with respect to such claim.  Each party
will cooperate with the other party and make available its officers and
employees and relevant files and records (and those of its Affiliates), and
agrees to promptly provide such information as to the defense of any such claim
or demand as the other party shall reasonably request.  The Indemnified Party
will have the right to participate in (but not control) the defense of any claim
or demand with counsel of its choice employed by it at the expense of the
Indemnified Party and will have the right, but not the obligation, to assert any
and all cross-claims and counterclaims it may have.  In the event the
Indemnifying Party does not notify the Indemnified Party within thirty (30) days
of the receipt of notice of a Third-Party Claim that it elects to undertake the
defense thereof or is not permitted or, shall fail to, defend, contest or
otherwise protect against the imposition of any such damages as to any such
claim, the Indemnified Party shall have the right, but not the obligation, to
defend, contest or assert any cross-claim or counterclaim or otherwise protect
against such claim and may make any compromise or settlement thereof and recover
from and be indemnified by the Indemnifying Party for the entire reasonable cost
thereof, including reasonable fees and disbursements of counsel; provided that
the Indemnifying Party will have no indemnification obligations with respect to
any such claim or demand which is settled by the Indemnified Party without the
prior written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld, delayed or conditioned).

 

8.7          Further Limitations on Indemnification.

 

(a)           Following the Closing, except with respect to matters covered by
Section 1.5, the rights of the parties under Sections 8.2 and 8.3 (and under
Article IX) will be the exclusive remedy of the parties (and the Transferred
Companies) with respect to any claims a party may have against the other party
or such other party’s Affiliates under, relating to or in

connection with this Agreement and the transactions contemplated hereby, and
except with respect to the matters covered by Section 1.5, or for the
obligations of Parent under Section 8.2 (and under Article IX), Parent shall
have no liability to Buyer or its Affiliates under, relating to or in connection
with this Agreement or the transactions contemplated hereby; provided, however,
that nothing in this Section 8.7 limits or modifies any rights of either party
to seek

 

52

--------------------------------------------------------------------------------


 

specific performance or specific enforcement of, or other injunctive or
equitable relief in respect of, any express provision of this Agreement.

 

(b)           In the event that an Indemnifying Party is obligated to indemnify
an Indemnified Party pursuant to this Article VIII, the Indemnifying Party will,
upon payment of such indemnity, be subrogated to all rights of the Indemnified
Party with respect to claims to which such indemnification relates.

 

(c)           Notwithstanding anything to the contrary herein, (i) other than
with respect to the survival of the representations or warranties set forth in
Section 2.7, this Article VIII shall have no application with respect to
indemnification for Taxes, which shall otherwise be covered exclusively by
Sections 9.1 and 9.2 and (ii) nothing in this Article VIII shall limit the
rights or remedies of any Person under this Agreement based upon or in
connection with fraud, intentional misrepresentation or willful misconduct.

 

8.8          Tax Treatment of Payments.  Any indemnification payment made
pursuant to this Article VIII shall be treated for all Tax purposes as an
adjustment to the Purchase Price to the extent permitted by applicable Legal
Requirements.

 

ARTICLE IX

 

TAX AND EMPLOYEE MATTERS

 

9.1          Certain Tax Matters.

 

(a)           (i) To the extent permitted by applicable Legal Requirements, at
the request of Parent, Buyer shall cooperate with Parent in making any elections
or taking any other actions that will result in any taxable periods of the
Transferred Companies that begin prior to the Closing Date ending on or prior to
the Closing Date.  Parent, Buyer and their Affiliates shall cooperate and shall
make such elections and take such other actions necessary to terminate the Tax
year of the U.K. Company as of the Closing Date.

 

(ii)           Parent will cause to be prepared and filed all Income Tax Returns
(including any consolidated, unitary or combined Income Tax Returns) required to
be filed with respect to any Transferred Company for any taxable period ending
on or before the Closing Date (any such period, a “Pre-Closing Period”).  Parent
shall cause to be delivered to Buyer drafts of any such material Income Tax
Returns (other than any Income Tax Returns filed by a combined, unitary or
consolidated group with respect to which a Transferred Company is not the
parent) at least fifteen (15) Business Days prior to the due date for filing
such Income Tax Return for Buyer’s review and comment (which Parent shall not be
obligated to accept) within five (5) Business Days after receipt of the drafts
from Parent.  Parent will include (or cause to be included) the income of
Southern Clay Products in the consolidated federal Income Tax Returns filed by
Rockwood for all taxable years ending on or before the Closing Date.  Buyer will
cause to be prepared and filed all Tax Returns other than Income Tax Returns
(any such Tax Returns, “Non-Income Tax Returns”) required to be filed with
respect to any Transferred Company for any Pre-Closing Period that are due after
the Closing; provided, however, that (A) drafts of any such Non-Income Tax
Returns (other than monthly returns for

 

53

--------------------------------------------------------------------------------


 

VAT, wage tax and social security) shall be provided to Parent for its review
and comment at least thirty (30) days prior to filing and the parties will use
all reasonable efforts to resolve any dispute with respect to such Non-Income
Tax Returns, but if such dispute cannot be resolved by the parties within
fifteen (15) days after Buyer receives notice of such dispute, it shall be
referred to the Selected Accountants, (B) such Non-Income Tax Returns shall be
prepared in a manner consistent with past practice, except as otherwise required
by applicable Legal Requirements and (C) Parent may assume responsibility for
preparing and filing any such Non-Income Tax Returns (other than monthly returns
for VAT, wage tax and social security) upon notice to Buyer at least thirty (30)
days before any such Non-Income Tax Return is due.  Neither Buyer nor any of its
Affiliates (including, after the Closing, the Transferred Companies) shall amend
any Tax Return for a Pre-Closing Period without Parent’s consent (not to be
unreasonably withheld, delayed or conditioned).

 

(iii)          Parent will pay, and will indemnify and hold harmless Buyer and
its Affiliates from and against, on a Net After-Tax Basis, Taxes imposed upon or
incurred by any Transferred Company (A) for any Pre-Closing Period or that
relate to the portion of any Straddle Period ending on the Closing Date
(including, without limitation, any Taxes for a Pre-Closing Period as a result
of the Restructurings or the satisfaction of the Transferred Companies’
Indebtedness pursuant to Section 4.11) or (B) that result from (I) a breach of a
representation or warranty in Section 2.7(f), (g), (h), (k), (l), (m), or (n) or
a covenant in Section 4.3, (II) secondary liabilities for Taxes under Treasury
Regulation § 1502-6 or any comparable provision of state, local or non-U.S. law
or of any Transferred Companies having been, on or before the Closing Date, a
member of a consolidated, combined or affiliated group for Tax purposes or
(III) payment of the Transaction Bonuses described in Section 9.3(h), except in
the case of (A) and (B) above, to the extent that the liability for such Taxes
was included in the calculation of Closing Working Capital; provided, however,
that Buyer will pay, and will indemnify and hold harmless Parent and its
Affiliates from and against, on a Net After-Tax Basis, any Taxes imposed as a
result of (A) any action outside the ordinary course of business effected by
Buyer or its Affiliates (including, after the Closing, the Transferred
Companies) on the Closing Date, (B) any Tax election made by Buyer or its
Affiliates (including, after the Closing, the Transferred Companies), except for
any such election directed by Parent or required pursuant to this Agreement, or
(C) the breach by Buyer of any of its covenants hereunder. To the extent that
the accrued liability with respect to any such Taxes in the calculation of
Closing Working Capital exceeds the actual liability, Buyer shall cause the
Transferred Companies to pay such excess to Parent within fifteen (15) days
after filing the relevant Tax Return for such Pre-Closing Period or Straddle
Period, as the case may be.  Notwithstanding anything to the contrary in this
Section 9.1(a)(iii), Parent shall have no liability pursuant to this
Section 9.1(a)(iii) for any Tax to the extent a reserve for such Tax is included
or taken into account in the calculation or determination of Transferred Company
Indebtedness.

 

(b)           (i) (A) Buyer will cause to be prepared and filed all Tax Returns
required to be filed by or on behalf of any Transferred Company for any taxable
period beginning before and ending after the Closing Date (any such period, a
“Straddle Period”); provided, however, that drafts of any such Tax Return (other
than a monthly return for VAT, wage tax and social security) shall be provided
to Parent for its review and comment at least thirty (30) days prior to filing,
and such Tax Returns shall be subject to Parent’s review and

 

54

--------------------------------------------------------------------------------


 

approval.  To the extent that any dispute with respect to the preparation of a
Straddle Period Tax Return cannot be resolved by the parties at least fifteen
(15) days prior to the due date of the Tax Return, it shall be referred to the
Selected Accountants for resolution.  Except as otherwise consented to by Parent
or as required by applicable Legal Requirements, any such Tax Returns will be
prepared on a basis consistent with past practices of the Transferred Companies.

 

(ii)           In the case of any Taxes that are payable for a Straddle Period,
the portion of such Tax which relates to the portion of such Straddle Period
ending on the Closing Date shall (A) in the case of any Taxes in the nature of
property Taxes, be deemed to be equal to the amount of such Tax for the entire
tax period multiplied by a fraction, the numerator of which is the number of
days in the portion of the Straddle Period ending on the Closing Date and the
denominator of which is the number of days in the entire Straddle Period and
(B) in the case of any Taxes other than Taxes in the nature of property Taxes,
be equal to the amount which would be payable if the relevant Tax period ended
on the Closing Date assuming a deemed closing of the books, except that
exemptions, allowances and deductions (such as depreciation deductions)
calculated on an annual basis shall be prorated between the portion of the
applicable Straddle Period that ends on the Closing Date and the portion after
the Closing Date on a per diem basis.

 

(iii)          Subject to Section 9.1(a)(iii), Buyer shall reimburse Parent, and
will indemnify and hold harmless Parent and its Affiliates from and against, on
a Net After-Tax Basis from any Taxes imposed upon Parent or its Affiliates for
any Taxes, attributable to the Post-Closing portion of any Straddle Period,
except to the extent such Taxes are imposed as a result of any breach by Parent
of any of its covenants hereunder.  Any Taxes (including estimated Taxes) paid
by the Transferred Companies with respect to any Straddle Period prior to the
Closing shall be credited against Parent’s liability pursuant to
Section 9.1(a)(iii).  Neither Buyer nor any of its Affiliates (including, after
the Closing, the Transferred Companies) shall amend any Tax Return for a
Straddle Period without Parent’s written consent (not to be unreasonably
withheld, delayed or conditioned).

 

(c)           Buyer shall be responsible for, and shall indemnify and hold
harmless Parent and its Affiliates from and against, on a Net After-Tax Basis,
any Taxes of the Transferred Companies for taxable periods beginning after the
Closing Date, except to the extent that such Taxes are imposed as a result of
the breach by Parent of any of its covenants under this Agreement.

 

(d)           Parent or, respectively, Buyer will be entitled to retain, or
receive prompt payment from Buyer or, respectively, Parent of, to the extent not
included in the calculation of Closing Working Capital, any refund or credit for
overpayment of Taxes for which Parent or, respectively, Buyer (including by way
of offset) is responsible pursuant to Sections 9.1(a) or (b) plus any interest
received with respect thereto from the relevant taxing authorities. Buyer will,
if Parent so reasonably requests in good faith and at Parent’s expense, cause
the Transferred Companies to promptly file for and obtain any refunds or credits
to which Parent is entitled under this Section 9.1(d); provided that such claim
for refund or credit would not reasonably be expected to have a material adverse
effect on Buyer after the Closing Date.  Buyer will permit Parent to control (at
Parent’s expense) the prosecution of any such claim for refund

 

55

--------------------------------------------------------------------------------


 

and, when deemed appropriate by Parent, will cause the relevant Entity to
authorize by appropriate power of attorney such person as Parent may designate
to represent such Entity with respect to such refund claimed.  For purposes of
this Section 9.1(d), a party will be deemed to have made prompt payment of a
refund or credit if such payment is made within ten (15) days of the receipt by
such party of such refund or of the use by such party of such credit.

 

(e)           If and to the extent that any audit or other adjustment to a Tax
Return filed by or on behalf of a Transferred Company for a Pre-Closing Period
results not only in an increase in Tax liability for which Parent is responsible
pursuant to Section 9.1(a) or (b) (including, without limitation, any liability
with respect to a consolidated, combined or unitary Tax) but also in a
corresponding Tax benefit to Buyer (or any of its Affiliates, including the
Transferred Companies) for any taxable period or portion thereof following the
Closing (including, without limitation, as a result of income having been
accelerated from a period following the Closing to a Pre-Closing period,
deductions or credits being deferred from a Pre-Closing Period to a period
following the Closing, or increased depreciation or amortization deductions
being allowed following the Closing), within thirty (30) days following such
adjustment, Buyer shall pay over to Parent an amount equal to the net present
value of any such corresponding Tax benefit (less any related costs) to Buyer
(or any of its Affiliates) up to, but not in excess of, the corresponding Tax
liability, it being understood that the net present value of a Tax benefit shall
be calculated based on the relevant applicable Tax rate and using a 5.5% annual
discount rate.

 

(f)            Buyer will promptly notify Parent in writing upon receipt by
Buyer or any of its Affiliates (including, after the Closing, the Transferred
Companies) of notice of any pending or threatened audit or assessment with
respect to Taxes for which Parent would be required to pay or indemnify Buyer or
any of its Affiliates pursuant to Sections 9.1(a) or (b) (each an “Indemnifiable
Tax Claim”); provided that the failure to so notify shall not relieve the Parent
of its obligations under Sections 9.1(a) or (b), except to the extent (and only
to the extent) that Parent is actually prejudiced thereby.  Except as otherwise
required by applicable Legal Requirements, Parent shall have thirty (30) days
after receipt of such notice to assume the conduct and control, through counsel
reasonably acceptable to Buyer at the expense of Parent, of the defense of the
Indemnifiable Tax Claim, and Buyer shall cooperate with Parent in connection
therewith; provided that Parent shall not, except with the consent of Buyer
(which consent shall not be unreasonably withheld, delayed or conditioned),
compromise or settle any such proceeding, or provide any consents or waivers to
extend applicable statutes of limitations.  If Parent shall assume the conduct
and control of any Indemnifiable Tax Claim, Parent shall permit Buyer to
participate, at Buyer’s own expense, in such defense (including, for the
avoidance of doubt, by permitting reasonable opportunity for Buyer to review and
comment upon any proposed representations to be made, or caused to be made, by
Parent in respect of an Indemnifiable Tax Claim)  through counsel chosen by
Buyer (and the fees and expenses of such counsel shall be borne by Buyer).  So
long as Parent is reasonably so contesting the Indemnifiable Tax Claim in good
faith, Buyer shall not, and shall not permit any Transferred Company to, pay or
settle the Indemnifiable Tax Claim; provided that, notwithstanding the
foregoing, Buyer shall have the right to pay or settle, or cause to be paid or
settled, the Indemnifiable Tax Claim if Buyer waives its right to
indemnification with respect to such Indemnifiable Tax Claim and Parent shall
have consented to such payment or settlement (such

 

56

--------------------------------------------------------------------------------


 

consent not to be unreasonably withheld, conditioned or delayed).  If Parent
does not notify Buyer within thirty (30) days after the receipt of the Buyer’s
notice of an Indemnifiable Tax Claim that it elects to undertake the defense
thereof, Buyer shall have the right to contest, settle or compromise the
Indemnifiable Tax Claim but shall not thereby waive any right to indemnity
therefor pursuant to this Agreement, and Buyer shall be entitled to
reimbursement of any reasonable costs and expenses (including reasonable
attorney fees and disbursements of counsel) with respect thereto.  Buyer and
Parent shall, at their own expense, jointly control any audit, examination,
administrative or court proceeding in respect of Taxes related to any Straddle
Period.

 

(g)           After the Closing Date, each of Buyer and Parent will (at its own
expense) provide the other with such assistance as may reasonably be requested
by the other party in connection with the preparation of any return, report, or
form with respect to Taxes or any audit or administrative or judicial proceeding
(such assistance to include assistance in data collection and responses to
information requests) relating to liability for Taxes of the Transferred
Companies or any affiliated, consolidated, combined or unitary group in which
any of the Transferred Companies is included.

 

(h)           Buyer will be responsible for payment of, and will indemnify and
hold Parent and its Affiliates harmless from and against all documentary, stamp,
transfer, sales, use, excise and similar Taxes imposed upon Parent or Buyer or
their respective Affiliates (including the Transferred Companies) in connection
with this Agreement and the transactions contemplated hereby; provided, for the
avoidance of doubt, that Parent shall be responsible for any Taxes arising in
connection with the Restructurings.  Buyer will be responsible for preparing and
timely filing any forms required with respect to any such Taxes.  Promptly
following the filing of each such return, Buyer will provide to Parent a true
copy of such return as filed and evidence of the timely filing thereof and a
receipt showing payment of any Taxes owed.

 

(i)            Subject to Section 4.22, any Tax sharing agreement or arrangement
between or among Parent or any of its Affiliates (other than the Transferred
Companies), on the one hand, and the Transferred Companies, on the other hand,
shall be terminated or cancelled, and Parent and its Affiliates shall take such
additional steps as may be required so that, in each case, as of the Closing
Date any such agreement or arrangement shall have no further effect for any
taxable year (whether the current year, a future year or a past year), and after
the Closing Date none of Parent or any of its Affiliates (other than Transferred
Companies) shall make any claim against any Transferred Company in respect of
such an agreement or arrangement.

 

(j)            Any amount paid by or on behalf of any party to or on behalf of
another party pursuant to this Section 9.1 shall be treated for all Tax purposes
as an adjustment to the Purchase Price to the extent permitted by applicable
Legal Requirements.

 

(k)           Parent shall be subrogated to any rights (including rights to
indemnification) that Buyer or its Affiliates (including the Transferred
Companies) may have against third parties (other than employees and managers of
the Transferred Companies) with respect to Taxes paid or indemnified by Parent
pursuant to this Section 9.1, so long as such rights are exercised in a
commercially reasonable manner.

 

57

--------------------------------------------------------------------------------


 

(l)            The indemnification obligations in this Section 9.1 shall survive
until the date that is (x) thirty (30) days following the expiration of the
applicable statute of limitations in the case of any Taxes other than German
Taxes, and (y) six (6) months after the Tax assessment becomes binding and
unappealable (formell und materiell bestandskraftige) in the case of German
Taxes.

 

9.2          Certain VAT Matters.

 

(a)           Buyer and Parent are of the opinion that the transactions
contemplated by this Agreement are not subject to VAT and Buyer and Parent agree
not to take, or cause to be taken, any action that could reasonably be expected
to cause VAT to become due.  Parent shall, and shall procure that the other
Sellers undertake, not to opt to treat the transactions contemplated hereunder
as being subject to VAT (or other Tax of a similar nature in any jurisdiction). 
To the extent that the transactions contemplated in this Agreement are confirmed
by an applicable Governmental Authority to be subject to VAT (or any other Tax
of a similar nature in any jurisdiction), Buyer shall pay, and shall indemnify
and hold harmless Parent, Sellers and each of their Affiliates from, such VAT
(or any other tax of a similar nature in any jurisdiction), in addition to the
Purchase Price, except to the extent that such VAT (or any other tax of a
similar nature in any jurisdiction) is triggered by actions of Sellers which
actions are not contemplated by this Agreement. To the extent so required, VAT
(or any other tax of a similar nature in any jurisdiction) shall be payable by
Buyer immediately upon receipt from the Sellers an invoice which complies with
the respective VAT provisions of the respective VAT Code or other applicable
Legal Requirement.

 

(b)           With respect to the VAT fiscal unity (umsatzsteuerliche
Organschaft) between RSGG as the common parent company (Organträger) and
Rockwood Clay Additives as controlled entity (Organgesellschaft) (the
(“Controlled VAT Member”), (i) the Controlled VAT Member shall, and the Buyer
shall procure that the Controlled VAT Member will, reimburse RSGG for any output
VAT (Umsatzsteuer), which relates to supplies rendered or advance payments
received by such Controlled VAT Member until and including the Closing Date and
is paid or otherwise settled by RSGG in its capacity as the common parent, and
(ii) RSGG shall reimburse the Controlled VAT Member for any input VAT
(Vorsteuer), which relates to supplies or advanced payments received by the
Controlled VAT Member until and including the Closing Date and is credited to
RSGG in its capacity as the common parent.

 

(c)           The Controlled VAT Member shall not be required to reimburse RSGG
pursuant to Section 9.2(b)(i), and RSGG shall not be required to reimburse the
Controlled VAT Member pursuant to Section 9.2(b)(ii) if, and to the extent that,
the Controlled VAT Member effected payment of the respective output VAT amount
to RSGG or received payment of the respective input VAT amount from RSGG, as the
case may be, on or prior to the Closing Date.  Moreover, the Controlled VAT
Member shall not be required to reimburse RSGG, and RSGG shall not be required
to compensate the Controlled VAT Member, as the case may be, with respect to any
amounts that were not reflected as a liability or asset in the calculation of
Closing Working Capital or as Transferred Company Indebtedness.  RSGG and the
Controlled VAT Member shall, and Buyer shall procure that the Controlled VAT
Member will reasonably

 

58

--------------------------------------------------------------------------------


 

cooperate to reduce the financial burden from such amounts, in particular if,
and to the extent that such reduction does not result in any material cost to
Buyer or the Controlled VAT Member.

 

(d)           For the avoidance of doubt, this Section 9.2 relates solely to
those VAT matters referred to herein and the provisions of Section 9.1 shall
control with respect to all other Tax matters.

 

9.3          U.S. Employee Matters.

 

(a)           From and after the Closing Date until the twelve (12) month
anniversary thereof, Buyer shall, or shall cause Southern Clay Products to,
provide (other than with respect to any U.S. Business Employees who are
represented by a collective bargaining agreement) (i) a base salary or base
wages to each U.S. Business Employee whose employment continues following the
Closing (each a “Continuing U.S. Employee”) at an annual rate that is no less
than the annual rate of the base salary or base wages that was provided to such
employee immediately prior to the Closing Date and (ii) employee benefits to the
Continuing U.S. Employees that are substantially equivalent in the aggregate to
either (A) the employee benefits provided to such employees immediately prior to
the Closing Date or (B) to similarly situated employees of Buyer or its
Affiliates, disregarding (except as contemplated by the terms of this Agreement)
any, equity or equity-based compensation, Transaction Bonuses or change of
control arrangements.  Effective as of the Closing, Buyer shall, and shall cause
Southern Clay Products to, honor the terms of any collective bargaining
agreement and union shutdown agreement covering any of the Continuing U.S.
Employees and to continue to provide any compensation or employee benefits
required to be provided under the terms of any such agreements.  With respect to
those Continuing U.S. Employees whose services are performed pursuant to an
employment agreement, effective as of the Closing, Buyer shall, and shall cause
Southern Clay Products to, honor the terms of such employment agreement.

 

(b)           Buyer shall ensure that, at all times following the Closing, each
Continuing U.S. Employee receives full credit for purposes of eligibility,
vesting and benefit accruals (solely, in the case of benefit accruals, for
purposes of determining vacation and severance) for all service that was
recognized by Southern Clay Products or any of its Affiliates under Benefit
Plans with respect to such employee under each of the comparable employee
benefit plans, programs or policies of Buyer or its Affiliates (including
Southern Clay Products) in which such employee becomes or may become a
participant, provided that no such service recognition shall result in any
duplication of benefits.

 

(c)           Effective as of the Closing, Southern Clay Products shall withdraw
from participation in all Benefit Plans other than U.S. Transferred Company
Benefit Plans, and Buyer and its Affiliates (including Southern Clay Products),
shall continue to be responsible for any U.S. Transferred Company Benefit Plans.

 

(d)           Buyer shall, or shall cause Southern Clay Products to, provide
severance pay and benefit entitlements to any Continuing U.S. Employee whose
employment is terminated by Buyer or any of its Affiliates (including Southern
Clay Products), other than for cause, within twelve (12) months after the
Closing Date, in an amount no less favorable than

 

59

--------------------------------------------------------------------------------


 

either (i) the amount of severance pay and benefit entitlements, if any,
determined in accordance with the severance policy or agreement applicable to
such Continuing U.S. Employee as in effect immediately prior to the Closing or
(ii) the amount of severance pay and benefit entitlements, if any, to which
similarly situated employees of Buyer or its Affiliates would be entitled.

 

(e)           Effective as of the Closing, Buyer shall (i) establish or
maintain, or cause to be established or maintained, one or more group health
plans which shall cover all Continuing U.S. Employees and dependents who
immediately prior to the Closing were covered under any group health plan
maintained by Parent or any of its Affiliates, (ii) waive any waiting period and
any exclusion or limitation for preexisting conditions which were covered  under
the health plan maintained by Parent or any of its Affiliates in which the
Continuing U.S. Employee and any eligible dependents participated immediately
prior to the Closing to the same extent recognized by Parent or any of its
Affiliates immediately Closing and (iii) grant credit (for purposes of annual
deductibles, co-payments and out-of-pocket limits) for any covered claims
incurred or payments made prior to the Closing Date during the plan year in
which the Closing Date occurs.

 

(f)            (i)            Buyer shall take all steps necessary to permit
each Continuing U.S. Employee who has received an eligible rollover distribution
(as defined in Section 402(c)(4) of the Code) from the Rockwood Retirement Plan
to roll over such eligible rollover distribution as part of any lump sum cash
distribution into an account(s) under a 401(k) plan maintained by Buyer or its
Affiliates (the “Buyer 401(k) Plan”).

 

(ii)           With respect to each Continuing U.S. Employee who is a
participant in the Rockwood Retirement Plan on the Closing Date and who
continues in employment with Buyer or any of its Affiliates (including Southern
Clay Products) through December 31, 2013:

 

(A)          Parent shall pay to Buyer an amount equal to the product of (x) the
“covered compensation” under the Rockwood Retirement Plan earned by such
Continuing U.S. Employee from the beginning of the Rockwood Retirement Plan’s
2013 plan year through the Closing Date and (y) the “Applicable Percentage.” 
The Applicable Percentage shall mean the profit sharing contribution percentage
up to a maximum of 4% of a Continuing U.S. Employee’s “covered compensation,” as
determined by Parent it its sole discretion, that would have been made by Parent
with respect to the Continuing U.S. Employee for the Rockwood Retirement Plan’s
2013 plan year if the Continuing U.S. Employee had remained in “eligible
employment” under the Rockwood Retirement Plan through the end of the 2013 plan
year.  The aggregate amount, if any, payable with respect to the Continuing U.S.
Employees pursuant to this Section 9.3(f)(ii)(A) (the “Parent PSP Contribution”)
shall be paid to Buyer as soon as practicable (but not more than thirty (30)
days) after the date that Parent determines to make a profit sharing
contribution under the Rockwood Retirement Plan with respect to the 2013 plan
year.  Each Continuing U.S. Employee’s allocable share of the Parent PSP
Contribution shall be credited by Buyer to the Continuing U.S. Employee under
the Buyer 401(k) Plan.

 

60

--------------------------------------------------------------------------------


 

(B)                               Parent shall pay to Buyer an amount equal to
the product of (x) the “covered compensation” under the Rockwood Retirement Plan
earned by such Continuing U.S. Employee from the beginning of the Rockwood
Retirement Plans’ 2013 plan year through the Closing Date and (y) 3%.  The
aggregate amount payable with respect to the Continuing U.S. Employees pursuant
to this Section 9.3(f)(ii)(B) (the “Parent Nonelective Contribution”) shall be
paid to Buyer as soon as practicable (but not more than thirty (30) days) after
Parent makes nonelective contributions under the Rockwood Retirement Plan with
respect to the 2013 plan year.  Each Continuing U.S. Employee’s allocable share
of the Parent Nonelective Contribution shall be credited by Buyer to the
Continuing U.S. Employee under the Buyer 401(k) Plan.

 

(iii)                               For the avoidance of doubt, neither the
Parent PSP Contribution nor the Parent Nonelective Contribution, nor any assets
or liabilities associated therewith, shall be reflected in the Final Closing
Statement or be taken into account in the calculation of Closing Working
Capital.

 

(g)                                  Following the Closing, Buyer shall (i) pay
to the Continuing U.S. Employees such amounts with respect to the Parent’s or
any of its Affiliate’s (including the Transferred Companies’) bonus plans for
the 2013 bonus plan year (the “Bonus Plans”) as are reflected in the calculation
of Closing Working Capital and taken into account in the calculation of the
Final Closing Statement and (ii) provide each Continuing U.S. Employee with an
opportunity to earn bonus compensation amounts with respect to the balance of
the 2013 bonus plan year immediately following the Closing Date, that are no
less favorable than the bonus compensation amounts that each such Continuing
U.S. Employee had the opportunity to earn under the Bonus Plans immediately
prior to the Closing.  Any amounts payable by Buyer pursuant to this
Section 9.3(g) shall be subject to the same terms and conditions as would have
applied, and paid at such times and in such manner as such amounts would have
been payable, under the Bonus Plans.

 

(h)                                 Parent shall pay or cause to be paid the
full amount that may become due or payable under, taking into account any
forfeiture or cancellation in accordance with the terms of, any transaction or
retention incentives, bonuses or awards made as a result or in connection with
the transactions contemplated by this Agreement (the “Transaction Bonuses”) to
Business Employees and directors of the Transferred Companies.

 

(i)                                     Upon reasonable request, Parent shall
provide to Buyer, and Buyer shall provide to Parent, such documents, data and
information as may reasonably be necessary to implement the provisions of this
Section 9.3 and to administer their respective benefit plans.

 

(j)                                    Nothing contained herein, expressed or
implied, (i) shall confer upon any of the employees of Parent, Buyer, the
Transferred Companies or any of their Affiliates, any rights or remedies,
including any right to benefits or employment, or continued benefits or
employment, for any specified period, of any nature or kind whatsoever by reason
of this Agreement, or (ii) shall be construed to establish, amend or modify any
benefit plan, program, agreement or arrangement.  This shall not prevent the
parties entitled to enforce this Agreement from enforcing any provision in this
Agreement, but no other party shall be entitled

 

61

--------------------------------------------------------------------------------


 

to enforce any provision in this Agreement on the grounds that it is an
amendment to such benefit plan, program, agreement or arrangement.  If a party
not entitled to enforce this Agreement brings a lawsuit or other action to
enforce any provision in this Agreement as an amendment to such benefit plan,
program, agreement or arrangement and that provision is construed to be such an
amendment despite not being explicitly designated as one in this Agreement, that
provision shall lapse retroactively as of its inception, thereby precluding it
from having any amendatory effect.

 

9.4                               Non-U.S. Employee Benefit Plan Matters.

 

(a)                                 Rockwood Clay Additives is a member of, and
the parties understand that it will be able to continue its membership in, the
pension fund Pensionskasse für die deutsche Wirtschaft e.V. after the Closing.

 

(b)                                 Parent shall cause the individuals set forth
on Schedule 9.4(b) of the Disclosure Letter (“Remote Employees”), to cease to be
employed by Parent or its Affiliates, effective as of the Closing, and Buyer
shall (or shall cause its Subsidiaries to) make an offer of employment,
effective as of the Closing, to each Remote Employee.

 

(c)                                  Upon reasonable request, Parent shall
provide to Buyer, and Buyer shall provide to Parent, such documents, data and
information as may reasonably be necessary to implement the provisions of this
Section 9.4 and to administer their respective benefit plans.

 

(d)                                 Nothing contained herein, expressed or
implied, (i) shall confer upon any of the employees of Parent, Buyer, the
Transferred Companies or any of their Affiliates, any rights or remedies,
including any right to benefits or employment, or continued benefits or
employment, for any specified period, of any nature or kind whatsoever by reason
of this Agreement, or (ii) shall be construed to establish, amend or modify any
benefit plan, program, agreement or arrangement.  This shall not prevent the
parties entitled to enforce this Agreement from enforcing any provision in this
Agreement, but no other party shall be entitled to enforce any provision in this
Agreement on the grounds that it is an amendment to such benefit plan, program,
agreement or arrangement.  If a party not entitled to enforce this Agreement
brings a lawsuit or other action to enforce any provision in this Agreement as
an amendment to such benefit plan, program, agreement or arrangement and that
provision is construed to be such an amendment despite not being explicitly
designated as one in this Agreement, that provision shall lapse retroactively as
of its inception, thereby precluding it from having any amendatory effect.

 

ARTICLE X

 

MISCELLANEOUS

 

10.1                        Expenses.  Except as otherwise set forth in this
Agreement, the fees and expenses (including the fees of any lawyers,
accountants, investment bankers or others engaged by such party) in connection
with this Agreement and the transactions contemplated hereby whether or not the
transactions contemplated hereby are consummated will be paid by Buyer

 

62

--------------------------------------------------------------------------------


 

with respect to Buyer and its Affiliates and will be paid by Parent with respect
to Parent and its Affiliates.

 

10.2                        Headings.  The headings, subheadings and captions in
this Agreement, the Disclosure Letter and in any Exhibit or Schedule hereto or
thereto are for reference purposes only and are not intended to affect the
meaning or interpretation of this Agreement.

 

10.3                        Notices.  All notices and other communications
required or permitted under this Agreement shall be in writing and given by
certified or registered mail, return receipt requested, nationally recognized
overnight delivery service, such as Federal Express, facsimile (or like
transmission) with confirmation of transmission by the transmitting equipment or
personal delivery against receipt to the party to whom it is given and
accompanied by a copy sent by electronic mail (which such email copy shall not
constitute notice), in each case, at such party’s address, facsimile number or
email address set forth below:

 

(a)                                 In the case of Parent, to:

 

Rockwood Specialties Group, Inc.
100 Overlook Center
Princeton, NJ 08540
Fax:  609-514-8722
Email:  triordan@rocksp.com and mvalente@rocksp.com
Attn:  Thomas J. Riordan and Michael W. Valente

 

with a copy to:

 

Hughes Hubbard & Reed LLP
One Battery Park Plaza
New York, New York 10004
Fax:  212-422-4726
Email:  modlin@hugheshubbard.com
 Attn:  James Modlin, Esq.

 

(b)                                 In the case of Buyer, to:

 

Altana AG
Abelstraße 43

46483 Wesel

Germany

Fax: 49 (0) 281 670-60500

Email: volker.mansfeld@altana.com

Attn: Volker Mansfeld

Legal Department

 

63

--------------------------------------------------------------------------------


 

with a copy to:

 

Cleary Gottlieb Steen and Hamilton LLP
One Liberty Plaza
New York, NY  10006-1470
Fax: 1 212 225-3999
Email:  boreilly@cgsh.com
Attn: Benet J. O’Reilly

 

or to such other address as the party may have furnished in writing in
accordance with the provisions of this Section.  Any such notice or other
communication shall be deemed to have been given as of the date so personally
delivered or transmitted by facsimile or like transmission (or if delivered or
transmitted after the recipient’s normal business hours, on the next Business
Day), on the next Business Day when sent by overnight delivery services or five
(5) days after the date so mailed if by certified or registered mail.  A party
may change the address to which notices are to be addressed by giving the other
party notice in the manner herein set forth.

 

10.4                        Assignment.  This Agreement and all provisions
hereof will be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns; provided, however, that
neither this Agreement nor any right, interest, or obligation hereunder may be
assigned by any party hereto without the prior written consent of the other
party, except that (a) Buyer may assign any right hereunder, in whole or in
part, including the right to purchase the Shares, to Guarantor or any
wholly-owned Subsidiary of Guarantor that agrees (without limitation or release
of Buyer’s liabilities hereunder) to be bound by and responsible for Buyer’s
liabilities hereunder and (b) Parent may assign any right hereunder, in whole or
in part, to any Affiliate of Parent that agrees (without limitation or release
of Parent’s liabilities hereunder) to be bound by and responsible for Parent’s
liabilities hereunder; and provided, further that no party hereto or successor
or assignee has the ability to subrogate any other Person to any right or
obligation under this Agreement.  Any purported assignment or delegation in
violation of this Agreement shall be null and void ab initio.

 

10.5                        Entire Agreement.  This Agreement (including the
Disclosure Letter and any Schedule or Exhibit hereto or thereto), the
Confidentiality Agreement and the Ancillary Documents contain the entire
agreement and understanding of the parties with respect to the transactions
contemplated hereby and thereby and supersede all prior written or oral
commitments, arrangements or understandings with respect hereto and thereto
(other than the Confidentiality Agreement, which will terminate at the Closing
but survive any termination hereof).

 

10.6                        Amendment; Waiver.  This Agreement may only be
amended or modified in writing signed by the party against whom enforcement of
any such amendment or modification is sought.  No breach of any covenant,
agreement, representation or warranty made herein shall be deemed waived unless
expressly waived in writing by the party who might assert such breach.  The
waiver by any party hereto of a breach of any term or provision of this
Agreement will not be construed as a waiver of any subsequent breach.

 

64

--------------------------------------------------------------------------------


 

10.7                        Counterparts.  This Agreement may be executed in one
or more counterparts, all of which will be considered one and the same agreement
and each of which will be deemed an original.

 

10.8                        Governing Law; Consent to Jurisdiction; Waiver of
Jury Trial.

 

(a)                                 This Agreement shall be governed by the laws
of the State of New York, without regard to any conflicts of law rules or
principles that would result in the application of the laws of another
jurisdiction.

 

(b)                                 Each party hereto hereby consents to, and
confers exclusive jurisdiction upon, the courts of the State of New York and the
Federal courts of the United States of America located in the County of New York
in the State of New York, and appropriate appellate courts therefrom, over any
action, suit or proceeding arising out of or relating to this Agreement or any
Ancillary Document.  Each party hereto hereby waives, and agrees not to assert,
as a defense in any such action, suit or proceeding that it is not subject to
such jurisdiction or that such action, suit or proceeding may not be brought or
is not maintainable in said courts or that this Agreement or any Ancillary
Document may not be enforced in or by said courts or that its Assets are exempt
or immune from execution, that such action, suit or proceeding is brought in an
inconvenient forum, or that the venue of such action, suit or proceeding is
improper.  Parent and Buyer covenant not to initiate any such action, suit or
proceeding in any other jurisdiction.  Service of process in any such action,
suit or proceeding may be served on any party anywhere in the world, whether
within or without the State of New York, as provided in Section 10.3 herein.

 

(c)                                  Each party hereby waives to the fullest
extent permitted by applicable Legal Requirements, any right it may have to a
trial by jury in respect of any proceeding directly or indirectly arising out
of, under or in connection with this Agreement or any Ancillary Document or any
transaction contemplated hereby or thereby.  Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties hereto have been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications in this paragraph.

 

10.9                        Specific Performance.  The parties hereto recognize
that any breach of the terms of this Agreement may give rise to irreparable harm
for which money damages would not be an adequate remedy, and accordingly agree
that, in addition to all other remedies available to it, any nonbreaching party
shall be entitled to seek to enforce the terms of this Agreement by a decree of
specific performance, without the necessity of proving the inadequacy as a
remedy of money damages.

 

10.10                 Interpretation; Absence of Presumption.

 

(a)                                 For the purposes of this Agreement,
(i) words in the singular shall be held to include the plural and vice versa,
(ii) the terms “hereof,” “herein,” and “herewith” and words of similar import
shall, unless otherwise stated, be construed to refer to this Agreement as a
whole (including all of the Schedules and Exhibits hereto and the Disclosure
Letter) and not to

 

65

--------------------------------------------------------------------------------


 

any particular provision of this Agreement, and Article, Section, Exhibit and
Schedule references are to the Articles, Sections, Exhibits, and Schedules to
this Agreement or the Disclosure Letter unless otherwise specified, (iii) except
where the context otherwise requires, references to a “party” or “parties” shall
mean Buyer or Parent, or both of them as the context requires, (iv) the word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless the context otherwise requires or unless
otherwise specified, (v) the word “or” shall not be exclusive, (vi) the word
“extent” in the phrase “to the extent” shall mean the degree to which a subject
or thing extends, and such phrase shall not mean simply “if”, (vii) unless a
contrary intent is apparent, any contract, instrument or Legal Requirement
defined or referred to herein means such contract, instrument or Legal
Requirement as from time to time amended, modified or supplemented, including by
succession of comparable successor Legal Requirement, (viii) except as otherwise
set forth in this Agreement, any accounting terms shall be given their
definition under GAAP, (ix) the phrase “ordinary course of business” shall mean
“ordinary course of business consistent with past practice” and (x) any document
or information shall be deemed to have been “made available” only if such
document or information was posted to the electronic dataroom created for the
purpose of aiding in Buyer’s diligence investigation or otherwise delivered to
Buyer on or before the date that is prior to the date hereof.

 

(b)                                 With regard to each and every term and
condition of this Agreement and any and all agreements and instruments subject
to the terms hereof, the parties understand and agree that the same have or has
been mutually negotiated, prepared and drafted, and if at any time the parties
hereto desire or are required to interpret or construe any such term or
condition or any agreement or instrument subject hereto, no consideration will
be given to the issue of which party actually prepared, drafted or requested any
term or condition of this Agreement or any agreement or instrument subject
hereto.

 

10.11                 Third Person Beneficiaries.  This Agreement is not
intended to confer upon any other Person any rights or remedies hereunder.  Each
of Buyer and Parent may assert the rights of Buyer Indemnitees and Seller
Indemnitees, respectively, pursuant to Article VIII hereof.

 

10.12                 Representations and Warranties; Schedules.  Neither the
specification of any dollar amount in the representations and warranties set
forth in Article II nor the indemnification provisions of Article VIII nor the
inclusion of any items in any Schedule of the Disclosure Letter will be deemed
to constitute an admission by Parent or Buyer, or otherwise imply or create any
presumption, that any such amounts or the items so included are material for the
purposes of this Agreement, or that any such item meets any or all of the
criteria set forth in this Agreement for inclusion in such Schedule to the
Disclosure Letter or any other Schedule to the Disclosure Letter.  It is
understood and agreed that nothing in the Disclosure Letter is intended to
broaden the scope of any representation or warranty of Parent set forth in
Article II of this Agreement.  Disclosure of any fact or item in any Schedule of
the Disclosure Letter will be deemed to be disclosed only with respect to the
Section of this Agreement to which such Schedule corresponds and to any other
Schedule of the Disclosure Letter to the extent the relevance of such disclosure
to such other Schedule of the Disclosure Letter is reasonably apparent on the
face of such disclosure.  Any capitalized terms used in the Disclosure Letter or

 

66

--------------------------------------------------------------------------------


 

any Schedule hereto or thereto but not otherwise defined therein shall be
defined as set forth in this Agreement.

 

10.13                 Severability.  Except as provided in Section 4.15(e), if
any one or more of the provisions of this Agreement is held to be invalid,
illegal or unenforceable, the validity, legality or enforceability of the
remaining provisions of this Agreement will not be affected thereby, and Parent
and Buyer will use their reasonable efforts to substitute one or more valid,
legal and enforceable provisions which insofar as practicable implement the
purposes and intent hereof.  To the extent permitted by applicable Legal
Requirements, each party waives any provision of applicable Legal Requirements
which renders any provision of this Agreement invalid, illegal or unenforceable
in any respect.

 

10.14                 Guaranty.  Guarantor irrevocably guarantees each
obligation of Buyer, and the full and timely performance by Buyer of its
obligations, in each case, under the provisions of this Agreement and the
Ancillary Documents.  This is a guarantee of payment and performance, and
Guarantor acknowledges and agrees that this guarantee is full and unconditional,
and no release or extinguishment of Buyer’s liabilities and obligations (other
than in accordance with the terms of this Agreement or the Ancillary Documents,
as applicable), whether by decree in any bankruptcy proceeding or otherwise,
will affect the continuing validity and enforceability of this guarantee. 
Guarantor hereby waives, for the benefit of Parent, (i) any right to require
Parent, as a condition of payment or performance of Guarantor, to proceed
against Buyer or pursue any other remedies whatsoever and (ii) to the fullest
extent permitted by Legal Requirements, any defenses or benefits that may be
derived from or afforded by Legal Requirements that limit the liability of or
exonerate guarantors or sureties, except to the extent that any such defense is
available to Buyer under this Agreement.  Guarantor understands that Parent is
relying on this guarantee in entering into this Agreement.

 

[Remainder of page intentionally left blank]

 

67

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

 

ROCKWOOD SPECIALTIES GROUP, INC.

 

 

 

 

 

By:

/s/ Seifi Ghasemi

 

 

Name: Seifi Ghasemi

 

 

Title: Chairman and Chief Executive Officer

 

[Signature Page to Stock Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

BYK CHEMIE GMBH

 

 

 

 

 

 

By:

/s/ Dr. Andreas Jerschensky

 

 

Name: Dr. Andreas Jerschensky

 

 

Title: Head of M&A

 

 

 

 

 

ALTANA AG, as Guarantor

 

 

 

 

 

 

By:

/s/ Dr. Matthias L. Wolfgruber

 

 

Name: Dr. Matthias L. Wolfgruber

 

 

Title: CEO

 

 

 

 

 

 

By:

/s/ Martin Babilas

 

 

Name: Martin Babilas

 

 

Title: CFO

 

[Signature Page to Stock Purchase Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Certain Definitions

 

“Actual Value” shall have the meaning specified in Section 1.5(h)(iii).

 

“Administrative Assets” shall mean Assets utilized by Parent and its Affiliates
(other than the Transferred Companies) in providing administrative, accounting,
book and record keeping, tax, finance, insurance, legal, employee benefits,
information technology and other like services to the Transferred Companies.

 

“Affiliate” shall mean, with respect to a Person, another Person, directly or
indirectly, through one or more intermediaries, controlled by, under common
control with or which controls, the Person specified at such time.  For purposes
of this definition, “control” (including, with correlative meanings, “controlled
by” and “under common control with”) shall mean the possession of the power to
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise. 
For purposes of this Agreement and the Ancillary Documents, no Person shall be
deemed to control Rockwood.

 

“Agreement” shall have the meaning specified in the Preamble.

 

“Ancillary Documents” shall mean the Transition Services Agreement, the Local
Share Transfer Agreements (if any), the Share transfer instruments described in
Sections 1.4(a)(i) - (iv) and the certificates described in Sections
1.4(a)(xiii) and 1.4(b)(iv).

 

“Antitrust Laws” shall mean any Legal Requirements governing competition,
monopolies, restrictive trade practices or competition-related premerger
notifications, including Legal Requirements relating to merger control or
foreign investments.

 

“AktG” shall have the meaning specified in Section 2.13(b).

 

“Applicable Non-U.S. Antitrust Law” shall mean the Antitrust Law of any
applicable Governmental Authority other than the DOJ or FTC.

 

“Applicable Percentage” shall have the meaning specified in
Section 9.3(f)(ii)(A).

 

“Approval” shall mean any franchise, license, certificate of compliance,
authorization, consent, order, permit, approval or other action of, or any
filing, registration or qualification with, any Governmental Authority.

 

“Assets” shall mean all properties, assets, privileges, rights, interests and
claims, personal, tangible and intangible, of every type and description.

 

“Back-to-Back Obligations” shall mean the obligations of a member of a
Back-to-Back Group (as defined in the Environmental Deed) to comply with and in
all respects be bound by the provisions of the Environmental Deed.

 

--------------------------------------------------------------------------------


 

“Back-to-Back Amounts” shall mean any Protected Losses (as defined in the
Environmental Deed) suffered or incurred by any Buyer Indemnitee following the
Closing Date solely to the extent indemnification for such Protected Losses is
available to Parent or its Affiliates pursuant to the Environmental Deed.

 

“Balance Sheet” shall have the meaning specified in Section 2.4(a).

 

“Balance Sheet Date” shall have the meaning specified in Section 2.4(a).

 

“Bank Accounts” shall mean each bank account any Transferred Company has (other
than accounts which will be closed or transferred to Parent or any of its
Affiliates (other than the Transferred Companies) prior to the Closing.

 

“Bankruptcy and Equity Exceptions” shall mean applicable Legal Requirements
relating to bankruptcy, insolvency, reorganization, moratorium or other similar
Legal Requirements relating to or affecting creditors’ rights generally and
except as such enforceability is subject to general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law).

 

“Basket Amount” shall have the meaning specified in Section 8.4(d).

 

“Benefit Plans” shall have the meaning specified in Section 2.12(a).

 

“Bonus Plans” shall have the meaning specified in Section 9.3(g).

 

“Business” shall mean the business conducted by the Transferred Companies,
individually, jointly or in collaboration with or through third parties,
including researching, producing, manufacturing, marketing, developing,
distributing, trading, importing, exporting and selling (i) natural and
synthetic clay-based rheology modifiers and additives, polymer-based rheology
modifiers and additives used in a variety of applications to modify viscosity,
thickness and flow characteristics and keep solids in suspension, (ii) acid
activated clays and (iii) clay-based feed additives.

 

“Business Agreement” shall mean any contract, lease, license, franchise,
obligation, instrument or other commitment or arrangement, to which any
Transferred Company is a party or by which any Transferred Company or any of the
Business Assets is bound (other than Benefit Plans and Permits).

 

“Business Assets” shall mean all Assets of the Transferred Companies, other than
the Administrative Assets or Seller Marks.

 

“Business Day” shall mean a day other than Saturday or Sunday or other day on
which banks in New York City, Luxembourg City, Luxembourg or Frankfurt, Germany
are required to or may be closed.

 

“Business Employees” shall mean any of the directors, officers or employees
employed by the Transferred Companies as of and following the date of this
Agreement and the

 

A-2

--------------------------------------------------------------------------------


 

Remote Employees, but excluding (i) the Resigning Officers and Directors and
(ii) the Retained Employees.

 

“Buyer” shall have the meaning specified in the Preamble.

 

“Buyer 401(k) Plan” shall have the meaning specified in Section 9.3(f)(i).

 

“Buyer Indemnitees” shall have the meaning specified in Section 8.2.

 

“Capex Shortfall” shall mean the greater of (a) the amount by which (x) the
Target Capex exceeds (y) the sum of all amounts incurred after January 1, 2013
for additions to tangible fixed assets (PPE) and either paid prior to the
Closing or included as a current liability in the determination of Closing
Working Capital and (b) zero. A sample calculation of the Capex Shortfall is set
forth on Schedule A-4 of the Disclosure Letter.  In determining the Capex
Shortfall, foreign currencies shall be converted into U.S. dollars at the
exchange rates in effect on the Closing Date.

 

“Chemical Workers CBA” means the Agreement between Southern Clay Products Inc.
and International Chemical Workers Union Council/UFCS, Local 15-C (September 30,
2010 — September 30, 2013).

 

“Closing” shall have the meaning specified in Section 1.3.

 

“Closing Date” shall have the meaning specified in Section 1.3.

 

“Closing Working Capital” shall mean, with respect to the Business, (i) the
value of the current assets of the categories described on Schedule A-1 of the
Disclosure Letter of the Business, minus (ii) the value of the current
liabilities of the categories described on Schedule A-1 of the Disclosure Letter
of the Business, in each case, determined as of 12:01 a.m. (Eastern Time) on the
Closing Date (and after giving effect to the provisions hereof that have the
effect of releasing the Transferred Companies from liabilities upon the Closing)
in accordance with GAAP applied on a basis consistent with the application of
such principles in the preparation of the Balance Sheet.  A sample calculation
of the calculation of Closing Working Capital as of December 31, 2012 is set
forth on Schedule A-1 of the Disclosure Letter.  In determining Closing Working
Capital, foreign currencies shall be converted into U.S. dollars at the exchange
rates in effect on the Closing Date.

 

“COBRA” shall have the meaning specified in Section 2.12(e).

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Companies” shall have the meaning specified in the Recitals.

 

“Confidentiality Agreement” shall have the meaning specified in Section 4.1(b).

 

“Confidential Information” shall have the meaning specified in Section 4.21.

 

A-3

--------------------------------------------------------------------------------


 

“Consent” shall mean any consent or approval of, or notice, declaration, report
or statement filed with or submitted to, any Person (other than an Approval).

 

“Continuing U.S. Employee” shall have the meaning specified in Section 9.3(a).

 

“Controlled VAT Member” shall have the meaning specified in Section 9.2(b).

 

“Disclosure Letter” shall have the meaning specified in Article II.

 

“Disputed Items” shall have the meaning specified in Section 1.5(d).

 

“Dispute Notice” shall have the meaning specified in Section 1.5(d).

 

“DOJ” shall have the meaning specified in Section 4.5(a).

 

“ECC America Agreement” shall mean the Stock Purchase Agreement between ECC
America, Inc. and Laporte Inc.

 

“Encumbrance” shall mean any charge, claim, community property interest, lien
(statutory of other), pledge, encumbrance, mortgage, deed of trust, charge,
easement, right of way, encroachment, right of way, security interest, option,
right of first refusal, right of first offer, title defect, or any other similar
right, restriction or interest.

 

“Enterprise Agreements” shall have the meaning specified in Section 2.13(b).

 

“Entity” shall mean any corporation, partnership, limited liability company,
joint venture, trust, unincorporated organization, other form of business or
legal entity or Governmental Authority.

 

“Environmental Condition” means any condition of the Environment with respect to
the Real Property that violates any Environmental Requirements or, even though
not violative of any Environmental Requirements, nevertheless results in any
liability or obligation to take Remedial Action under any Environmental
Requirement.

 

“Environmental Deed” shall mean the Environmental Deed, dated as of
September 25, 2000, between Laporte plc and K-L Holdings, Inc. (n/k/a Rockwood
Holdings, Inc.) entered into in connection with the closing of the transactions
contemplated by the Business and Sale Purchase Agreement, dated as of
September 5, 2000, between Laporte plc and K-L Holdings, Inc.

 

“Environmental Requirements” shall mean all Legal Requirements concerning
non-employee human health and safety or the protection of the environment or
natural resources from contamination or pollution, including the generation,
treatment, storage, disposal, investigation, remediation or, release of any
Hazardous Substances.

 

“Environment” means soil, surface water, groundwater, land, sediments, surface
or subsurface strata, ambient air or indoor air.

 

A-4

--------------------------------------------------------------------------------


 

“ERISA” shall mean the Employee Retirement Income Securities Act of 1974, as
amended.

 

“ERISA Affiliate” shall mean with respect to any entity, any other entity that,
together with such first entity, would be treated as a single employer within
the meaning of Sections 414(b), (c), (m) or (o) of the Code.

 

“Estimated Closing Statement” shall have the meaning specified in
Section 1.5(a).

 

“Estimated Purchase Price” shall have the meaning specified in Section 1.5(b).

 

“Final Closing Statement” shall have the meaning specified in Section 1.5(c).

 

“Financial Statements” shall have the meaning specified in Section 2.4(a).

 

“FTC” shall have the meaning specified in Section 4.5(a).

 

“GAAP” shall mean generally accepted accounting principles in the United States.

 

“German Controlled Entity Profit Pooling Accounts” shall have the meaning
specified in Section 4.22.

 

“German Transferred Company Benefit Plan” shall mean each Transferred Company
Benefit Plan covering any current or former employees Rockwood Clay Additives.

 

“Governmental Authority” shall mean any national, federal, state, provincial,
county or municipal government, domestic or foreign, any agency, board, bureau,
commission, court, department, branch or any political or other subdivision or
instrumentality of any such government, any self-regulatory body (including any
securities exchange) or any arbitrator in any case that has jurisdiction over a
party or any of its Assets, and shall include for the avoidance of doubt, any
competition authority with jurisdiction to review the transactions contemplated
hereby.

 

“Guarantor” shall have the meaning specified in the Preamble.

 

“Hazardous Substances” shall mean any substance, material or waste that (i) is
regulated under any Environmental Requirement, (ii) without limitation of the
generality of clause (i), is deemed under or by any Environmental Requirement or
Governmental Authority to be “hazardous,” “toxic,” a “contaminant,” “solid
waste,” “waste,” a “nuisance,” a “pollutant” or words with similar meaning, and
includes hydrocarbons, petroleum and petroleum products, crude oil or any
fraction or by-product thereof, polychlorinated biphenyls (PCBs), PCB wastes,
asbestos or asbestos containing products and materials and radioactive
substances or (iii) the presence of which requires Remedial Action pursuant to
applicable Environmental Requirements.

 

“High Value” shall have the meaning specified in Section 1.5(h)(ii).

 

A-5

--------------------------------------------------------------------------------


 

“HSR Act” shall have the meaning specified in Section 2.3(b)(v).

 

“Income Taxes” shall mean any Taxes in the nature of income or franchise Taxes.

 

“Income Tax Return” shall mean any Tax Return relating to Income Taxes.

 

“Indebtedness” of any Person shall mean all obligations of such Person under the
applicable governing documentation to pay principal, interest, penalties, fees,
guarantees, reimbursements, damages, costs of unwinding and other liabilities
with respect to (i) all indebtedness of such Person for borrowed money, whether
current or funded, fixed or contingent, secured or unsecured (ii) all
obligations of such Person for the deferred purchase price of property or
services (excluding trade payables arising in the ordinary course of business),
(iii) all obligations of such Person evidenced by notes, bonds, debentures,
mortgages or other similar instruments or debt securities, (iv) all indebtedness
created or arising under any conditional sale or other title retention agreement
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (v) all obligations of
such Person as lessee under leases that are required, in accordance with GAAP,
to be capitalized, (vi) obligations under interest rate swap, hedging or similar
agreements and (vii) all indebtedness or obligations of others of the kinds
referred to in clauses (i) though (vi) above in respect of which such Person has
entered into or issued any guarantee or other form of credit support.

 

“Indemnifiable Tax Claim” shall have the meaning specified in Section 9.1(f).

 

“Indemnified Party” shall mean Buyer Indemnitees or Seller Indemnitees, as the
case may be, seeking indemnification pursuant to Article VIII.

 

“Indemnifying Party” shall have the meaning specified in Section 8.4(c).

 

“Intellectual Property” shall mean, collectively, any and all intellectual
property rights in any jurisdiction, whether registered or unregistered,
including such rights in and to: (i) trade secrets, business, technical,
non-public, confidential or proprietary information,  know-how and rights to
limit the use or disclosure thereof by any person (collectively, “Trade
Secrets”), (ii) patents and patent applications, and any and all divisions,
continuations, continuations-in-part, reissues, continuing patent applications,
reexaminations and extensions thereof, any counterparts claiming priority
therefrom, statutory invention registrations and rights in respect of utility
models or industrial designs and like rights (collectively, “Patents”), and
inventions and invention disclosures, whether or not patentable,
(iii) trademarks, trade names, service marks, certification marks, trade dress,
logos, corporate names and other source identifiers, emblems, signs or insignia,
and similar rights and applications to register any of the foregoing, and all
goodwill associated with any of the foregoing throughout the world
(collectively, “Trademarks”), (iv) copyrights, copyrightable works and databases
(or other collections of information, data, works or other materials)
(collectively, “Copyrights”), (v) software, including without limitation data
files, source code, object code, application programming interfaces,
computerized databases and other software-related specifications and
documentation (collectively, “Software”), (vi) domain names, (vii) all moral
rights and other protectable intellectual property and proprietary rights of a
similar nature; in each case of (i) to (vi) above,

 

A-6

--------------------------------------------------------------------------------


 

including any registrations of, applications to register, and renewals and
extensions of, any of the foregoing with or by any Governmental Authority in any
jurisdiction.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Knowledge of Parent” or “Parent’s Knowledge” shall mean the actual knowledge as
of the date of this Agreement of Alison Avery, Frank Wright, Robin Bryne, Hubert
Schießling, Donald Poucher, Tim Love, Helmut Coutelle and Andy Smallwood.

 

“Leased Real Property” shall mean the real property leased by a Transferred
Company pursuant to the Leases.

 

“Leases” shall have the meaning specified in Section 2.9(b).

 

“Legal Requirements” shall have the meaning specified in Section 2.8(b).

 

“Litigation” shall mean any civil, criminal or administrative claims, actions,
suits, demands, proceedings, arbitrations, hearings or investigations.

 

“Local Share Transfer Agreement” shall have the meaning specified in
Section 1.4(c).

 

“Lookback Date” means July 26, 2010.

 

“Losses” shall mean losses, costs, damages, liabilities, interest, deficiencies,
settlements, awards, judgments, fines, assessments, penalties, obligations,
demands, claims, actions, causes of action and reasonable expenses of defense
thereof (including (but subject to the penultimate sentence of Section 8.6)
reasonable fees and disbursements of counsel).

 

“Low Value” shall have the meaning specified in Section 1.5(h)(i).

 

“Material Adverse Effect” shall mean a state of facts, circumstance, condition,
event, change, development, occurrence, result or effect (each, an “Effect”)
that, individually or in combination with any other Effect, is or would
reasonably be expected to be materially adverse to (i) the financial condition,
capitalization, results of operations, or Assets of the Business or the
Transferred Companies taken as a whole or (ii) Parent’s or the other Sellers’
ability to perform timely their obligations under this Agreement and the
Ancillary Documents to be executed and delivered by Parent and the other Sellers
and to consummate the transactions contemplated hereby and thereby,
disregarding, with respect to clause (i) above, each of the following, and any
Effects thereof:  (a) changes in the general economic, financial, credit or
securities markets, including prevailing interest rates or currency rates, or
regulatory or political conditions, (b) events or changes to the extent that
they generally affect the industry or industries, or market or markets, in which
the Business operates, (c) any natural disaster, outbreak or escalation of
hostilities, act or acts of war (whether or not declared) or terrorism, military
actions or other national or international calamity or crisis, (d) the
suspension of trading in securities on any United States or foreign stock
exchange, or a disruption in securities settlement, payment or clearance
services in the United States or elsewhere, (e) changes in applicable Legal
Requirements or GAAP or any formal pronouncements related thereto, (f) the

 

A-7

--------------------------------------------------------------------------------


 

announcement of the Agreement, (h) the identity of, or actions or omissions of,
Buyer or its Affiliates, or any action taken or failed to be taken pursuant to
or in accordance with the Agreement (other than pursuant to or in accordance
with Section 4,3 or the Restructurings) or expressly at the request of Buyer or
(i) any failure by the Business to meet any estimates, expectations,
projections, forecasts, guidance or revenue or earnings predictions for any
period ending prior to, on or after the date of this Agreement, provided that
the underlying cause of such failure shall not be excluded; provided, however,
that the exceptions contained in the foregoing clauses (a), (b), (c), (d) and
(e) shall not apply to the extent that such effect or change has a
disproportionate adverse effect on the Business taken as a whole, as compared to
the adverse impact such Effect has on other companies operating in the industry
or markets in which the Business operates (but taking into account for purposes
of determining whether a Material Adverse Effect has occurred only the
disproportionate adverse effect).

 

“Material Contract” shall have the meaning specified in Section 2.10.

 

“Net After-Tax Basis” shall mean, with respect to the calculation of any
indemnification payment owed to any party pursuant to the Agreement, calculation
thereof in a manner taking into account any Taxes owing by the Indemnified Party
or its Affiliates as a result of receipt or accrual of the indemnity payment and
any savings in Taxes realized by the Indemnified Party or its Affiliates as a
result of the indemnified liability. Such calculation shall be made assuming
that the Indemnified Party is subject to the highest combined marginal Tax rates
in effect in the relevant jurisdictions and shall disregard benefits derived
from net operating losses and unrelated deductions and credits

 

“Newco” shall mean a newly formed Delaware corporation to be formed following
the date of the Agreement, which will be a wholly-owned Subsidiary of Parent.

 

“Non-Income Tax Returns” shall have the meaning specified in Section 9.1(a)(ii).

 

“Non-U.S. Antitrust Approvals” shall mean any Approval required to be obtained
from, or any filings or other notifications required to be made to or with, any
non-United States Governmental Authority in a jurisdiction listed in Section 2.3
of the Disclosure Letter in connection with the transactions contemplated hereby
under Antitrust Laws.

 

“Organizational Documents” shall have the meaning specified in Section 2.1(c).

 

“Outside Date” shall have the meaning specified in Section 7.1(e).

 

“Owned Intellectual Property” shall mean any Intellectual Property owned, or
purported to be owned, by the Transferred Companies.

 

“Owned Real Property” shall have the meaning specified in Section 2.9(a).

 

“Parent” shall have the meaning specified in the Preamble.

 

“Parent PSP Contribution” shall have the meaning specified in
Section 9.3(f)(ii)(A).

 

A-8

--------------------------------------------------------------------------------


 

“Parent Nonelective Contribution” shall have the meaning specified in
Section 9.3(f)(ii)(B).

 

“Permit” shall mean any permit or authorization of the Transferred Companies
issued by any Governmental Authority in connection with the Business or any of
the other Business Assets.

 

“Permitted Encumbrances” shall mean (i) Encumbrances for Taxes, assessments and
other governmental charges which are not due and payable and which may
thereafter be paid without penalty, or which are being contested in good faith,
in each case, only if adequate reserves with respect thereto have specifically
been established therefor, (ii) the title and other interests of a lessor under
a capital or operating lease, (iii) a non-exclusive license of a Trademark of a
Transferred Company pursuant to a sales, distribution or agency agreement
entered into  in the ordinary course of business, where such license is to the
extent necessary for the sale or distribution of a product of such Transferred
Company to its customers, (iv) Encumbrances arising or resulting from any action
taken by Buyer or any of its Affiliates, (v) Encumbrances identified in the
Disclosure Letter, (vi) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other similar Encumbrances arising in the ordinary course of
business that relate to amounts which are not yet due and payable, (vii) zoning,
building codes and other land use laws regulating the use or occupancy of the
Real Property or the activities conducted thereon that are imposed by any
Governmental Authority having jurisdiction over such Real Property which are not
violated by the current use or occupancy of such Real Property in the conduct of
the Business, easements, licenses or other restrictions on the use of any Owned
Real Property or other minor irregularities in title thereto or encumbrances
thereon not securing an obligation to pay money, so long as the same do not,
individually or in the aggregate, materially interfere with or impair the use of
such Owned Real Property in the manner normally used or impair the market value
of such Owned Real Property, (viii) Encumbrances disclosed in any title reports
or title documents which have been made available to Buyer or otherwise
disclosed to Buyer in writing so long as the same do not, individually or in the
aggregate, materially interfere with or impair the use of such Owned Real
Property in the manner normally used or impair the market value of such Owned
Real Property, in each case prior to the date of this Agreement,
(ix) Encumbrances that would be reflected in a survey of the Owned Real
Property, (x) Encumbrances securing the Indebtedness of Parent and its
Affiliates that will be released on or prior to Closing and (xi) any matters of
record with respect to Owned Real Property that are not identified as title
defects on any title insurance policies with respect thereto.

 

“Person” shall mean any individual or Entity.

 

“Pre-Closing Period” shall have the meaning specified in Section 9.1(a)(ii).

 

“Pre-Closing Widnes Environmental Condition” shall mean, with respect to any
buildings, facilities, structures, equipment or Real Property at the Widnes,
Cheshire, United Kingdom property, any Environmental Condition to the extent
occurring or existing prior to or as of the Closing Date, regardless of whether
the Environmental Condition is known or discovered before or after the Closing
Date.

 

“Prime Rate” shall have the meaning specified in Section 1.5(f).

 

A-9

--------------------------------------------------------------------------------


 

“Property” shall have the meaning specified in Section 2.9(e).

 

“Purchase Price” shall have the meaning specified in Section 1.2.

 

“RCA Income Tax Returns” shall have the meaning specified in Section 9.1(a)(ii).

 

“Real Property” shall mean the Owned Real Property and the Leased Real Property.

 

“Remedial Action” shall mean all action necessary:  (i) to cleanup, close,
remove, treat or in any other way remediate any Hazardous Substance; (ii) to
prevent or contain the release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture of any
Hazardous Substance so that it does not endanger or otherwise adversely affect
the environment or public health or welfare or (iii) to perform studies,
investigations or monitoring, in, under or of any real property, tangible assets
or facilities.

 

“Remote Employees” shall have the meaning specified in Section 9.4(b).

 

“Resigning Officers and Directors” shall mean each individual listed on Schedule
1.4(a)(v) of the Disclosure Letter.

 

“Restricted Business” shall have the meaning specified in Section 4.15(b).

 

“Restricted Territory” shall have the meaning specified in Section 4.15(b).

 

“Restructurings” shall mean the transactions described in Schedule A-2 of the
Disclosure Letter.

 

“Retained Cash Balances” shall mean all unrestricted cash and cash equivalents
in Bank Accounts at the Closing.

 

“Retained Employees” shall have the meaning specified in Section 4.3(b)(vii).

 

“Rockwood” shall mean Rockwood Holdings, Inc., a Delaware corporation.

 

“Rockwood Spain” shall mean Rockwood Industries Spain, S.L., a Sociedad de
Responsabilidad Limitada organized under the laws of Spain.

 

“RSL” shall mean Rockwood Specialties Limited, a limited company organized under
the laws of England and Wales

 

“Rockwood Clay Additives” means Rockwood Clay Additives GmbH, a Gesellschaft mit
beschränkter Haftung organized under the laws of Germany.

 

“RSGG” shall mean Rockwood Specialties Group GmbH, a Gesellschaft mit
beschränkter Haftung organized under the laws of Germany.

 

A-10

--------------------------------------------------------------------------------


 

“Security Interest” shall mean any pledge, mortgage, deed of trust, security
interest or other lien, in each case to secure payment or performance of any
Indebtedness.

 

“Selected Accountant” shall have the meaning specified in Section 1.5(e).

 

“Seller Indemnitees” shall have the meaning specified in Section 8.3.

 

“Seller Marks” shall have the meaning specified in Section 4.6(a).

 

“Sellers” shall mean Parent, RSGG and RSL.

 

“Shares” shall mean, with respect to a Company, the shares of capital stock or
other equity interests of such Company, owned or to be owned as of the Closing
Date by the applicable Seller as set forth on Schedule 2.2 of the Disclosure
Letter.

 

“Southern Clay Products” shall mean Southern Clay Products, Inc. a Texas
corporation.

 

“Specified Representations” shall have the meaning specified in Section 8.1.

 

“Straddle Period” shall have the meaning specified in Section 9.1(b)(i)(A).

 

“Subsidiary” shall mean, with respect to any Person, another Person of which
such Person, directly or indirectly through one or more Subsidiaries,
beneficially owns capital stock or other equity interests having in the
aggregate fifty percent (50%) or more of the total combined voting power,
without giving effect to any contingent voting rights, in the election of
directors (or Persons fulfilling similar functions or duties) of such owned
Person.

 

“Subsidiary Shares” shall mean, with respect to a Subsidiary of a Company, the
shares of capital stock, the issued shares or other equity interests of such
Subsidiary set forth on Schedule 2.2 of the Disclosure Letter.

 

“Supplies” shall have the meaning specified in Section 4.6(a).

 

“Target Capex” shall mean the sum of (x) U.S.$9.352 million and (y) U.S.$1.0
million; provided, however, that the amount in clause (x) shall be pro-rated
based on the number of days in 2013 occurring prior to the Closing to the extent
that the Closing Date occurs prior to December 31, 2013.

 

“Taxes” shall mean all taxes, charges, fees, levies or other assessments
(including, for the avoidance of doubt, any such amounts imposed under Section 3
of the General Tax Code of Germany), and all estimated payments thereof,
including but not limited to income, excise, license, severance, stamp,
occupation, premium, profits, windfall, customs duties, capital stock,
employment, disability, registration, alternative or add-on minimum, property,
sales, use, value added, environmental (including Taxes imposed under
Section 59A of the Code), franchise, payroll, transfer, gross receipts,
withholding, social security or similar unemployment taxes, and any other tax of
any kind whatsoever (including any requirement to reverse or repay any
entitlement under a Tax incentive program or any Tax credits, subsidies or
grants, including any

 

A-11

--------------------------------------------------------------------------------


 

such entitlements, credits, subsidies or grants received or accrued pursuant to
an agreement with an applicable Governmental Authority), imposed by any
Governmental Authority, including any secondary liabilities for such amounts
imposed by statute or contract (including respective liability claims under
civil law) and any interest, penalties and additions to tax relating to such
taxes, charges, fees, levies or other assessments.

 

“Tax Return” shall mean any return, report, form or other information filed with
any Governmental Authority with respect to Taxes.

 

“Termination Date” shall have the meaning specified in Section 4.22(a).

 

“Third-Party Claim” shall have the meaning specified in Section 8.6.

 

“Third-Party Intellectual Property” shall mean any Intellectual Property owned
by or exclusively licensed to any Person, other than Parent and its Affiliates.

 

“Threshold Amount” shall have the meaning specified in Section 8.4(d).

 

“Transferred Companies” shall have the meaning specified in Section 2.1(a).

 

“Transferred Company Benefit Plans” shall have the meaning specified in
Section 2.12(a).

 

“Transferred Company Indebtedness” shall mean the aggregate amount, without
duplication, of (i) all liabilities set forth on Schedule A-3 of the Disclosure
Letter and (ii) any other Indebtedness of each of the Transferred Companies as
of the Closing Date owing to any third Person, other than to one or more
Transferred Companies, plus any accrued and unpaid interest thereon, in each
case, determined as of 12:01 a.m. (Eastern Time) on the Closing Date in
accordance with GAAP applied on a basis consistent with the application of such
principles used in the preparation of the Balance Sheet (and after giving effect
to the transactions contemplated hereby).  A sample calculation of the
calculation of Transferred Company Indebtedness as of December 31, 2012 is set
forth on Schedule A-3 of the Disclosure Letter.  In determining Transferred
Company Indebtedness, foreign currencies shall be converted into U.S. dollars at
the exchange in effect on the Closing Date.

 

“Transaction Bonuses” shall have the meaning specified in Section 9.3(h).

 

“Transition Services Agreement” shall have the meaning specified in
Section 1.4(a)(vii).

 

“U.C.C.” shall mean the Uniform Commercial Code, as amended, and any successor
thereto.

 

“U.K. Company” shall mean Rockwood Additives Limited, a limited company
organized under the laws of England and Wales.

 

“U.K. Retirement Plan” shall mean the Rockwood UK Retirement Plan.

 

A-12

--------------------------------------------------------------------------------


 

“U.K. Shares” shall mean the shares of capital stock or other equity interests
of the U.K. Company set forth on Schedule 2.2 of the Disclosure Letter, subject
Schedule 4.3(a) of the Disclosure Letter.

 

“U.S. Benefit Plan” shall mean each Benefit Plan (other than a Transferred
Company Benefit Plan) covering current or former directors, officers, employees
or consultants of Southern Clay Products.

 

“U.S. Business Employees” shall mean those Business Employees employed and/or
engaged in the portion of the Business conducted in the United States.

 

“U.S. Transferred Company Benefit Plan” shall mean each Transferred Company
Benefit Plan covering any current or former directors, officers, employees or
consultants of Southern Clay Products.

 

“VAT” shall mean Value Added Tax as stipulated by European Council Directive
2006/112/EC of 28 November 2006 and the respective national VAT Acts.

 

“WARN Act” shall have the meaning specified in Section 2.11(e).

 

A-13

--------------------------------------------------------------------------------


 

EXHIBIT B
List of Companies

 

1.              Rockwood Additives Limited, a limited company organized under
the laws of England and Wales

 

2.              Rockwood Clay Additives GmbH, a Gesellschaft mit beschränkter
Haftung organized under the laws of Germany

 

3.              Rockwood Industries Spain, S.L., a Sociedad de Responsabilidad
Limitada organized under the laws of Spain

 

4.              Newco, a newly formed Delaware corporation to be formed
following the date of the Agreement, which will be a wholly-owned Subsidiary of
Parent

 

--------------------------------------------------------------------------------


 

EXHIBIT C

Allocation of the Purchase Price

 

The Purchase Price shall be allocated to the Shares as follows:

 

Newco

 

76.0

%

Rockwood Additives Ltd

 

10.9

%

Rockwood Clay Additives GmbH

 

13.0

%

Rockwood Industries Spain, S.L.

 

0.1

%

 

--------------------------------------------------------------------------------


 

EXHIBIT D

Form of Transition Services Agreement
(see attached)

 

--------------------------------------------------------------------------------